Exhibit 10.1

EXECUTION COPY

 

 

 

SENIOR SECURED

REVOLVING CREDIT AGREEMENT

dated as of

September 11, 2017

among

GOLDMAN SACHS MIDDLE MARKET LENDING CORP.

as Borrower

The LENDERS Party Hereto

and

SUNTRUST BANK

as Administrative Agent

$275,000,000

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

as a Joint Lead Arranger and a Joint Book Runner

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as a Joint Lead Arranger and a Joint Book Runner

and

BANK OF AMERICA, N.A.

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page   ARTICLE I           DEFINITIONS      1  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      36  

SECTION 1.03.

  Terms Generally      36  

SECTION 1.04.

  Accounting Terms; GAAP      36  

SECTION 1.05.

  Currencies; Currency Equivalents      37   ARTICLE II         THE CREDITS     
38  

SECTION 2.01.

  The Commitments      38  

SECTION 2.02.

  Loans and Borrowings      39  

SECTION 2.03.

  Requests for Syndicated Borrowings      39  

SECTION 2.04.

  Swingline Loans      41  

SECTION 2.05.

  Letters of Credit      43  

SECTION 2.06.

  Funding of Borrowings      48  

SECTION 2.07.

  Interest Elections      49  

SECTION 2.08.

  Termination, Reduction or Increase of the Commitments      50  

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      53  

SECTION 2.10.

  Prepayment of Loans      54  

SECTION 2.11.

  Fees      58  

SECTION 2.12.

  Interest      59  

SECTION 2.13.

  Alternate Rate of Interest      60  

SECTION 2.14.

  Increased Costs      61  

SECTION 2.15.

  Break Funding Payments      62  

SECTION 2.16.

  Taxes      63  

SECTION 2.17.

  Payments Generally; Pro Rata Treatment: Sharing of Set-offs      67  

SECTION 2.18.

  Mitigation Obligations; Replacement of Lenders      69  

SECTION 2.19.

  Defaulting Lenders      70   ARTICLE III         REPRESENTATIONS AND
WARRANTIES      74  

SECTION 3.01.

  Organization; Powers      74  

SECTION 3.02.

  Authorization; Enforceability      74  

SECTION 3.03.

  Governmental Approvals; No Conflicts      75  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

SECTION 3.04.

  No Material Adverse Effect      75  

SECTION 3.05.

  Litigation      75  

SECTION 3.06.

  Compliance with Laws and Agreements      75  

SECTION 3.07.

  Taxes      75  

SECTION 3.08.

  ERISA      75  

SECTION 3.09.

  Disclosure      76  

SECTION 3.10.

  Investment Company Act; Margin Regulations      76  

SECTION 3.11.

  Material Agreements and Liens      76  

SECTION 3.12.

  Subsidiaries and Investments      77  

SECTION 3.13.

  Properties      77  

SECTION 3.14.

  Affiliate Agreements      77  

SECTION 3.15.

  Sanctions      77  

SECTION 3.16.

  Collateral Documents      78  

SECTION 3.17.

  EEA Financial Institutions      78   ARTICLE IV         CONDITIONS      78  

SECTION 4.01.

  Effective Date      78  

SECTION 4.02.

  Each Credit Event      80   ARTICLE V           AFFIRMATIVE COVENANTS      81
 

SECTION 5.01.

  Financial Statements and Other Information      81  

SECTION 5.02.

  Notices of Material Events      83  

SECTION 5.03.

  Existence: Conduct of Business      83  

SECTION 5.04.

  Payment of Obligations      84  

SECTION 5.05.

  Maintenance of Properties; Insurance      84  

SECTION 5.06.

  Books and Records; Inspection and Audit Rights      84  

SECTION 5.07.

  Compliance with Laws      84  

SECTION 5.08.

  Certain Obligations Respecting Subsidiaries; Further Assurances      85  

SECTION 5.09.

  Use of Proceeds      86  

SECTION 5.10.

  Status of RIC and BDC      86  

SECTION 5.11.

  Investment Policies      86  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

SECTION 5.12.

  Portfolio Valuation and Diversification Etc      86  

SECTION 5.13.

  Calculation of Borrowing Base      90   ARTICLE VI         NEGATIVE COVENANTS
     95  

SECTION 6.01.

  Indebtedness      95  

SECTION 6.02.

  Liens      98  

SECTION 6.03.

  Fundamental Changes      99  

SECTION 6.04.

  Investments      100  

SECTION 6.05.

  Restricted Payments      101  

SECTION 6.06.

  Certain Restrictions on Subsidiaries      102  

SECTION 6.07.

  Certain Financial Covenants      103  

SECTION 6.08.

  Transactions with Affiliates      103  

SECTION 6.09.

  Lines of Business      104  

SECTION 6.10.

  No Further Negative Pledge      104  

SECTION 6.11.

  Modifications of Longer-Term Indebtedness Documents      105  

SECTION 6.12.

  Payments of Longer-Term Indebtedness      105  

SECTION 6.13.

  Accounting Changes      106  

SECTION 6.14.

  SBIC Guarantee      106  

SECTION 6.15.

  Sanctions      106   ARTICLE VII         EVENTS OF DEFAULT      106   ARTICLE
VIII       THE ADMINISTRATIVE AGENT      111  

SECTION 8.01.

  Appointment of the Administrative Agent      111  

SECTION 8.02.

  Capacity as Lender      111  

SECTION 8.03.

  Limitation of Duties; Exculpation      111  

SECTION 8.04.

  Reliance      112  

SECTION 8.05.

  Sub-Agents      112  

SECTION 8.06.

  Resignation; Successor Administrative Agent      112  

SECTION 8.07.

  Reliance by Lenders      113  

SECTION 8.08.

  Modifications to Loan Documents      113   ARTICLE IX          MISCELLANEOUS
     114  

SECTION 9.01.

  Notices; Electronic Communications      114  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

SECTION 9.02.

  Waivers; Amendments      117  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      119  

SECTION 9.04.

  Successors and Assigns      121  

SECTION 9.05.

  Survival      126  

SECTION 9.06.

  Counterparts; Integration; Effectiveness; Electronic Execution      127  

SECTION 9.07.

  Severability      127  

SECTION 9.08.

  Right of Setoff      127  

SECTION 9.09.

  Governing Law; Jurisdiction; Etc      128  

SECTION 9.10.

  WAIVER OF JURY TRIAL      128  

SECTION 9.11.

  Judgment Currency      129  

SECTION 9.12.

  Headings      129  

SECTION 9.13.

  Treatment of Certain Information; No Fiduciary Duty; Confidentiality      129
 

SECTION 9.14.

  USA PATRIOT Act      131  

SECTION 9.15.

  Lender Information Reporting      131  

SECTION 9.16.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      132
 

 

iv



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)   -      Approved Dealers and Approved Pricing Services
SCHEDULE 1.01(b)   -      Commitments SCHEDULE 1.01(c)   -      Industry
Classification Group List SCHEDULE 2.05   -      Issuing Bank LC Exposure
SCHEDULE 3.11   -      Material Agreements and Liens SCHEDULE 3.12(a)   -     
Subsidiaries SCHEDULE 3.12(b)   -      Investments SCHEDULE 3.14   -     
Affiliate Agreements SCHEDULE 6.08   -      Transactions with Affiliates EXHIBIT
A   -      Form of Assignment and Assumption EXHIBIT B   -      Form of
Borrowing Base Certificate EXHIBIT C   -      Form of Borrowing Request EXHIBIT
D   -      Form of Increasing Lender/Joining Lender Agreement EXHIBIT E   -     
Form of Revolving Promissory Note EXHIBIT F-1   -      Form of U.S. Tax
Compliance Certificate (Foreign Lenders That Are Not Partnerships) EXHIBIT F-2  
-      Form of U.S. Tax Compliance Certificate (Foreign Participants That Are
Not Partnerships) EXHIBIT F-3   -      Form of U.S. Tax Compliance Certificate
(Foreign Participants That Are Partnerships) EXHIBIT F-4   -      Form of U.S.
Tax Compliance Certificate (Foreign Lenders That Are Partnerships)



--------------------------------------------------------------------------------

SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of September 11, 2017 (this
“Agreement”), among GOLDMAN SACHS MIDDLE MARKET LENDING CORP., a Delaware
corporation (the “Borrower”), the LENDERS party hereto, and SUNTRUST BANK, as
Administrative Agent.

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Portfolio Investments held by the
Obligors (provided that Cash Collateral for outstanding Letters of Credit shall
not be treated as a portion of the Portfolio Investments).

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Portfolio Investments held by the Obligors (provided that Cash
Collateral for outstanding Letters of Credit shall not be treated as a portion
of the Portfolio Investments).

“Adjusted LIBO Rate” means (a) for the Interest Period for any Eurocurrency
Borrowing denominated in a LIBO Quoted Currency, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate for
such Interest Period and (b) for the Interest Period for any Eurocurrency
Borrowing denominated in a Non-LIBO Quoted Currency an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the LIBO Rate
for such Interest Period.

“Administrative Agent” means SunTrust, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” has the meaning assigned to such term in Section 5.13.

“Affected Currency” has the meaning assigned to such term in Section 2.13.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or Financing
Subsidiary in the ordinary course of business; provided that the term
“Affiliate” shall include any Financing Subsidiary.

“Affiliate Agreements” means any agreement between the Borrower or any of its
Subsidiaries, on the one hand, and their Affiliates, on the other hand.

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, English
Pounds Sterling, Euros and, with prior written consent of each Multicurrency
Lender, any other Foreign Currency, so long as, in respect of any such specified
Foreign Currency or other Foreign Currency, at such time no central bank or
other governmental authorization in the country of issue of such Foreign
Currency (including, in the case of the Euro, any authorization by the European
Central Bank) is required to permit use of such Foreign Currency by any
Multicurrency Lender for making any Loan hereunder and/or to permit the Borrower
to borrow and repay the principal thereof and to pay the interest thereon,
unless such authorization has been obtained and is in full force and effect.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) zero, (b) the Prime Rate in effect on such day, (c) the Federal Funds
Effective Rate for such day plus 1/2 of 1.00% and (d) the London interbank
offered rate as displayed in the Bloomberg Financial Markets System (or on any
successor or substitute page of such service, or any successor to such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent in its reasonable
discretion from time to time for purposes of providing quotations of interest
rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on such day (or, if such day is not a
Business Day, the immediately preceding Business Day), for overnight Dollar
deposits plus 1.00%. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the rate as displayed in the
Bloomberg Financial Markets System (or successor therefor) as set forth above
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or such rate as displayed in the
Bloomberg Financial Markets System (or successor therefor), respectively.

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.15.

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.

 

2



--------------------------------------------------------------------------------

“Applicable Financial Statements” means, as at any date, the most-recent audited
financial statements of the Borrower delivered to the Lenders; provided that if
immediately prior to the delivery to the Lenders of new audited financial
statements of the Borrower a Material Adverse Effect (the “Pre-existing MAE”)
shall exist (regardless of when it occurred), then the “Applicable Financial
Statements” as at said date means the Applicable Financial Statements in effect
immediately prior to such delivery until such time as the Pre-existing MAE shall
no longer exist.

“Applicable Margin” means (a) if the Borrowing Base (as of the most recently
delivered Borrowing Base Certificate) is greater than or equal to the product of
1.85 and the Combined Debt Amount, (i) with respect to any ABR Loan, 1.00% per
annum and (ii) with respect to any Eurocurrency Loan, 2.00% per annum; and
(b) if the Borrowing Base (as of the most recently delivered Borrowing Base
Certificate) is less than the product of 1.85 and the Combined Debt Amount,
(i) with respect to any ABR Loan, 1.25% per annum and (ii) with respect to any
Eurocurrency Loan, 2.25% per annum.

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the Principal Financial Center for such
Foreign Currency as may be determined by the Administrative Agent.

“Approved Dealer” means (a) in the case of any Investment that is not a U.S.
Government Security, a bank or a broker-dealer registered under the Securities
Exchange Act of 1934, as amended, of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Investment, any foreign bank or broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a) and (c)
above, either as set forth on Schedule 1.01(a) or any other bank or
broker-dealer or Affiliate thereof acceptable to the Administrative Agent in its
reasonable determination.

“Approved Pricing Service” means a pricing or quotation service either: (a) as
set forth in Schedule 1.01(a) or (b) any other pricing or quotation service
approved by the Board of Directors of the Borrower and designated in writing by
the Borrower to the Administrative Agent (which designation shall be accompanied
by a copy of a resolution of the Board of Directors of the Borrower that such
pricing or quotation service has been approved by the Borrower).

 

3



--------------------------------------------------------------------------------

“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Board of Directors of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and
(b) acceptable to the Administrative Agent. It is understood and agreed that
Houlihan Lokey Howard & Zukin Capital, Inc., Duff & Phelps LLC, Murray, Devine
and Company, Lincoln International LLC (formerly known as Lincoln Partners LLC)
and Valuation Research Corporation are acceptable to the Administrative Agent.
As used in Section 5.12, an “Approved Third-Party Appraiser selected by the
Administrative Agent” shall mean any of the firms identified in the preceding
sentence and any other Independent nationally recognized third-party appraisal
firm identified by the Administrative Agent and consented to by the Borrower
(such consent not to be unreasonably withheld).

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis for
Borrower and its Subsidiaries, without duplication, of (a) the value of total
assets of the Borrower and its Subsidiaries, less all liabilities and
indebtedness not represented by senior securities to (b) the aggregate amount of
senior securities representing indebtedness of Borrower and its Subsidiaries
(including any Indebtedness outstanding under this Agreement or under any
Designated Swap (it being understood that, for purposes of this clause (b), the
amount of any such Indebtedness under a Designated Swap shall be the excess of
the notional value of the reference obligations under such Designated Swap over
the value of the margin posted by the Borrower or any of its Subsidiaries
thereunder)), in each case as determined pursuant to the Investment Company Act
and any orders of the Securities and Exchange Commission issued to or with
respect to Borrower thereunder, including any exemptive relief granted by the
Securities and Exchange Commission with respect to the indebtedness of any SBIC
Subsidiary or otherwise (including, for the avoidance of doubt, any exclusion of
such indebtedness in the foregoing calculation).

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), appropriately completed and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent and the Borrower.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(e).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of (x) the Commitment Termination Date and (y) the
date of the termination of all Commitments pursuant to Article VII.

“Bail-In Action” means the exercise of any Write-down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“BANA” means Bank of America, N.A.

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on December 16, 2010, each as
amended, supplemented or restated.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Eurocurrency Loans of the same
Class denominated in the same Currency that have the same Interest Period or
(c) a Swingline Loan.

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit C.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market, if applicable, settle payments in
the Principal Financial Center for such Foreign Currency.

 

5



--------------------------------------------------------------------------------

“Calculation Amount” shall mean, as of the end of any Testing Quarter, an amount
equal to the greater of: (a) the amount equal to (i) 125% of the Adjusted
Covered Debt Balance (as of the end of such Testing Quarter) minus (ii) the
aggregate Value of all Quoted Investments (including, without duplication,
Market Value Investments) included in the Borrowing Base (as of the end of such
Testing Quarter), and (b) 10% of the aggregate Value of all Unquoted Investments
included in the Borrowing Base (as of the end of such Testing Quarter); provided
that in no event shall more than 25% (or, if clause (b) applies, 10%, or as near
thereto as reasonably practicable) of the aggregate Value of all Unquoted
Investments in the Borrowing Base be subject to testing by the Administrative
Agent pursuant to Section 5.12(b)(ii)(E) in respect of any applicable Testing
Quarter; and provided, further, that notwithstanding anything to the contrary in
this Agreement, Market Value Investments shall be deemed to be Quoted
Investments for purposes of this definition.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article VII.

“CAM Exchange Date” means the date on which any Event of Default referred to in
clause (j) of Article VII shall occur or the date on which the Borrower receives
written notice from the Administrative Agent that any Event of Default referred
to in clause (i) of Article VII has occurred.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

“Cash Collateralize” means, in respect of a Letter of Credit or any obligation
hereunder, to provide and pledge cash collateral pursuant to Section 2.05(k), at
a location and pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and the applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a)        U.S. Government Securities, in each case maturing within one year
from the date of acquisition thereof;

(b)      investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
of at least A-1 from S&P and at least P-1 from Moody’s (or if only one of S&P or
Moody’s provides such rating, such investment shall also have an equivalent
credit rating from any other rating agency);

(c)      investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof in which the
Principal Financial Center in respect of any Agreed Foreign Currency is located;
provided that such certificates of deposit, banker’s acceptances and time
deposits are held in a securities account (as defined in the Uniform Commercial
Code) through which the Collateral Agent can perfect a security interest therein
and (ii) having, at such date of acquisition, a credit rating of at least A-1
from S&P and at least P-1 from Moody’s (or if only one of S&P or Moody’s
provides such rating, such investment shall also have an equivalent credit
rating from any other rating agency);

(d)      fully collateralized repurchase agreements with a term of not more than
15 days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A-2 from S&P and at least P-2 from Moody’s (or if only one of
S&P or Moody’s provides such rating, such Approved Dealer shall also have an
equivalent credit rating from any other rating agency); and

(e)      investments in (x) money market funds that invest, and which are
restricted by their respective charters to invest, substantially all of their
assets in investments of the type described in the immediately preceding clauses
(a) through (d) above (including as to credit quality and maturity), and
(y) without limiting the immediately preceding clause (x), Goldman Sachs
Financial Square Government Fund, Goldman Sachs Financial Square Prime
Obligations Fund, Goldman Sachs Financial Square Treasury Obligations Fund and
Goldman Sachs Financial Square Federal Fund, in each case rated no lower than
the then-current rating of the federal government of the United States.

 

7



--------------------------------------------------------------------------------

provided that (i) in no event shall Cash Equivalents include any obligation that
provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, repurchase
agreements or the money market funds described in clause (e)(x) or (e)(y) of
this definition of Cash Equivalents) shall not include any such investment of
more than 10% of total assets of the Borrower and its Subsidiaries in any single
issuer; and (iv) in no event shall Cash Equivalents include any obligation that
is not denominated in Dollars or an Agreed Foreign Currency.

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar bankers’ acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the first day of such Interest Period (or if such day
is not a Business Day, then on the immediately preceding Business Day) as
reported on the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Service (or such other page or commercially available source
displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances
as may be designated by the Administrative Agent from time to time) for a term
equivalent to such Interest Period (or if such Interest Period is not equal to a
number of months, for a term equivalent to the number of months closest to such
Interest Period).

“Change in Control” the Investment Adviser shall fail to be a direct or indirect
Subsidiary of The Goldman Sachs Group, Inc.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to a Person becoming a Lender by assignment or joinder after the date of
this Agreement, the effective date thereof), of (a) the adoption of any law,
treaty or governmental rule or regulation or any change in any law, treaty or
governmental rule or regulation or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule or regulation was issued or enacted prior to the date hereof),
but excluding proposals thereof, or any determination of a court or Governmental
Authority, (b) any guideline, request or directive by any Governmental Authority
(whether or not having the force of law) or any implementation rules or
interpretations of previously issued guidelines, requests or directives, in each
case that is issued or made after the date of this Agreement (or with respect to
a Person becoming a Lender by assignment or joinder after the date of this
Agreement, the effective date thereof) or (c) compliance by any Lender (or its
applicable lending office) or any company controlling such Lender with any
guideline, request or directive regarding capital adequacy or liquidity (whether
or not having the force of law) of any such Governmental Authority, in each case
adopted after the date of this Agreement (or with respect to a Person becoming a
Lender by assignment or joinder after the date of this Agreement, the effective
date thereof). For the avoidance of doubt, all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued (i) by any United
States regulatory authority under or in connection with the implementation of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in
connection with the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority), in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date adopted, issued, promulgated or implemented.

 

8



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Dollar Loans,
Syndicated Multicurrency Loans or Swingline Loans; when used in reference to any
Lender, refers to whether such Lender is a Dollar Lender or a Multicurrency
Lender; and, when used in reference to any Commitment, refers to whether such
Commitment is a Dollar Commitment or a Multicurrency Commitment. The “Class” of
a Letter of Credit refers to whether such Letter of Credit is a Dollar Letter of
Credit or a Multicurrency Letter of Credit.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Agent” means SunTrust in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

“Combined Debt Amount” means, as of any date, (i) the aggregate Commitments as
of such date (or, if greater, the Revolving Credit Exposures of all Lenders as
of such date) plus (ii) the aggregate amount of outstanding Designated
Indebtedness (as such term is defined in the Guarantee and Security Agreement)
and, without duplication, the aggregate amount of unused commitments under any
Designated Indebtedness (as such term is defined in the Guarantee and Security
Agreement).

“Commitment Increase” has the meaning assigned to such term in Section 2.08(e).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e).

“Commitment Termination Date” means September 11, 2020, as such date may be
extended upon the consent of each affected Lender.

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Group” has the meaning assigned to such term in Section 5.13(a).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto; provided,
however, “Control” shall not include “negative” control or “blocking” rights
whereby action cannot be taken without the vote or consent of any Person.

 

9



--------------------------------------------------------------------------------

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate amount of
Other Covered Indebtedness (including Permitted Convertible Indebtedness and
Special Permitted Indebtedness constituting Unsecured Shorter-Term Indebtedness)
on such date minus (z) the LC Exposures fully Cash Collateralized on such date
pursuant to Section 2.05(k) and the last paragraph of Section 2.09(a); provided
that Permitted Convertible Indebtedness and Special Permitted Indebtedness
constituting Unsecured Shorter-Term Indebtedness shall be excluded from the
calculation of the Covered Debt Amount until the date that is nine (9) months
prior to the scheduled maturity date of such Indebtedness (provided that to the
extent, but only to the extent, any portion of any such Indebtedness is subject
to a contractually scheduled amortization payment, other principal payment or
redemption (other than any conversion into Permitted Equity Interests) earlier
than the scheduled maturity date of such Indebtedness (in the case of Permitted
Convertible Indebtedness and Special Permitted Indebtedness constituting
Unsecured Shorter-Term Indebtedness), such portion of such Indebtedness shall be
included in the calculation of the Covered Debt Amount beginning upon the date
that is the later of (i) 9 months prior to such scheduled amortization payment,
other principal payment or redemption and (ii) the date the Borrower becomes
aware that such Indebtedness is required to be paid or redeemed). For the
avoidance of doubt, for purposes of calculating the Covered Debt Amount, any
Permitted Convertible Indebtedness and Special Permitted Indebtedness that
constitutes Unsecured Shorter-Term Indebtedness that is included in the
calculation of the Covered Debt Amount at any time will be included at the then
outstanding principal balance thereof.

“Currency” means Dollars or any Foreign Currency.

“Custodian Control Agreement” has the meaning assigned to such term in
Section 4.01(a)(vi).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in Letters
of Credit within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in detail in such writing) has not been satisfied or
(ii) pay to the Administrative Agent, any Issuing Bank, any Swingline Lender or
any Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in detail in such
writing or public statement) cannot be

 

10



--------------------------------------------------------------------------------

satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) Administrative Agent
has received notification that such Lender has become, or has a direct or
indirect Parent Company that is, (i) insolvent, or is generally unable to pay
its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors, (ii) other than via an Undisclosed Administration, the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its direct or indirect Parent Company, or such
Lender or its direct or indirect Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) the subject of a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
Parent Company thereof by a Governmental Authority or instrumentality so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) upon such determination (and the Administrative
Agent shall deliver written notice of such determination to the Borrower, each
Issuing Bank and each Lender and each Swingline Lender).

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Loan Documents.

“Designated Swap” means any total return swap, credit default swap or equity
hedging agreement entered into as a means to invest in bonds, notes, loans,
debentures or securities on a leveraged basis.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Disposition” or “Dispose” shall
not include the disposition of Investments originated by the Borrower and
immediately transferred to a Financing Subsidiary pursuant to a transaction not
prohibited hereunder.

“Disqualified Lender” means each Person designated from time to time as a
“Disqualified Lender” in the Disqualified Lender Side Letter.

 

11



--------------------------------------------------------------------------------

“Disqualified Lender Side Letter” means that certain Side Letter, dated as of
the date hereof, between the Borrower and the Administrative Agent (as amended,
restated, modified or otherwise supplemented from time to time with the consent
of the Administrative Agent and each Joint Lead Arranger). The Administrative
Agent agrees to promptly provide each Lender with (a) the Disqualified Lender
Side Letter then in effect upon the request of such Lender and (b) any
amendments, modifications or other updates to the Disqualified Lender Side
Letter.

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Syndicated Loans, and to acquire participations in
Letters of Credit and Swingline Loans, denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Dollar Credit Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Dollar
Commitment is set forth on Schedule 1.01(b), or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Dollar Commitment, as
applicable. The aggregate amount of the Lenders’ Dollar Commitments as of the
Effective Date is $0.00.

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent or an Issuing Bank, as applicable, offers to sell such
Foreign Currency for Dollars in the Principal Financial Center for such Foreign
Currency at approximately 11:00 a.m., Applicable Time, for delivery two Business
Days later; provided that the Administrative Agent or such Issuing Bank, as
applicable, may obtain such spot rate from another financial institution
designated by the Administrative Agent or such Issuing Bank if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency; and provided further that such Issuing Bank may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letters of Credit denominated in any Agreed Foreign
Currency.

“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements in respect of such Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Dollar LC Exposure of any Lender at any time shall be its Applicable Dollar
Percentage of the total Dollar LC Exposure at such time. For all purposes of
this Agreement, if on any date of determination a Dollar Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the International Standby Practices, such Dollar
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“Dollar Lender” means the Persons listed on Schedule 1.01(b) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

12



--------------------------------------------------------------------------------

“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.

“Dollar Loan” means a Loan denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is September 11, 2017.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests or equivalents (however designated,
including any instrument treated as equity for U.S. federal income Tax purposes)
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest. As used in this
Agreement, “Equity Interests” shall not include convertible debt unless and
until such debt has been converted to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA

 

13



--------------------------------------------------------------------------------

Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means a single currency of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to,
or required to be withheld or deducted from a payment to, the Administrative
Agent, any Lender, any Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) Taxes
imposed on (or measured by) its net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
withholding Tax imposed on amounts payable to or for the account of such Lender
with respect to an applicable interest in the Loans or Commitments at the time
such Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)) acquires such interest in the Loans or Commitments or
designates a new lending office, except to the extent that such Lender’s
assignor or such Lender was entitled to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.16 at the
time of such assignment or designation (c) Taxes attributable to such
recipient’s failure to comply with Section 2.16(f), and (d) any U.S. federal
withholding Tax that is imposed pursuant to FATCA.

“Extraordinary Receipts” means any cash received by or paid to any Obligor on
account of any foreign, United States, state or local Tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business and any purchase price adjustment received not in the ordinary course
of business in connection with any purchase agreement and proceeds of insurance
(excluding, however, for the avoidance of doubt, proceeds of any issuance of
Equity Interests and issuances of Indebtedness by any Obligor); provided that
Extraordinary Receipts shall not include any (x) amounts that the Borrower
receives from the Administrative Agent or

 

14



--------------------------------------------------------------------------------

any Lender pursuant to Section 2.16(g), or (y) cash receipts to the extent
received from proceeds of insurance, condemnation awards (or payments in lieu
thereof), indemnity payments or payments in respect of judgments or settlements
of claims, litigation or proceedings to the extent that such proceeds, awards or
payments are received by any Person in respect of any unaffiliated third-party
claim against or loss by such Person and promptly applied to pay (or to
reimburse such Person for its prior payment of) such claim or loss and the costs
and expenses of such Person with respect thereto.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any published
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

“Final Maturity Date” means September 13, 2021.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.

“Foreign Currency” means at any time any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Lender” means any Lender that is not a “United States person” as
defined under Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any (a) direct or indirect Subsidiary of the Borrower
which is a “controlled foreign corporation” within the meaning of the Code,
(b) direct or indirect Subsidiary that is disregarded as an entity that is
separate from its owner for United States federal income tax purposes and
substantially all of its assets consist of the Capital Stock of one or more
Foreign Subsidiaries or (c) direct or indirect Subsidiary substantially all the
assets of which consist of Equity Interests in controlled foreign corporations.

 

15



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s (a) Applicable Dollar
Percentage of the outstanding Dollar LC Exposure and (b) Applicable
Multicurrency Percentage of the outstanding Multicurrency LC Exposure, in each
case with respect to Letters of Credit issued by such Issuing Bank other than
Dollar LC Exposure or Multicurrency LC Exposure, as the case may be, as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) endorsements
for collection or deposit in the ordinary course of business or (ii) customary
indemnification agreements entered into in the ordinary course of business,
provided that such indemnification obligations are unsecured, that such Person
has determined that liability thereunder is remote and such indemnification
obligations are not the functional equivalent of the guaranty of a payment
obligation of the primary obligor.

“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement dated as of September 11, 2017 among the Borrower, the Administrative
Agent, each Subsidiary of the Borrower from time to time party thereto, each
holder (or an authorized agent, representative or trustee therefor) from time to
time of any Secured Longer-Term Indebtedness or Secured Shorter-Term
Indebtedness, and the Collateral Agent, as the same shall be amended, modified,
restated and supplemented and in effect from time to time.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

 

16



--------------------------------------------------------------------------------

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement, or
other interest, currency exchange rate or commodity hedging arrangement;
provided, however, in no event shall any Designated Swap be treated as a Hedging
Agreement hereunder.

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as Immaterial Subsidiaries by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of the most recent balance sheet
required to be delivered pursuant to Section 5.01: (a) the aggregate assets of
such Subsidiaries and their Subsidiaries (on a consolidated basis) as of such
date do not exceed an amount equal to 3% of the consolidated assets of the
Borrower and its Subsidiaries as of such date; and (b) the aggregate revenues of
such Subsidiaries and their Subsidiaries (on a consolidated basis) for the
fiscal quarter ending on such date do not exceed an amount equal to 3% of the
consolidated revenues of the Borrower and its Subsidiaries for such period.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments representing extensions of credit, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person (excluding accounts payable and accrued
expenses incurred in the ordinary course of business), (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding accounts payable and accrued expenses incurred in the ordinary course
of business), (e) all Indebtedness of others secured by any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed (with the value of such Indebtedness being the lower of
the outstanding amount of such Indebtedness and the fair market value of the
property subject to such Lien), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all obligations of such Person under any Designated Swap (it being
understood that, for purposes of this definition, the amount of any such
Indebtedness under a Designated Swap shall be the excess of the notional value
of the reference obligations under such Designated Swap over the value of the
margin posted by the Borrower or any of its Subsidiaries thereunder). The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, “Indebtedness” shall not include (w) escrows or
purchase price holdbacks arising in the ordinary course of business in respect
of a portion of the purchase price of an asset or Investment to satisfy
unperformed obligations of the seller of such asset or Investment, (x) a
commitment arising in the ordinary course of business to make a future
Investment, (y) any accrued incentive, management or other fees to the
Investment Adviser or Affiliates (regardless of any deferral in payment thereof)
or (z) uncalled capital or other commitments of an Obligor in Joint Venture
Investments, as well as any letter or agreement requiring any Obligor to provide
capital to a Joint Venture Investment or a lender to a Joint Venture Investment.

 

17



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment adviser or any Affiliate thereof) and (b) is not
connected with the Borrower or of its Subsidiaries or Affiliates (including its
investment adviser or any Affiliate thereof) as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.

“Industry Classification Group” means (a) any of the classification groups set
forth in Schedule 1.01(c) hereto, together with any such classification groups
that may be subsequently established by Moody’s and provided by the Borrower to
the Lenders, and (b) up to three additional industry group classifications
established by the Borrower pursuant to Section 5.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter or, subject to availability to all the Lenders, six or twelve months
thereafter or, with respect to such portion of any Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Final Maturity Date, a period of less than one month’s duration commencing
on the date of such Loan or Borrowing and ending on the Final Maturity Date, as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Final Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of

 

18



--------------------------------------------------------------------------------

a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan, and the date of a Syndicated Borrowing comprising Loans that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loans.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (and any rights or proceeds in respect of (x) any “short sale” of
securities or (y) any sale of any securities at a time when such securities are
not owned by such Person); (b) deposits, advances, loans or other extensions of
credit made to any other Person (including purchases of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) Hedging Agreements and Designated
Swaps.

“Investment Adviser” means Goldman Sachs Asset Management, L.P.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the “BUSINESS” section of its Registration
Statement, and as the same may be changed, altered, expanded, amended, modified,
terminated or restated from time to time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means SunTrust, BANA and any other Issuing Bank designated
pursuant to Section 2.05(l), in their capacity as the issuers of Letters of
Credit hereunder, and their respective successors in such capacity as provided
in Section 2.05(j). In the case of any Letter of Credit to be issued in an
Agreed Foreign Currency, SunTrust and BANA may designate any of their respective
affiliates as the “Issuing Bank” for purposes of such Letter of Credit.

“Joint Lead Arrangers” means SunTrust Robinson Humphrey, Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other material registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its material
wholly-owned subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement).

“Joint Venture Investment” means, with respect to any Person, any Investment by
such Person in a joint venture or other investment vehicle in the form of a
capital investment, loan or other commitment in or to such joint venture or
other investment vehicle pursuant to which such Person may be required to
provide contributions, investments, or financing to such joint venture or other
investment vehicle and which Investment the Borrower has designated as a “Joint
Venture Investment”.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

19



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure.

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.
Unless the context otherwise requires, the term “Lenders” includes each
Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBO Quoted Currency” means each of the following currencies: Dollars; Euro;
and English Pounds Sterling; in each case as long as there is a published LIBO
rate with respect thereto.

“LIBO Rate” means, for any Interest Period:

(a)      in the case of Eurocurrency Borrowings denominated in a LIBO Quoted
Currency, ICE Benchmark Administration Limited London interbank offered rate (or
a comparable or successor rate, which rate is reasonably approved by the
Administrative Agent (in consultation with the Borrower) and which rate is
consistent with that charged by the Administrative Agent to similarly situated
Persons) per annum for deposits in the relevant Currency for a period equal to
the Interest Period as displayed in the Bloomberg Financial Markets System (or
such other page on that service or such other service designated by the ICE
Benchmark Limited for the display of such Administration’s London interbank
offered rate (or a comparable or successor rate, which rate is reasonably
approved by the Required Lenders and the Administrative Agent (in consultation
with the Borrower) and which rate is consistent with that charged by the
Administrative Agent to similarly situated Persons) for deposits in the relevant
Currency) as of 11:00 a.m., London time on the day that is two Business Days
prior to the first day of the Interest Period (or, solely with respect to
Eurocurrency Borrowings in English Pounds Sterling, on the first day of the
Interest Period); provided, that if the Administrative Agent determines that the
relevant foregoing sources are unavailable for the relevant Interest Period,
LIBO Rate shall mean the rate of interest determined by the Administrative Agent
to be the average (rounded upward, if necessary, to the nearest 1/100th of 1%)
of the rates per annum at which deposits in the relevant Currency are offered to
the Administrative Agent two (2) business days preceding the first day of such
Interest Period (or, solely with respect to Eurocurrency Borrowings denominated
in English Pounds Sterling, on the first day of such Interest Period) by four
leading banks (selected by the Administrative Agent after consultation with the
Borrower) in the London or other offshore interbank market for the relevant
Currency as of 11:00 a.m. for delivery on the first day of such Interest Period,
for the number of days comprised therein and in an amount comparable to the
amount of the Administrative Agent’s portion of the relevant Eurocurrency
Borrowing;

 

20



--------------------------------------------------------------------------------

(b)      in the case of Eurocurrency Borrowings denominated in Canadian Dollars,
the CDOR Rate per annum;

(c)      for all Non-LIBO Quoted Currencies (other than Canadian Dollars), the
calculation of the applicable reference rate shall be determined in accordance
with market practice; and

(d)      if the LIBO Rate determined pursuant to clauses (a) through (c) above
is less than zero, such rate shall be deemed to be zero for purposes of this
Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent and/or Required Lenders, as applicable, in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance in the form of a security interest, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities (other than on market terms at fair value so long as
in the case of any Portfolio Investment, the Value used in determining the
Borrowing Base is not greater than the purchase or call price), except in favor
of the issuer thereof (and, for the avoidance of doubt, in the case of
Investments that are loans or other debt obligations, customary restrictions on
assignments or transfers thereof pursuant to the underlying documentation of
such Investment shall not be deemed to be a “Lien” and in the case of
Investments that are securities, excluding customary drag-along, tag-along,
right of first refusal, restrictions on assignments or transfers and other
similar rights in favor of the equity holders of the same issuer).

“Loan Documents” means, collectively, this Agreement, the Disqualified Lender
Side Letter, the Letter of Credit Documents and the Security Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Losses” has the meaning assigned to such term in Section 9.03(b).

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Market Value Investments” has the meaning assigned to such term in
Section 5.12(b)(ii)(B)(z).

 

21



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
Investments and other assets, liabilities or financial condition of the Borrower
or the Borrower and its Subsidiaries (other than Financing Subsidiaries) taken
as a whole (excluding in any case a decline in the net asset value of the
Borrower or a change in general market conditions or values of the Investments),
or (b) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit, Hedging Agreements and Designated Swaps), of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$20,000,000 and (b) obligations in respect of one or more Hedging Agreements or
Designated Swaps under which the maximum aggregate amount (giving effect to any
netting agreements) that the Borrower and its Subsidiaries would be required to
pay if such Hedging Agreement(s) or such Designated Swap(s) were terminated at
such time would exceed $20,000,000.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of Cash or deposit account balances, an amount equal to 100% of the
Fronting Exposure of each Issuing Bank with respect to Letters of Credit issued
and outstanding at such time.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Syndicated Loans, and to acquire
participations in Letters of Credit and Swingline Loans, denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Multicurrency Commitment is set forth on
Schedule 1.01(b), or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Multicurrency commitment, as applicable. The
aggregate amount of the Lenders’ Multicurrency Commitments as of the Effective
Date is $275,000,000.

“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The Multicurrency LC Exposure of any Lender at any time shall be its
Applicable Multicurrency Percentage of the total Multicurrency LC Exposure at
such time. For purposes of computing the amount available to be drawn under any
Multicurrency Letter of Credit, the amount of such Multicurrency Letter of
Credit shall be determined in accordance with Section 1.05. For all purposes of
this Agreement, if on any date of determination a Multicurrency Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standby Practices, such
Multicurrency Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

 

22



--------------------------------------------------------------------------------

“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.

“Multicurrency Loan” means a Loan denominated in Dollars or an Agreed Foreign
Currency.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

“Net Cash Proceeds” means:

(a)      with respect to any Disposition by the Borrower or any of its
Subsidiaries (other than Financing Subsidiaries), or any Extraordinary Receipt
received or paid to the account of the Borrower or any of its Subsidiaries
(other than Financing Subsidiaries) (in each case, which requires a payment of
the Loans under Section 2.10(d)), an amount equal to (x) the sum of cash and
Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) minus (y) the sum of (i) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (ii) the reasonable out-of-pocket fees, costs and expenses incurred
by the Borrower or such Subsidiary in connection with such transaction,
(iii) the Taxes paid or reasonably estimated to be actually payable within two
years of the date of the relevant transaction in connection with such
transaction; provided that, if the amount of any estimated Taxes pursuant to
clause (iii) exceeds the amount of Taxes actually required to be paid in cash in
respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds (as of the date the Borrower determines such excess
exists), (iv) any reasonable costs, fees, commissions, premiums and expenses
incurred by the Borrower or any of its Subsidiaries in connection with such
Disposition, and (v) reserves for indemnification, purchase price adjustments or
analogous arrangements reasonably estimated by the Borrower or the relevant
Subsidiary in connection with such Disposition; provided that, if the amount of
any estimated reserves pursuant to this clause (v) exceeds the amount actually
required to be paid in cash in respect of indemnification, purchase price
adjustments or analogous arrangements for such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds (as of the date the Borrower
determines such excess exists); and

 

23



--------------------------------------------------------------------------------

(b)      with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries (other than any Financing Subsidiary)
(including, for the avoidance of doubt, cash received by the Borrower or any of
its Subsidiaries (other than any Financing Subsidiaries) for the sale by the
Borrower or such Subsidiary of any Equity Interest of a Financing Subsidiary but
specifically excluding any sale of any Equity Interest by a Financing Subsidiary
or cash received by a Financing Subsidiary in connection with the sale of any
Equity Interest), or the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries (other than Financing Subsidiaries) (in each
case, which requires a payment of the Loans under Section 2.10(d)), an amount
equal to (x) the sum of the cash and Cash Equivalents received in connection
with such transaction minus (y) the sum of (i) reasonable out-of-pocket fees,
costs and expenses, incurred by the Borrower or such Subsidiary in connection
therewith plus (ii) any reasonable costs, fees, commissions, premiums, expenses,
or underwriting discounts or commissions incurred by the Borrower or any of its
Subsidiaries in connection with such sale or issuance.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

“Non-LIBO Quoted Currency” means any currency other than a LIBO Quoted Currency.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, in form and substance reasonably
acceptable to the Administrative Agent.

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

“OFAC” has the meaning assigned to such term in Section 3.15.

“Original Currency” has the meaning assigned to such term in Section 2.17.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any Issuing Bank, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising solely from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loans or Loan Document).

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Secured Shorter-Term Indebtedness, Unsecured Shorter-Term
Indebtedness, and, upon the occurrence of any contingent event that results in
the mandatory amortization of any Unsecured Longer-Term Indebtedness prior to
the date that is six months after the Final Maturity

 

24



--------------------------------------------------------------------------------

Date, an amount equal to the portion of such Unsecured Longer-Term Indebtedness
that is subject to such mandatory amortization payment; provided that “Other
Covered Indebtedness” shall not include any Indebtedness secured by a Lien on
Investments permitted under Section 6.02(e) or any Indebtedness permitted under
Section 6.01(o).

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of the Borrower’s business
which are not overdue for a period of more than 90 days or which are being
contested in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of the Borrower’s business in connection with its purchasing of
securities, loans, derivatives transactions, reverse repurchase agreements or
dollar rolls to the extent such transactions are permitted under the Investment
Company Act and the Borrower’s Investment Policies (after giving effect to any
Permitted Policy Amendments), provided that such Indebtedness in connection with
reverse repurchase agreements or dollar rolls does not arise in connection with
the purchase of Investments other than Cash Equivalents and U.S. Government
Securities and (c) Indebtedness in respect of judgments or awards so long as
such judgments or awards do not constitute an Event of Default under clause
(l) of Article VII.

“Other Taxes” means any and all present or future stamp, court, documentary,
intangibles, recording, filing or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, excluding any
such Taxes that are Other Connection Taxes resulting from an assignment by any
Lender in accordance with Section 9.04 (unless such assignment is made pursuant
to a request of the Borrower under Section 2.18(b)).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the outstanding Equity Interests of such Lender.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04.

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Convertible Indebtedness” means Indebtedness incurred by an Obligor
that is convertible solely into Permitted Equity Interests of the Borrower.

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.

 

25



--------------------------------------------------------------------------------

“Permitted Indebtedness” means Permitted Convertible Indebtedness and any other
unsecured Indebtedness, in each case, incurred by an Obligor and designated by
the Borrower as “Permitted Indebtedness” in writing to the Administrative Agent.

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
Taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to ERISA)
or to secure public or statutory obligations; (e) Liens securing the performance
of, or payment in respect of, bids, insurance premiums, deductibles or
co-insured amounts, tenders, government or utility contracts (other than for the
repayment of borrowed money), surety, stay, customs and appeal bonds and other
obligations of a similar nature incurred in the ordinary course of business;
(f) Liens arising out of judgments or awards so long as such judgments or awards
do not constitute an Event of Default under clause (l) of Article VII;
(g) customary rights of setoff and liens upon (i) deposits of cash in favor of
banks or other depository institutions in which such cash is maintained in the
ordinary course of business, (ii) cash and financial assets held in securities
accounts in favor of banks and other financial institutions with which such
accounts are maintained in the ordinary course of business and (iii) assets held
by a custodian in favor of such custodian in the ordinary course of business
securing payment of fees, indemnities and other similar obligations; (h) Liens
arising solely from precautionary filings of financing statements under the
Uniform Commercial Code of the applicable jurisdictions in respect of operating
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business or in respect of assets sold or otherwise disposed of to a
non-Obligor in a transaction permitted by this Agreement; and (i) deposits of
money securing leases to which Borrower is a party as lessee made in the
ordinary course of business.

“Permitted Policy Amendment” means any change, alteration, expansion, amendment,
modification, termination or restatement of the Investment Policies that is one
of the following: (a) approved in writing by the Administrative Agent (with the
consent of the Required Lenders), (b) required by applicable law, rule,
regulation or Governmental Authority, or (c) not materially adverse to the
rights, remedies or interests of the Lenders in the reasonable discretion of the
Administrative Agent (for the avoidance of doubt, no change, alteration,
expansion, amendment, modification, termination or restatement of the Investment
Policies shall be deemed “material” if investment size proportionately increases
as the size of the Borrower’s capital base changes).

 

26



--------------------------------------------------------------------------------

“Permitted SBIC Guarantee” means a guarantee by the Borrower of Indebtedness of
an SBIC Subsidiary on the SBA’s then applicable form, provided that the recourse
to the Borrower thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(s) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 5.01(b).

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and, solely for purposes of determining the Borrowing Base, Cash).
Without limiting the generality of the foregoing, the following Investments
shall not be considered Portfolio Investments under this Agreement or any other
Loan Document: (a) any Investment by an Obligor in any Subsidiary, including any
Financing Subsidiary; (b) any Investment that provides in favor of the obligor
in respect of such Portfolio Investment an express right of rescission, set-off,
counterclaim or any other defenses; (c) any Investment, which if debt, is an
obligation (other than a revolving loan or delayed draw term loan) pursuant to
which any future advances or payments to the obligor of such debt may be
required to be made by applicable Obligor; (d) any Investment which is, as of
the date of the making of such Investment, made to a bankrupt entity (other than
a debtor-in-possession financing and current pay obligations, even if such
Investment is not actually currently paying); and (e) any Investment, Cash or
account in which a Financing Subsidiary has an interest.

“Prime Rate” means the rate which is quoted as the “prime rate” in the print
edition of The Wall Street Journal, Money Rates Section.

“Principal Financial Center” means, in the case of any Foreign Currency, the
principal financial center where such Currency is cleared and settled, as
determined by the Administrative Agent.

“Public Lender” means Lenders that do not wish to receive Non-Public Information
with respect to the Borrower or any of its Subsidiaries or their Securities.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on September 30, 2017.

 

27



--------------------------------------------------------------------------------

“Quoted Investment” means a Portfolio Investment with a value assigned by the
Borrower pursuant to Section 5.12(b)(ii)(A).

“Register” has the meaning set forth in Section 9.04.

“Registration Statement” means the Registration Statement originally filed by
the Borrower with the Securities and Exchange Commission on January 27, 2017, as
the same may be subsequently amended.

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, managers,
employees, agents, advisers and other representatives of such Person and such
Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the Revolving Credit Exposures and unused Commitments of any Defaulting Lender
shall be disregarded in the determination of Required Lenders. The Required
Lenders of a Class (which shall include the terms “Required Dollar Lenders” and
“Required Multicurrency Lenders”) means, at any time, Lenders having Revolving
Credit Exposures and unused Commitments of such Class representing more than 50%
of the sum of the total Revolving Credit Exposures and unused Commitments of
such Class at such time; provided that the Revolving Credit Exposures and unused
Commitments of any Defaulting Lenders shall be disregarded in the determination
of Required Lenders of a Class.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of an Obligor.
Any document delivered hereunder that is signed by a Responsible Officer of an
Obligor shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Obligor and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Obligor.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of Capital
Stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of Capital Stock of the Borrower
or any option, warrant or other right to acquire any such shares of Capital
Stock of the Borrower (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof;
or (y) any cash payment made by the Borrower in respect thereof, shall
constitute a Restricted Payment).

 

28



--------------------------------------------------------------------------------

“Return of Capital” means (a) any net cash amount received by the Borrower in
respect of the outstanding principal of any Investment (whether at stated
maturity, by acceleration or otherwise), (b) without duplication of amounts
received under clause (a), any net cash proceeds received by the Borrower from
the sale of any property or assets pledged as collateral in respect of any
Investment to the extent such net cash proceeds are less than or equal to the
outstanding principal balance of such Investment, (c) any net cash amount
received by the Borrower in respect of any Investment that is an Equity Interest
(x) upon the liquidation or dissolution of the issuer of such Investment, (y) as
a distribution of capital made on or in respect of such Investment, or
(z) pursuant to the recapitalization or reclassification of the capital of the
issuer of such Investment or pursuant to the reorganization of such issuer or
(d) any similar return of capital received by the Borrower in cash in respect of
any Investment (in the case of clauses (a), (b), (c) and (d), net of any fees,
costs, expenses and Taxes payable with respect thereto).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Syndicated
Loans, and its LC Exposure and Swingline Exposure, at such time made or incurred
under the Dollar Commitments.

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Loans, and its LC Exposure and Swingline Exposure, at such time made
or incurred under the Multicurrency Commitments.

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the Revolving Credit Exposure on such date divided
by the aggregate outstanding Covered Debt Amount on such date.

“RIC” means a person qualifying for treatment as a “regulated investment
company”, as defined in Section 851 of the Code.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

“Sanctioned Country” means, at any time, a country, territory or region which is
the subject or target of any comprehensive Sanctions.

“Sanctions” has the meaning assigned to such term in Section 3.15.

“SBA” means the United States Small Business Administration.

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.

 

29



--------------------------------------------------------------------------------

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended, (or that
has applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Borrower (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee or analogous commitment), (ii) is recourse to or
obligates any Obligor in any way (other than in respect of any SBIC Equity
Commitment, Permitted SBIC Guarantee or analogous commitment), or (iii) subjects
any property of any Obligor, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than Equity Interests in any SBIC Subsidiary
pledged to secure such Indebtedness, and (b) no Obligor has any obligation to
maintain or preserve such Subsidiary’s financial condition or cause such entity
to achieve certain levels of operating results (other than in respect of any
SBIC Equity Commitment, Permitted SBIC Guarantee or analogous commitment). Any
such designation by the Borrower shall be effected pursuant to a certificate of
a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions.

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of any Obligor (which may be Guaranteed by any
other Obligor) that (a) has no scheduled amortization (other than for
amortization in an amount not greater than 1% of the aggregate initial principal
amount of such Indebtedness per annum, provided that amortization in excess of
1% per annum shall be permitted so long as the amount of such amortization in
excess of 1% is permitted to be incurred pursuant to Section 6.01(i)) prior to,
and a final maturity date not earlier than, six months after the Final Maturity
Date (it being understood that none of: (w) the conversion features under
convertible notes; (x) the triggering and/or settlement thereof; or (y) any cash
payment made in respect thereof, shall constitute “amortization” for purposes of
this clause (a)), (b) is incurred pursuant to documentation containing
(i) financial covenants, covenants governing the borrowing base, if any,
portfolio valuations and events of default (other than events of default
customary in indentures or similar instruments that have no analogous provisions
in this Agreement or credit agreements generally) that are no more restrictive
upon the Borrower and its Subsidiaries than those set forth in this Agreement
and (ii) other terms (other than interest) that are no more restrictive in any
material respect upon the Borrower and its Subsidiaries, prior to the
Termination Date, than those set forth in this Agreement (it being understood
that put rights or repurchase or redemption obligations (x) in the case of
convertible securities, in connection with the suspension or delisting of the
Capital Stock of the Borrower or the failure of the Borrower to satisfy a
continued listing rule with respect to its Capital Stock or (y) arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or an Event of Default under
this Agreement shall not be deemed to be more restrictive for purposes of this
definition)); provided that, upon the Borrower’s written request in connection
with the incurrence of any Secured Longer-Term Indebtedness that otherwise would
not meet the requirements of this clause (b), this Agreement will be deemed
automatically amended (and, upon the request of the Administrative Agent or the
Required Lenders, the Borrower shall promptly enter into a written amendment
evidencing such amendment), mutatis mutandis, solely to the extent necessary
such that the financial covenants, covenants governing

 

30



--------------------------------------------------------------------------------

the borrowing base, if any, portfolio valuations, events of default (other than
events of default customary in indentures or similar instruments that have no
analogous provisions in this Agreement or credit agreements generally) or other
terms, as applicable, in this Agreement shall be as restrictive as such
covenants in the Secured Longer-Term Indebtedness, and (c) is not secured by any
assets of any Obligor other than pursuant to this Agreement or the Security
Documents and the holders of which (or an authorized agent, representative or
trustee of such holders) have either executed (i) a joinder agreement to the
Guarantee and Security Agreement or (ii) such other document or agreement, in a
form reasonably satisfactory to the Administrative Agent and the Collateral
Agent, pursuant to which the holders (or an authorized agent, representative or
trustee of such holders) of such Secured Longer-Term Indebtedness shall have
become a party to the Guarantee and Security Agreement and assumed the
obligations of a Financing Agent or Designated Indebtedness Holder (in each
case, as defined in the Guarantee and Security Agreement); provided that
Indebtedness arising under any Designated Swap shall not constitute Secured
Longer-Term Indebtedness hereunder.

“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
an Obligor that does not constitute Secured Longer-Term Indebtedness and that is
not secured by any assets of any Obligor other than pursuant to this Agreement
or the Security Documents and the holders of which (or an authorized agent,
representative or trustee of such holders) have either executed (i) a joinder
agreement to the Guarantee and Security Agreement or (ii) such other document or
agreement, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent, pursuant to which the holders (or an authorized agent,
representative or trustee of such holders) of such Secured Shorter-Term
Indebtedness shall have become a party to the Guarantee and Security Agreement
and assumed the obligations of a Financing Agent or Designated Indebtedness
Holder (in each case, as defined in the Guarantee and Security Agreement), and
(b) any Indebtedness that is designated as “Secured Shorter-Term Indebtedness”
pursuant to Section 6.11(a); provided that Indebtedness arising under any
Designated Swap shall not constitute Secured Shorter-Term Indebtedness
hereunder.

“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered on
or after the date hereof by any of the Obligors pursuant to the Guarantee and
Security Agreement or otherwise providing or relating to any collateral security
for any of the Secured Obligations under and as defined in the Guarantee and
Security Agreement.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Borrower and its Subsidiaries at such date.

“SPE Subsidiary” means a direct or indirect Subsidiary of the Borrower to which
any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Investments, which engages in no material activities other than in
connection with the purchase, holding, disposition or financing of such assets
and which is designated by the Borrower (as provided below) as an SPE
Subsidiary:

 

31



--------------------------------------------------------------------------------

(a)      no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by any Obligor (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof,

(b)      with which no Obligor has any material contract, agreement, arrangement
or understanding other than on terms, taken as a whole, not materially less
favorable to such Obligor than those that might be obtained at the time from
Persons that are not Affiliates of any Obligor, other than fees payable in the
ordinary course of business in connection with servicing receivables, and

(c)      to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results.

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions. Each
Subsidiary of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and
shall comply with the foregoing requirements of this definition.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Special Permitted Indebtedness” means any Permitted Indebtedness that has no
scheduled amortization prior to, and a final maturity date not earlier than, the
Final Maturity Date (it being understood that none of (a) the conversion
features under convertible notes, (b) the triggering and/or settlement thereof
or (c) any cash payment made in respect thereof, shall constitute “amortization”
hereunder).

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
accounts receivable securitizations.

 

32



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any (x) Joint
Venture Investment or (y) Person that constitutes an Investment held by the
Borrower in the ordinary course of business and that is not, under GAAP,
consolidated on the financial statements of the Borrower and its Subsidiaries.
Unless otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement. It is understood and agreed that no Financing
Subsidiary, Immaterial Subsidiary, Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary shall be a Subsidiary Guarantor.

“SunTrust” means SunTrust Bank.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (i) its Applicable Dollar Percentage of the
total Swingline Exposure at such time incurred under the Dollar Commitments and
(ii) its Applicable Multicurrency Percentage of the total Swingline Exposure at
such time incurred under the Multicurrency Commitments.

“Swingline Lender” means any of SunTrust or BANA, each in its capacity as lender
of Swingline Loans hereunder, and their respective successors in such capacity
as provided in Section 2.04(d).

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

33



--------------------------------------------------------------------------------

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan or the Loans constituting such Borrowing are made pursuant to
Section 2.01.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means the earliest to occur of (i) the Final Maturity Date,
(ii) the date of the termination of the Commitments in full pursuant to
Section 2.08(c), or (iii) the date on which the Commitments are terminated
pursuant to Article VII.

“Testing Quarter” has the meaning assigned to such term in
Section 5.12(b)(ii)(E).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit under this Agreement.

“Transferred Assets” has the meaning assigned to such term in Section 6.03(h).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“Unquoted Investments” means a Portfolio Investment with a value assigned by the
Borrower pursuant to Section 5.12(b)(ii)(B).

“Unsecured Longer-Term Indebtedness” means Indebtedness of any Obligor (which
may be Guaranteed by any other Obligor) that (a) has no scheduled amortization
prior to, and a final maturity date not earlier than, six months after the Final
Maturity Date (it being understood that (A) none of: (w) the conversion features
under convertible notes; (x) the triggering and/or settlement thereof; and
(y) any cash payment made in respect thereof shall constitute “amortization” for
the purposes of this definition); and (B) any mandatory amortization that is
contingent upon the happening of an event that is not certain to occur
(including a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a), (b) is incurred
pursuant to terms that are substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers as reasonably
determined in good faith by the Borrower or, if such transaction is not one in
which

 

34



--------------------------------------------------------------------------------

there are market terms for substantially similar debt of other similarly
situated borrowers, on terms that are negotiated in good faith on an arm’s
length basis (except, in each case, other than financial covenants and events of
default (other than events of default customary in indentures or similar
instruments that have no analogous provisions in this Agreement or credit
agreements generally), which shall be no more restrictive upon the Borrower and
its Subsidiaries, while any Loans or the Commitments are outstanding, than those
set forth in the Loan Documents; provided that, upon the Borrower’s written
request in connection with the incurrence of any Unsecured Longer-Term
Indebtedness that otherwise would not meet the requirements set forth in this
parenthetical of this clause (b), this Agreement will be deemed automatically
amended (and, upon the request of the Administrative Agent or the Required
Lenders, the Borrower shall promptly enter into a written amendment evidencing
such amendment), mutatis mutandis, solely to the extent necessary such that the
financial covenants and events of default, as applicable, in this Agreement
shall be as restrictive as such provisions in the Unsecured Longer-Term
Indebtedness) (it being understood that put rights or repurchase or redemption
obligations (x) in the case of convertible securities, in connection with the
suspension or delisting of the Capital Stock of the Borrower or the failure of
the Borrower to satisfy a continued listing rule with respect to its Capital
Stock or (y) arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition) and (c) is not secured by any
assets of any Obligor. For the avoidance of doubt the conversion of all or any
portion of any Permitted Convertible Indebtedness constituting Unsecured
Longer-Term Indebtedness into Permitted Equity Interests in accordance with
Section 6.12(a), shall not cause such Indebtedness to be designated as Unsecured
Shorter-Term Indebtedness hereunder.

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of an Obligor that is not secured by any assets of any Obligor and that does not
constitute Unsecured Longer-Term Indebtedness and (b) any Indebtedness that is
designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Value” has the meaning assigned to such term in Section 5.13.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

 

35



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Dollar Loan” or “Syndicated Multicurrency Loan”), by Type (e.g., an “ABR Loan”)
or by Class and Type (e.g., a “Syndicated Multicurrency LIBOR Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Dollar Borrowing”,
“Multicurrency Borrowing” or “Syndicated Borrowing”), by Type (e.g., an “ABR
Borrowing”) or by Class and Type (e.g., a “Syndicated ABR Borrowing” or
“Syndicated Multicurrency LIBOR Borrowing”). Loans and Borrowings may also be
identified by Currency.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b) all leases
that would be treated as operating leases for purposes of GAAP on the date
hereof shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations hereunder regardless of any change to
GAAP following the date hereof that would otherwise require such leases to be
treated as Capital Lease Obligations. Whether or not the Borrower may

 

36



--------------------------------------------------------------------------------

at any time adopt Financial Accounting Standards Board (“FASB”) Statement of
Financial Accounting Standard No. 159 (or successor standard solely as it
relates to fair valuing liabilities) or accounts for liabilities acquired in an
acquisition on a fair value basis pursuant to FASB Statement of Financial
Accounting Standard No. 141(R) (or successor standard solely as it relates to
fair valuing liabilities), all determinations of compliance with the terms and
conditions of this Agreement shall be made on the basis that the Borrower has
not adopted FASB Statement of Financial Accounting Standard No. 159 (or such
successor standard solely as it relates to fair valuing liabilities) or, in the
case of liabilities acquired in an acquisition, FASB Statement of Financial
Accounting Standard No. 141(R) (or such successor standard solely as it relates
to fair valuing liabilities).

SECTION 1.05. Currencies; Currency Equivalents.

(a)      Currencies Generally. At any time, any reference in the definition of
the term “Agreed Foreign Currency” or in any other provision of this Agreement
to the Currency of any particular nation means the lawful currency of such
nation at such time whether or not the name of such Currency is the same as it
was on the date hereof. Except as provided in Section 2.10(b) and the last
sentence of Section 2.17(a), for purposes of determining (i) whether the amount
of any Borrowing or Letter of Credit under the Multicurrency Commitments,
together with all other Borrowings and Letters of Credit under the Multicurrency
Commitments then outstanding or to be borrowed at the same time as such
Borrowing, would exceed the aggregate amount of the Multicurrency Commitments,
(ii) the aggregate unutilized amount of the Multicurrency Commitments, (iii) the
Revolving Credit Exposure, (iv) the Multicurrency LC Exposure, (v) the Covered
Debt Amount and (vi) the Borrowing Base or the Value or the fair market value of
any Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value or the fair
market value of any Investment that is denominated in any Foreign Currency shall
be deemed to be the Dollar Equivalent of the amount of the Foreign Currency of
such Borrowing, Letter of Credit or Investment, as the case may be, determined
as of the date of such Borrowing or Letter of Credit (determined in accordance
with the last sentence of the definition of the term “Interest Period”) or the
date of the valuation of such Investment, as the case may be. Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency). Notwithstanding the foregoing, for purposes of
determining compliance with any basket in Sections 6.03(g) or 6.04(f) of this
Agreement, in no event shall the Borrower or any Obligor be deemed to not be in
compliance with any such basket solely as a result of a change in exchange
rates.

(b)      Special Provisions Relating to Euro. Each obligation hereunder of any
party hereto that is denominated in the National Currency of a state that is not
a Participating Member State on the date hereof shall, effective from the date
on which such state becomes a Participating Member State, be redenominated in
Euro in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such

 

37



--------------------------------------------------------------------------------

amount either in Euros or in such National Currency. If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Agreed Foreign
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the date hereof; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein:

(a)      each Dollar Lender severally agrees to make Syndicated Loans in Dollars
to the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure of all of the Dollar Lenders exceeding the
aggregate Dollar Commitments or (iii) the total Covered Debt Amount exceeding
the Borrowing Base then in effect; and

(b)      each Multicurrency Lender severally agrees to make Syndicated Loans in
Dollars and in Agreed Foreign Currencies to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Multicurrency Credit Exposure exceeding
such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure of all of the Multicurrency Lenders exceeding the
aggregate Multicurrency Commitments or (iii) the total Covered Debt Amount
exceeding the Borrowing Base then in effect.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Syndicated Loans.

 

38



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a)      Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)      Type of Loans. Subject to Section 2.13, each Syndicated Borrowing of a
Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans of
such Class denominated in a single Currency as the Borrower may request in
accordance herewith. Each ABR Loan shall be denominated in Dollars. Each Lender
at its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c)      Minimum Amounts. Each Eurocurrency Borrowing shall be in an aggregate
amount of $1,000,000 or a larger multiple of $1,000,000, and each ABR Borrowing
(whether Syndicated or Swingline) shall be in an aggregate amount of $1,000,000
or a larger multiple of $100,000; provided that a Syndicated ABR Borrowing of a
Class may be in an aggregate amount that is equal to the entire unused balance
of the total Commitments of such Class or that is required to finance the
reimbursement of an LC Disbursement of such Class as contemplated by
Section 2.05(f). Borrowings of more than one Class, Currency and Type may be
outstanding at the same time.

(d)      Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Final Maturity Date.

(e)      Treatment of Classes. Notwithstanding anything to the contrary
contained herein, with respect to each Syndicated Loan, Swingline Loan or Letter
of Credit designated in Dollars, the Administrative Agent shall deem the
Borrower to have requested that such Syndicated Loan, Swingline Loan or Letter
of Credit be applied ratably to each of the Dollar Commitments and the
Multicurrency Commitments, based upon the percentage of the aggregate
Commitments represented by the Dollar Commitments and the Multicurrency
Commitments, respectively.

SECTION 2.03. Requests for Syndicated Borrowings.

(a)      Notice by the Borrower. To request a Syndicated Borrowing (other than
any proposed Borrowing to be made on the Closing Date), the Borrower shall
notify the Administrative Agent of such request by telephone (i) in the case of
a Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m.,
Atlanta, Georgia time, three Business Days before the date of the proposed
Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency, not later than 11:00 a.m., Atlanta, Georgia time, four

 

39



--------------------------------------------------------------------------------

Business Days before the date of the proposed Borrowing or (iii) in the case of
a Syndicated ABR Borrowing, not later than 11:00 a.m., Atlanta, Georgia time,
one Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding anything herein to the contrary, with respect to any proposed
Borrowing requested to be made on the Closing Date, the Borrower may notify the
Administrative Agent thereof pursuant to a written Borrowing Request delivered
to the Administrative Agent on the Business Day immediately preceding the
Closing Date.

(b)      Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i)      whether such Borrowing is to be made under the Dollar Commitments or
the Multicurrency Commitments;

(ii)      the aggregate amount and Currency of the requested Borrowing;

(iii)      the date of such Borrowing, which shall be a Business Day;

(iv)      in the case of a Syndicated Borrowing denominated in Dollars, whether
such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

(v)      in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and

(vi)      the location and number of the Borrower’s account to which funds are
to be disbursed.

(c)      Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

(d)      Failure to Elect. If no election as to the Class of a Syndicated
Borrowing is specified, then the requested Syndicated Borrowing shall be deemed
to be under the Multicurrency Commitments. If no election as to the Currency of
a Syndicated Borrowing is specified, then the requested Syndicated Borrowing
shall be denominated in Dollars. If no election as to the Type of a Syndicated
Borrowing is specified, then the requested Borrowing shall be a Eurocurrency
Borrowing having an Interest Period of one month and, if an Agreed Foreign
Currency has been specified, the requested Syndicated Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency and having an
Interest Period of one month. If a Eurocurrency Borrowing is requested (x) if no
Interest Period is specified, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration, and (y) if no Currency is specified,
the Eurocurrency Borrowing shall be denominated in Dollars.

 

40



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans.

(a)      Agreement to Make Swingline Loans. Subject to the terms and conditions
set forth herein, each Swingline Lender severally agrees to make Swingline Loans
under each Commitment to the Borrower from time to time during the Availability
Period in Dollars, in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of outstanding Swingline
Loans of both Classes exceeding $20,000,000 or the aggregate principal amount of
outstanding Swingline Loans of any Swingline Lender exceeding $10,000,000, (ii)
the total Revolving Dollar Credit Exposures exceeding the aggregate Dollar
Commitments, (iii) the total Revolving Multicurrency Credit Exposures exceeding
the aggregate Multicurrency Commitments or (iv) the total Covered Debt Amount
exceeding the Borrowing Base then in effect; provided that no Swingline Lender
shall be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b)      Notice of Swingline Loans by the Borrower. To request a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy) not later than 11:00 a.m., Atlanta, Georgia time, on the
day of such proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the applicable Swingline Lender from which such Swingline Loan
shall be made, the requested date (which shall be a Business Day), the amount of
the requested Swingline Loan and whether such Swingline Loan is to be made under
the Dollar Commitments or the Multicurrency Commitments. The Administrative
Agent will promptly advise the applicable Swingline Lender of any such notice
received from the Borrower. Each Swingline Lender shall make each applicable
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with such Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the applicable Issuing Bank) by
3:00 p.m., Atlanta, Georgia time, on the requested date of such Swingline Loan.

(c)      Participations by Lenders in Swingline Loans. Any Swingline Lender may
by written notice given to the Administrative Agent not later than 10:00 a.m.,
Atlanta, Georgia time on any Business Day, require the Lenders of the applicable
Class to acquire participations on such Business Day in all or a portion of the
outstanding Swingline Loans of such Class made by such Swingline Lender. Such
notice to the Administrative Agent shall specify the aggregate amount of
Swingline Loans in which the applicable Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each applicable Lender, specifying in such notice such Lender’s Applicable
Dollar Percentage or Applicable Multicurrency Percentage of such Swingline Loan
or Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above in this paragraph, to pay to the Administrative
Agent, for account of the applicable Swingline Lender, such Lender’s Applicable
Dollar Percentage or Applicable Multicurrency Percentage, as the case may be, of
such Swingline Loan or Loans; provided that no Lender shall be required to
purchase a participation in a Swingline Loan pursuant to this Section 2.04(c) if
(x) the conditions set forth in Section 4.02 would not be satisfied in respect
of a Borrowing at the time such Swingline Loan was made and (y) the Required
Lenders of the respective Class shall have so notified the applicable Swingline
Lender in writing and shall not have subsequently determined that the
circumstances giving rise to such conditions not being satisfied no longer
exist.

 

41



--------------------------------------------------------------------------------

Subject to the foregoing, each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments of the respective Class, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the relevant Swingline Lender. Any amounts received by a Swingline Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the applicable Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

(d)      Resignation and Replacement of Swingline Lender. Any Swingline Lender
may resign and be replaced at any time by written agreement among the Borrower,
the Administrative Agent, the resigning Swingline Lender and a successor
Swingline Lender. The Administrative Agent shall notify the Lenders of any such
resignation and replacement of any Swingline Lender. In addition to the
foregoing, if a Lender becomes, and during the period it remains, a Defaulting
Lender, and if any Default has arisen from a failure of the Borrower to comply
with Section 2.19(a), then each Swingline Lender may, upon prior written notice
to the Borrower and the Administrative Agent, resign as a Swingline Lender,
effective at the close of business Atlanta, Georgia time on a date specified in
such notice (which date may not be less than five (5) Business Days after the
date of such notice). On or after the effective date of any such resignation,
the Borrower and the Administrative Agent may, by written agreement, appoint one
or more successor Swingline Lenders. The Administrative Agent shall notify the
Lenders of any such appointment of a successor Swingline Lender. Upon the
effectiveness of any resignation of any Swingline Lender, the Borrower shall
repay in full all outstanding Swingline Loans made by such Swingline Lender
together with all accrued interest thereon. From and after the effective date of
the appointment of a successor Swingline Lender, (i) such successor Swingline
Lender shall have all the rights and obligations of the replaced Swingline
Lender under this Agreement with respect to Swingline Loans to be made by such
successor Swingline Lender thereafter and (ii) references herein to the term
“Swingline Lender” and/or “Swingline Lenders” shall be deemed to refer to such
successor or successors (and the other current Swingline Lenders, if applicable)
or to any previous Swingline Lender, or to such successor or successors (and all
current Swingline Lenders) and all previous Swingline Lenders, as the context
shall require. After the replacement of any Swingline Lender hereunder, such
replaced Swingline Lender shall have no obligation to make additional Swingline
Loans.

 

42



--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit.

(a)      General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request
each Issuing Bank to issue, at any time and from time to time during the
Availability Period and under either the Dollar Commitments or Multicurrency
Commitments, Letters of Credit denominated in Dollars or (in the case of Letters
of Credit under the Multicurrency Commitments) in any Agreed Foreign Currency
for its own account in such form as is acceptable to such Issuing Bank in its
reasonable determination. Letters of Credit issued hereunder shall constitute
utilization of the Commitments up to the aggregate amount available to be drawn
thereunder.

(b)      Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by such Issuing Bank) to any Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, whether such Letter of Credit is to be issued under the
Dollar Commitments or the Multicurrency Commitments, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(c)      Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the applicable Issuing Bank requested to issue
such Letter of Credit (determined for these purposes without giving effect to
the participations therein of the Lenders pursuant to paragraph (e) of this
Section) shall not exceed the amount set forth opposite the name of such Issuing
Bank on Schedule 2.05 (or such greater amount as such Issuing Bank may agree in
its sole discretion), (ii) the total Revolving Dollar Credit Exposures shall not
exceed the aggregate Dollar Commitments, (iii) the total Revolving Multicurrency
Credit Exposures shall not exceed the aggregate Multicurrency Commitments and
(iv) the total Covered Debt Amount shall not exceed the Borrowing Base then in
effect.

 

43



--------------------------------------------------------------------------------

(d)      Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date twelve months after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods. No Letter of Credit may be renewed following the earlier to occur of
the Commitment Termination Date and the Termination Date, except to the extent
that the relevant Letter of Credit is Cash Collateralized by an amount equal to
102% of such Letter of Credit no later than five (5) Business Days prior to the
Commitment Termination Date or Termination Date, as applicable, or supported by
another letter of credit, in each case pursuant to arrangements reasonably
satisfactory to the applicable Issuing Bank and the Administrative Agent.

(e)      Participations. By the issuance of a Letter of Credit of a Class (or an
amendment to a Letter of Credit increasing the amount thereof) by an Issuing
Bank, and without any further action on the part of such Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender of such Class, and each
Lender of such Class hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of the aggregate amount
available to be drawn under such Letter of Credit. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the applicable Commitments; provided that no
Lender shall be required to purchase a participation in a Letter of Credit
pursuant to this Section 2.05(e) if (x) the conditions set forth in Section 4.02
would not be satisfied in respect of a Borrowing at the time such Letter of
Credit was issued and (y) the Required Lenders of the respective Class shall
have so notified such Issuing Bank in writing and shall not have subsequently
determined that the circumstances giving rise to such conditions not being
satisfied no longer exist.

In consideration and in furtherance of the foregoing, each Lender of a
Class hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of each Issuing Bank, such Lender’s Applicable Dollar
Percentage or Applicable Multicurrency Percentage, as the case may be, of each
LC Disbursement made by such Issuing Bank in respect of Letters of Credit of
such Class promptly upon the request of such Issuing Bank at any time from the
time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to the next following paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that the Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

44



--------------------------------------------------------------------------------

(f)      Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement in Dollars, or in the case of a Letter of Credit
denominated in an Agreed Foreign Currency, the Borrower shall reimburse the
applicable Issuing Bank in such Agreed Foreign Currency, unless such Issuing
Bank (at its option) shall have specified in such notice (x) that it will
require reimbursement in Dollars and (y) the Dollar Equivalent of such LC
Disbursement, (i) in the case of a Letter of Credit issued by an Issuing Bank
other than BANA, (A) not later than 3:00 p.m., Atlanta, Georgia time, on the
Business Day that the Borrower receives notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., Atlanta, Georgia time, or (B) not later
than 1:00 p.m., Atlanta, Georgia time on the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time, and (ii) in the case of a Letter of Credit issued by BANA,
(A) not later than 11:00 a.m. on the date of any LC Disbursement to be
reimbursed in Dollars or (B) not later than 11:00 a.m. Applicable Time on the
date of any LC Disbursement to be reimbursed in an Agreed Foreign Currency;
provided that if such LC Disbursement is not less than $1,000,000 and is
denominated in Dollars, the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with a Syndicated ABR Borrowing or a Swingline Loan of the
respective Class in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Syndicated ABR Borrowing or Swingline Loan.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, thereof.

(g)      Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by such
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or

 

45



--------------------------------------------------------------------------------

delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
fraud, gross negligence or willful misconduct when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that:

(i)      each Issuing Bank may accept documents that appear on their face to be
in substantial compliance with the terms of such Letter of Credit issued by such
Issuing Bank without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit;

(ii)      each Issuing Bank shall have the right, in such Issuing Bank’s sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit
issued by such Issuing Bank; and

(iii)      this sentence shall establish the standard of care to be exercised by
the Issuing Banks when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h)      Disbursement Procedures. Each Issuing Bank shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit issued by such Issuing
Bank. The applicable Issuing Bank shall promptly after such examination notify
the Administrative Agent and the Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
such Issuing Bank and the applicable Lenders with respect to any such LC
Disbursement.

(i)      Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Syndicated ABR Loans; provided that, if
the Borrower fails to reimburse such LC Disbursement within two Business Days
following the date when due pursuant to paragraph (f) of this Section, then the
provisions of Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be for account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse such Issuing Bank shall be for
account of such Lender to the extent of such payment.

 

46



--------------------------------------------------------------------------------

(j)      Resignation and/or Replacement of Issuing Bank. An Issuing Bank may
resign and be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the resigning Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such resignation and
replacement of an Issuing Bank. Upon the effectiveness of any resignation or
replacement of an Issuing Bank, the Borrower shall pay all unpaid fees accrued
for account of the resigning or replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of the appointment of a
successor Issuing Bank, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” and/or “Issuing Banks” shall be deemed to refer to such
successor or successors (and other current Issuing Banks, if applicable) or to
any previous Issuing Bank, or to such successor or successors (and all other
current Issuing Banks) and all previous Issuing Banks, as the context shall
require. After the effective replacement or resignation of any Issuing Bank
hereunder, such resigning or replaced Issuing Bank, as the case may be, shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such resignation or replacement, but shall not be required to
issue additional Letters of Credit.

(k)      Cash Collateralization. If the Borrower shall be required to provide
Cash Collateral for LC Exposure pursuant to Section 2.05(d), Section 2.09(a),
Section 2.10(b) or (c) or the penultimate paragraph of Article VII, the Borrower
shall immediately deposit into a segregated collateral account or accounts
(herein, collectively, the “Letter of Credit Collateral Account”), in the name
and under the dominion and control of the Administrative Agent, Cash denominated
in the Currency of the Letter of Credit under which such LC Exposure arises in
an amount equal to the amount required under Section 2.05(d), Section 2.09(a),
Section 2.10(b) or (c) or the penultimate paragraph of Article VII, as
applicable. Such deposit shall be held by the Administrative Agent as collateral
in the first instance for the LC Exposure under this Agreement and thereafter
for the payment of the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement, and for these purposes the Borrower hereby
grants a security interest to the Administrative Agent for the benefit of the
Lenders in the Letter of Credit Collateral Account and in any financial assets
(as defined in the Uniform Commercial Code) or other property held therein.

(l)      Additional Issuing Banks. From time to time, the Borrower may, by
notice to the Administrative Agent, designate additional Lenders as Issuing
Banks, each of which agrees (in its sole discretion) to act in such capacity and
is reasonably satisfactory to the Administrative Agent; provided that each such
notice shall include an updated Schedule 2.05; provided, further, that the
Borrower shall not update Schedule 2.05 to increase any Issuing Bank’s maximum
LC Exposure without such Issuing Bank’s consent. Each such additional Issuing
Bank shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed) and shall thereafter be an Issuing Bank hereunder for
all purposes.

 

47



--------------------------------------------------------------------------------

(m)      No Obligation to Issue After Certain Events. No Issuing Bank shall be
under any obligation to issue any Letter of Credit if: any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Bank from issuing such Letter of Credit, or any
law applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank shall
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Issuing
Bank in good faith deems material to it, or the issuance of such Letter of
Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally.

(n)      Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the International Standby Practices shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

(o)      Conflict with Letter of Credit Documents. In the event of any conflict
between the terms of this Agreement and the terms of any Letter of Credit
Document, the terms of this Agreement shall control.

SECTION 2.06. Funding of Borrowings.

(a)      Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 11:00 a.m., Atlanta, Georgia time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Syndicated ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b)      Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from

 

48



--------------------------------------------------------------------------------

and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
this paragraph shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07. Interest Elections.

(a)      Elections by the Borrower for Syndicated Borrowings. Subject to
Section 2.03(d), the Loans constituting each Syndicated Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have the Interest Period specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Syndicated Borrowing of a Class may only be continued or
converted into a Syndicated Borrowing of the same Class, (ii) a Syndicated
Borrowing denominated in one Currency may not be continued as, or converted to,
a Syndicated Borrowing in a different Currency, (iii) prior to the Commitment
Termination Date, no Eurocurrency Borrowing denominated in a Foreign Currency
may be continued if, after giving effect thereto, the aggregate Revolving
Multicurrency Credit Exposures would exceed the aggregate Multicurrency
Commitments, and (iv) a Eurocurrency Borrowing denominated in a Foreign Currency
may not be converted to a Borrowing of a different Type. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders of
the respective Class holding the Loans constituting such Borrowing, and the
Loans constituting each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Loans, which may not be converted or
continued.

(b)      Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
(but no later than the close of business on the date of such request) by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

49



--------------------------------------------------------------------------------

(c)      Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i)      the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii)      the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)      whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv)      if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d)      Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e)      Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Syndicated Eurocurrency Borrowing of the same Class having an Interest Period
of one month, and (ii) if such Borrowing is denominated in a Foreign Currency,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, (i) any Eurocurrency Borrowing
denominated in Dollars shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing and
(ii) any Eurocurrency Borrowing denominated in a Foreign Currency shall not have
an Interest Period of more than one month’s duration.

SECTION 2.08. Termination, Reduction or Increase of the Commitments.

(a)      Scheduled Termination. Unless previously terminated, the Commitments of
each Class shall: (i) equal the Revolving Credit Exposure of such Class on the
Commitment Termination Date, (ii) thereafter such Commitment shall be reduced
automatically as and to the extent of reductions in the Revolving Credit
Exposure of such Class, and (iii) terminate on the Final Maturity Date.

(b)      Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments of either Class;
provided that (i) each reduction of the Commitments of a Class shall be in an
amount that is $10,000,000 (or, if less, the entire amount of the Commitments of
such Class) or a larger multiple of $5,000,000 in excess thereof and (ii) the
Borrower shall not terminate or reduce the Commitments of either Class if, after
giving effect to any concurrent prepayment of the Syndicated Loans of such
Class in accordance with Section 2.10, the total Revolving Credit Exposures of
such Class would exceed the total Commitments of such Class. Any such reduction
of the Commitments below the principal amount of the Swingline Loans permitted
under Section 2.04(a)(i) and the Letters of Credit permitted under
Section 2.05(c)(i) shall result in a dollar-for-dollar reduction of such amounts
as applicable.

 

50



--------------------------------------------------------------------------------

(c)      Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a
Class delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(d)      Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.

(e)      Increase of the Commitments.

(i)      Requests for Increase by Borrower. The Borrower may, at any time,
request that the Commitments hereunder of a Class be increased (each such
proposed increase being a “Commitment Increase”), upon notice to the
Administrative Agent (who shall promptly notify the Lenders), which notice shall
specify each existing Lender (each an “Increasing Lender”) and/or each
additional lender (each an “Assuming Lender”) that shall have agreed to an
additional Commitment and the date on which such increase is to be effective
(the “Commitment Increase Date”), which shall be a Business Day at least three
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) after delivery of such notice and 30 days prior to the Commitment
Termination Date; provided that:

(A)      the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $10,000,000 or a larger multiple of
$5,000,000 in excess thereof or such lesser amount as the Administrative Agent
may reasonably agree;

(B)      immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $500,000,000;

(C)      each Assuming Lender shall be consented to by the Administrative Agent
and each Issuing Bank (such consent not to be unreasonably withheld);

 

51



--------------------------------------------------------------------------------

(D)      no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

(E)      the representations and warranties contained in this Agreement shall be
true and correct in all material respects (or, in the case of any portion of the
representations and warranties already subject to a materiality qualifier, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

(ii)      Effectiveness of Commitment Increase by Borrower. An Assuming Lender,
if any, shall become a Lender hereunder as of such Commitment Increase Date and
the Commitment of the respective Class of any Increasing Lender and such
Assuming Lender shall be increased as of such Commitment Increase Date; provided
that:

(x)      the Administrative Agent shall have received on or prior to 11:00 a.m.,
Atlanta, Georgia time, on such Commitment Increase Date (or on or prior to a
time on a date not earlier than three (3) Business Days before such scheduled
Commitment Increase Date specified by the Administrative Agent) a certificate of
a duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and

(y)      each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., Atlanta, Georgia time on such
Commitment Increase Date (or on or prior to the time on an earlier date
specified by the Administrative Agent in compliance with clause (x) above), an
increasing/joinder agreement substantially in the form of Exhibit D
appropriately completed, and otherwise in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment in each case of the respective Class,
duly executed by such Assuming Lender or Increasing Lender, as applicable, and
the Borrower and acknowledged by the Administrative Agent.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.

(iii)      Recordation into Register. Upon its receipt of an agreement referred
to in clause (ii)(y) above executed by an Assuming Lender or any Increasing
Lender, together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

 

52



--------------------------------------------------------------------------------

(iv)      Adjustments of Borrowings upon Effectiveness of Increase. On the
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of the affected Class in full, (B) simultaneously borrow new Loans of
such Class hereunder in an amount equal to such prepayment; provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and borrowing from,
any existing Lender shall be effected by book entry to the extent that any
portion of the amount prepaid to such Lender will be subsequently borrowed from
such Lender and (y) the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans of such Class are held ratably by the Lenders of such Class in
accordance with the respective Commitments of such Class of such Lenders (after
giving effect to such Commitment Increase) and (C) pay to the Lenders of such
Class the amounts, if any, payable under Section 2.15 as a result of any such
prepayment. Concurrently therewith, the Lenders of such Class shall be deemed to
have adjusted their participation interests in any outstanding Letters of Credit
of such Class so that such interests are held ratably in accordance with their
commitments of such Class as so increased.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a)      Repayment. The Borrower hereby unconditionally promises to pay the
Loans of each Class as follows:

(i)      to the Administrative Agent for account of the Lenders of such
Class the outstanding principal amount of the Syndicated Loans of such Class and
all other amounts due and owing hereunder and under the other Loan Documents on
the Final Maturity Date; and

(ii)      to the applicable Swingline Lender the then unpaid principal amount of
each Swingline Loan of each Class denominated in Dollars made by such Swingline
Lender, on the earlier of the Commitment Termination Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least ten Business Days after such Swingline Loan is made;
provided that on each date that a Syndicated Borrowing of such Class is made,
the Borrower shall repay all Swingline Loans of such Class then outstanding.

In addition, on the Commitment Termination Date, the Borrower shall deposit into
the Letter of Credit Collateral Account, Cash (denominated in the Currency of
the Letter of Credit under which such LC Exposure arises) in an amount equal to
100% of the undrawn face amount of all Letters of Credit outstanding on the
close of business on the Commitment Termination Date, such deposit to be held by
the Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

 

53



--------------------------------------------------------------------------------

(b)      Manner of Payment. Prior to any repayment or prepayment of any
Borrowings of any Class hereunder, the Borrower shall select the Borrowing or
Borrowings of such Class to be paid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than the time set
forth in Section 2.10(e) prior to the scheduled date of such repayment. If the
Borrower fails to make a timely selection of the Borrowing or Borrowings to be
repaid or prepaid, such payment shall be applied, first, to pay any outstanding
ABR Borrowings of the applicable Class and, second, to other Borrowings of such
Class in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Syndicated Borrowing shall be applied ratably to the
Loans included in such Borrowing.

(c)      Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.

(d)      Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.

(e)      Effect of Entries. The entries made in the records maintained pursuant
to paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

(f)      Promissory Notes. Any Lender may request that Loans of any Class made
by it be evidenced by a Note; in such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) substantially in the
form of Exhibit E. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more Notes in such form payable to the payee named
therein (or, if such Note is a registered note, to such payee and its registered
assigns).

SECTION 2.10. Prepayment of Loans.

(a)      Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty except for payments under Section 2.15, subject to the requirements
of this Section.

 

54



--------------------------------------------------------------------------------

(b)      Mandatory Prepayments due to Changes in Exchange Rates.

(i)        Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., Atlanta, Georgia time, on a Business
Day, on such Business Day or, in the case of a Currency Valuation Notice
otherwise received, on the first Business Day after such Currency Valuation
Notice is received. Upon making such determination, the Administrative Agent
shall promptly notify the Multicurrency Lenders and the Borrower thereof.

(ii)      Prepayment. If on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure minus the Multicurrency LC Exposure that
is Cash Collateralized in an amount equal to 102% of such Multicurrency LC
Exposure on such date exceeds 105% of the aggregate amount of the Multicurrency
Commitments as then in effect, the Borrower shall, if requested by the Required
Multicurrency Lenders (through the Administrative Agent), prepay the Syndicated
Multicurrency Loans and Swingline Multicurrency Loans (and/or provide Cash
Collateral for Multicurrency LC Exposure in an amount equal to 102% of such
Multicurrency LC Exposure and as specified in Section 2.05(k)) within 15
Business Days following the Borrower’s receipt of such request in such amounts
as shall be necessary so that after giving effect thereto the aggregate
Revolving Multicurrency Credit Exposure does not exceed the Multicurrency
Commitments.

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

Any prepayment pursuant to this clause (b) of this Section shall be applied,
first to Swingline Multicurrency Loans outstanding, second, to Syndicated
Multicurrency Loans outstanding and third, to Cash Collateralize Multicurrency
LC Exposure.

(c)      Mandatory Prepayments due to Borrowing Base Deficiency. In the event
that at any time any Borrowing Base Deficiency shall exist, the Borrower shall,
within five Business Days after delivery of the applicable Borrowing Base
Certificate, prepay the Loans (or provide Cash Collateral for Letters of Credit
as contemplated by Section 2.05(k)) or reduce Other Covered Indebtedness in such
amounts as shall be necessary so that such Borrowing Base Deficiency is cured;
provided that (i) the aggregate amount of such prepayment of Loans (and Cash
Collateral for Letters of Credit) shall be at least equal to the Revolving
Percentage times the aggregate prepayment of the Covered Debt Amount, and
(ii) if, within five Business Days

 

55



--------------------------------------------------------------------------------

after delivery of a Borrowing Base Certificate demonstrating such Borrowing Base
Deficiency, the Borrower shall present the Lenders with a reasonably feasible
plan acceptable to the Required Lenders in their sole discretion to enable such
Borrowing Base Deficiency to be cured within 30 Business Days (which 30-Business
Day period shall (A) include the five Business Days permitted for delivery of
such plan and (B) be subject to extension beyond 30 Business Days with the
consent of the Required Lenders in their sole discretion), then such prepayment
or reduction shall not be required to be effected immediately but may be
effected in accordance with such plan (with such modifications as the Borrower
may reasonably determine), so long as such Borrowing Base Deficiency is cured
within such 30-Business Day period (or any extended period consented to by the
Required Lenders in their sole discretion).

(d)      Mandatory Prepayments During Amortization Period. During the period
commencing on the date immediately following the Commitment Termination Date and
ending on the Final Maturity Date:

(i)      Asset Disposition. If the Borrower or any of its Subsidiaries (other
than a Financing Subsidiary) Disposes of any property which results in the
receipt by such Person of Net Cash Proceeds in excess of $2,000,000 in the
aggregate for any single Disposition or series of Dispositions, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of such Net
Cash Proceeds; provided that the Borrower shall not be required to prepay any
Loans pursuant to this clause (i) until the aggregate amount of unpaid Net Cash
Proceeds required to be paid under this clause (i) equals or exceeds $2,000,000
(either for the first time or at any time since the last prepayment of Loans
pursuant to this clause (i)) in which event the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of such unpaid Net Cash
Proceeds within five (5) Business Days of such date (such prepayments to be
applied as set forth in Section 2.09(b)).

(ii)      Equity Issuance. Upon the sale or issuance by the Borrower or any of
its Subsidiaries (other than a Financing Subsidiary) of any of its Equity
Interests (other than any sales or issuances of Equity Interests to the Borrower
or any Subsidiary Guarantor), the Borrower shall prepay an aggregate principal
amount of Loans equal to 75% of all Net Cash Proceeds received therefrom no
later than the fifth Business Day following the receipt of such Net Cash
Proceeds (such prepayments to be applied as set forth in Section 2.09(b)).

(iii)      Indebtedness. Upon the incurrence or issuance by the Borrower or any
of its Subsidiaries (other than a Financing Subsidiary) of any Indebtedness, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom no later than the fifth Business Day
following the receipt of such Net Cash Proceeds (such prepayments to be applied
as set forth in Section 2.09(b)).

(iv)      Extraordinary Receipt. Upon any Extraordinary Receipt (which, when
taken with all other Extraordinary Receipts received after the Commitment
Termination Date, exceeds $5,000,000 in the aggregate) received by or paid to or
for the account of the Borrower or any of its Subsidiaries (other than a
Financing Subsidiary), and not otherwise included in clauses (i), (ii) or
(iii) of this Section 2.10(d), the Borrower shall

 

56



--------------------------------------------------------------------------------

prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom no later than the fifth Business Day following the
receipt of such Net Cash Proceeds (such prepayments to be applied as set forth
in Section 2.09(b)).

(v)      Return of Capital. If the Borrower shall receive any Return of Capital
(other than from any Financing Subsidiary), and is not otherwise included in
clauses (i), (ii), (iii) or (iv) of this Section 2.10(d), the Borrower shall
prepay an aggregate principal amount of Loans equal to 90% of such Return of
Capital no later than the fifth Business Day following the receipt of such
Return of Capital (such prepayments to be applied as set forth in
Section 2.09(b)).

Notwithstanding the foregoing, Net Cash Proceeds and Return of Capital required
to be applied to the prepayment of the Loans pursuant to this Section 2.10(d)
shall (A) be applied in accordance with Section 8.06 of the Guarantee and
Security Agreement, (B) exclude the amounts necessary for the Borrower to make
all required dividends and distributions (which shall be no less than the amount
estimated in good faith by Borrower under Section 6.05(b)) to maintain its
ability to be subject to Tax as a RIC under Section 852 of the Code and its
election to be treated as a “business development company” under the Investment
Company Act for so long as the Borrower retains such status and to avoid payment
by the Borrower of federal excise Taxes imposed by Section 4982 of the Code for
so long as the Borrower retains the status of a RIC under the Code, and (C) if
the Loans to be prepaid are Eurocurrency Loans, the Borrower may defer such
prepayment until the last day of the Interest Period applicable to such Loans,
so long as the Borrower deposits an amount equal to such Net Cash Proceeds, no
later than the fifth Business Day following the receipt of such Net Cash
Proceeds, into a segregated collateral account in the name and under the
dominion and control of the Administrative Agent, pending application of such
amount to the prepayment of the Loans on the last day of such Interest Period;
provided, further, that the Administrative Agent may direct the application of
such deposits as set forth in Section 2.09(b) at any time and if the
Administrative Agent does so, no amounts will be payable by the Borrower
pursuant to Section 2.15.

(e)      Notices, Etc. The Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan made by a Swingline Lender, such
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing denominated
in Dollars (other than in the case of a prepayment pursuant to Section 2.10(d)),
not later than 11:00 a.m., Atlanta, Georgia time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of a Eurocurrency Borrowing
denominated in a Foreign Currency (other than in the case of a prepayment
pursuant to Section 2.10(d)), not later than 11:00 a.m., Applicable Time, four
Business Days before the date of prepayment, (iii) in the case of prepayment of
a Syndicated ABR Borrowing (other than in the case of a prepayment pursuant to
Section 2.10(d)), not later than 11:00 a.m., Atlanta, Georgia time, one Business
Day before the date of prepayment, (iv) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., Atlanta, Georgia time, on the date of
prepayment, or (v) in the case of any prepayment pursuant to Section 2.10(d),
not later than 11:00 a.m., Atlanta, Georgia time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if (i) a notice of
prepayment is

 

57



--------------------------------------------------------------------------------

given in connection with a conditional notice of termination of the Commitments
of a Class as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08 and (ii) any notice given in connection with Section 2.10(d) may be
conditioned on the consummation of the applicable transaction contemplated by
such Section and the receipt by the Borrower or any such Subsidiary (other than
a Financing Subsidiary) of Net Cash Proceeds. Promptly following receipt of any
such notice relating to a Syndicated Borrowing, the Administrative Agent shall
advise the affected Lenders of the contents thereof. Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02 or in the case of a
Swingline Loan, as provided in Section 2.04, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Syndicated
Borrowing of a Class shall be applied ratably to the Loans of such
Class included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12 and shall be made in the
manner specified in Section 2.09(b).

SECTION 2.11. Fees.

(a)      Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for account of each Lender a commitment fee, which shall accrue at a rate per
annum equal to 0.375% on the average daily unused amount of the Dollar
Commitment and Multicurrency Commitment, as applicable, of such Lender during
the period from and including the Effective Date to but excluding the earlier of
the date such commitment terminates and the Commitment Termination Date.
Commitment fees accrued through and including such Quarterly Date shall be
payable within five Business Days after each Quarterly Date commencing on the
first such date to occur after the Effective Date and on the earlier of the date
the Commitments of the respective Class terminate and the Commitment Termination
Date. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, the
Commitment of any Class of a Lender shall be deemed to be used to the extent of
the outstanding Syndicated Loans and LC Exposure of such Class of such Lender
(and the Swingline Exposure of such Class of such Lender shall be disregarded
for such purpose).

(b)      Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit of each Class, which shall accrue at
a rate per annum equal to the Applicable Margin applicable to interest on
Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure of
such Class (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment of such
Class terminates and the date on which such Lender ceases to have any LC
Exposure of such Class, and (ii) to each Issuing Bank a fronting fee, which
shall accrue at the rate of 0.25% per annum on the average daily amount of such
Issuing Bank’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
each Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings

 

58



--------------------------------------------------------------------------------

thereunder. Participation fees and fronting fees accrued through and including
each Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Effective
Date; provided that all such fees with respect to the Letters of Credit shall be
payable on the Termination Date and the Borrower shall pay any such fees that
have accrued and that are unpaid on the Termination Date and, in the event any
Letters of Credit shall be outstanding that have expiration dates after the
Termination Date, the Borrower shall prepay on the Termination Date the full
amount of the participation and fronting fees that will accrue on such Letters
of Credit subsequent to the Termination Date through but not including the date
such outstanding Letters of Credit are scheduled to expire (and, in that
connection, the Lenders agree not later than the date two Business Days after
the date upon which the last such Letter of Credit shall expire or be terminated
to rebate to the Borrower the excess, if any, of the aggregate participation and
fronting fees that have been prepaid by the Borrower over the sum of the amount
of such fees that ultimately accrue through the date of such expiration or
termination and the aggregate amount of all other unpaid obligations hereunder
at such time). Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)      Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

(d)      Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars (or, at the election of the Borrower with respect to any fees
payable to an Issuing Bank on account of Letters of Credit issued by such
Issuing Bank in any Foreign Currency, in such Foreign Currency) and immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances absent obvious error.

SECTION 2.12. Interest.

(a)      ABR Loans. The Loans constituting each ABR Borrowing (including each
Swingline Loan) shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

(b)      Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

(c)      Default Interest. Notwithstanding the foregoing, (i) if any amount of
principal of any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to (A) in the case of principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above, (B) in the case of any Letter of
Credit, 2%

 

59



--------------------------------------------------------------------------------

plus the fee otherwise applicable to such Letter of Credit as provided in
Section 2.11(b)(i), or (C) in the case of any fee or other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section and
(ii) if any Event of Default has occurred and is continuing for any Eurocurrency
Loan, at the end of the current applicable Interest Period, interest shall (if
requested by the Administrative Agent upon instructions of the Required Lenders)
accrue (A) in the case of Dollar Loans, at the Alternate Base Rate plus the
Applicable Margin plus 2% per annum and (B) for Loans in any Foreign Currency,
at the one month LIBO Rate plus 2% per annum.

(d)      Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and, in the case of Syndicated Loans, upon the
Termination Date; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Syndicated ABR
Loan prior to the Final Maturity Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Borrowing
denominated in Dollars prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

(e)      Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed (i) by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and (ii) on Multicurrency Loans denominated in English Pounds Sterling
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent
and such determination shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):

(a)      the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or

(b)      the Administrative Agent is advised by the Required Lenders of such
Class that the Adjusted LIBO Rate for the Affected Currency for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their respective Loans included in such Borrowing for such
Interest Period; then the Administrative Agent shall give notice thereof to the
Borrower and the affected Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and such Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Syndicated Borrowing to, or the continuation of any Syndicated Borrowing as, a
Eurocurrency Borrowing denominated in the Affected Currency shall be ineffective
and, if the Affected Currency is Dollars, such Syndicated

 

60



--------------------------------------------------------------------------------

Borrowing (unless prepaid) shall be continued as, or converted to, a Syndicated
ABR Borrowing, (ii) if the Affected Currency is Dollars and any Borrowing
Request requests a Eurocurrency Borrowing denominated in Dollars, such Borrowing
shall be made as a Syndicated ABR Borrowing and (iii) if the Affected Currency
is a Foreign Currency, any Borrowing Request that requests a Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective.

SECTION 2.14. Increased Costs.

(a)      Increased Costs Generally. If any Change in Law shall:

(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for account of, or credit extended or participated in by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Bank;

(ii)      impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein; or

(iii)      subject the Administrative Agent, any Lender or any Issuing Bank to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes, and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or such Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or such Issuing Bank, as
the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender, or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b)      Capital Requirements. If any Lender or any Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Swingline Loans and Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), by an amount deemed to be material by such Lender or such Issuing
Bank, then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, in Dollars, such additional amount or amounts
as will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

61



--------------------------------------------------------------------------------

(c)      Certificates from Lenders. A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the basis for and the calculation of the
amount or amounts in Dollars, necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be promptly delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d)      Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Syndicated Loan on the date specified
in any notice delivered pursuant hereto (including, in connection with any
Commitment Increase Date, and regardless of whether such notice is permitted to
be revocable under Section 2.10(e) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.18(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and reasonable expense attributable to such event
(excluding loss of anticipated profits). In the case of a Eurocurrency Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of

(i)      the amount of interest that such Lender would pay for a deposit equal
to the principal amount of such Loan denominated in the Currency of such Loan
for the period from the date of such payment, conversion, failure or assignment
to the last day of the then current Interest Period for such Loan (or, in the
case of a failure to borrow, convert or continue, the duration of the Interest
Period that would have resulted from such borrowing, conversion or continuation)
if the interest rate payable on such deposit were equal to the Adjusted LIBO
Rate for such Currency for such Interest Period, over

 

62



--------------------------------------------------------------------------------

(ii)      the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for deposits denominated in such Currency from other
banks in the Eurocurrency market at the commencement of such period.

Payment under this Section shall be made upon request of a Lender delivered not
later than five Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth in reasonable
detail the basis for and the calculation of the amount or amounts that such
Lender is entitled to receive pursuant to this Section, which certificate shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.16. Taxes.

(a)      Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Taxes from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Taxes are Indemnified Taxes, the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) or withholding the
Administrative Agent, applicable Lender or applicable Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholding been made.

(b)      Payment of Other Taxes by the Borrower. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(c)      Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank for and, within 10
Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by, or required to be withheld or deducted from a payment to,
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

 

63



--------------------------------------------------------------------------------

(d)      Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 Business Days after written demand therefor,
for (i) any Indemnified Taxes or Other Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(f) relating to
the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e)      Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to Section 2.16(a), the
Borrower shall deliver to the Administrative Agent, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f)      Tax Documentation. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)      Without limiting the generality of the foregoing:

(A)    any Lender that is a “United States person” (as defined under
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed copies of Internal Revenue Service Form W-9 or any successor form
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

64



--------------------------------------------------------------------------------

(B)      each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(w)      duly completed and executed originals of Internal Revenue Service Form
W-8BEN or W-8BEN-E or any applicable successor form claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

(x)      duly completed and executed originals of Internal Revenue Service Form
W-8ECI or any successor form certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States,

(y)      in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (1) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not (I) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(II) a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (III) a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code (a
“U.S. Tax Compliance Certificate”) and (2) duly completed and executed copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any applicable successor
form) certifying that the Foreign Lender is not a United States Person, or

(z)      to the extent a Foreign Lender is not the beneficial owner, duly
completed and executed originals of Internal Revenue Service Form W-8IMY (or any
applicable successor form), accompanied by Internal Revenue Service Form W-8ECI
(or any applicable successor form), Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, Internal Revenue
Service Form W-9 (or any applicable successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

 

65



--------------------------------------------------------------------------------

(C)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)      If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their respective obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(f)(ii)(D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii)      In addition, each Lender shall deliver to the Borrower and the
Administrative Agent updated forms or certifications promptly upon the
obsolescence, expiration or invalidity of any form or certification previously
delivered by such Lender; provided such Lender is legally able to do so at the
time. Each Lender shall promptly notify the Borrower and the Administrative
Agent in writing if such Lender no longer satisfies the legal requirements to
provide any previously delivered form or certificate to the Borrower (or any
other form of certification adopted by the U.S. or other taxing authorities for
such purpose).

(g)      Treatment of Certain Refunds. If the Administrative Agent, any Lender
or an Issuing Bank determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or an Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent, such Lender or an Issuing Bank, as
the case may be, agrees to repay to the Administrative Agent, such Lender

 

66



--------------------------------------------------------------------------------

or an Issuing Bank, respectively, the amount that the Administrative Agent, such
Lender or an Issuing Bank, respectively, paid over to the Borrower pursuant to
this clause (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event the Administrative Agent, such
Lender or an Issuing Bank, respectively, is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
clause (g), in no event will the Administrative Agent, any Lender or any Issuing
Bank be required to pay any amount to the Borrower pursuant to this clause (g),
the payment of which would place such Person in a less favorable net after-Tax
position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld,
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns or its books or records (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment: Sharing of Set-offs.

(a)      Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 2:00 p.m., Atlanta, Georgia time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to any Issuing Bank or any Swingline Lender as
expressly provided herein and payments pursuant to Sections 2.14, 2.15, 2.16 and
9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

All amounts owing under this Agreement (including commitment fees, payments
required under Section 2.14, and payments required under Section 2.15 relating
to any Loan denominated in Dollars, but not including principal of and interest
on any Loan denominated in any Foreign Currency or payments relating to any such
Loan required under Section 2.15, which are payable in such Foreign Currency) or
under any other Loan Document (except to the extent otherwise provided therein)
are payable in Dollars. Notwithstanding the foregoing, if the Borrower shall
fail to pay any principal of any Loan when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), the unpaid portion of such
Loan shall, if such Loan is not denominated in Dollars, automatically be
redenominated in Dollars on the due date thereof (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such principal shall be payable on demand; and if the
Borrower

 

67



--------------------------------------------------------------------------------

shall fail to pay any interest on any Loan that is not denominated in Dollars,
such interest shall automatically be redenominated in Dollars on the due date
therefor (or, if such due date is a day other than the last day of the Interest
Period therefor, on the last day of such Interest Period) in an amount equal to
the Dollar Equivalent thereof on the date of such redenomination and such
interest shall be payable on demand.

Notwithstanding the foregoing provisions of this Section, if, after the making
of any Borrowing in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Borrowing was made (the “Original
Currency”) no longer exists or the Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Equivalent
(as of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower takes all risks of the imposition of any such
currency control or exchange regulations.

(b)      Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees of a
Class then due hereunder, such funds shall be applied (i) first, to pay interest
and fees of such Class then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees of such Class then
due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements of such Class then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements of such Class then due to such parties.

(c)      Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Syndicated Borrowing of a Class shall be made from the Lenders of such
Class, each payment of commitment fee under Section 2.11 shall be made for
account of the Lenders of the applicable Class, and each termination or
reduction of the amount of the Commitments of a Class under Section 2.08 shall
be applied to the respective Commitments of the Lenders of such Class, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Syndicated Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Syndicated Loans) or their
respective Loans of such Class that are to be included in such Borrowing (in the
case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Syndicated Loans of a Class by the Borrower shall be
made for account of the Lenders of such Class pro rata in accordance with the
respective unpaid principal amounts of the Syndicated Loans of such Class held
by them; and (iv) each payment of interest on Syndicated Loans of a Class by the
Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Loans of such Class then due and
payable to the respective Lenders.

(d)      Sharing of Payments by Lenders. If any Lender of any Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Syndicated Loans, or
participations in LC Disbursements or Swingline Loans, of such Class resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Syndicated Loans, and participations in LC

 

68



--------------------------------------------------------------------------------

Disbursements and Swingline Loans, and accrued interest thereon of such
Class then due than the proportion received by any other Lender of such Class,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Syndicated Loans, and participations in LC
Disbursements and Swingline Loans, of other Lenders of such Class to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Syndicated Loans, and
participations in LC Disbursements and Swingline Loans, of such Class; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e)      Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.

(f)      Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(e), 2.06(a) or (b) or 2.17(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a)      Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then, at the
request of the Borrower, such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to

 

69



--------------------------------------------------------------------------------

assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
cost or expense not required to be reimbursed by the Borrower and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)      Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for account of
any Lender pursuant to Section 2.16, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with clause
(a) above, or if any Lender becomes a Defaulting Lender or is a Non-Consenting
Lender (as provided in Section 9.02(d)), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.14 and
2.16) and obligations under this Agreement and the related Loan Documents to an
assignee (which has met the restrictions contained in Section 9.04 and has
received the required consents under Section 9.04) that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, each Issuing Bank and each Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
or elimination of such compensation or payments. A Lender shall not be required
to make any such assignment and delegation if prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.19. Defaulting Lenders.

(a)      Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)      Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 9.08 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro

 

70



--------------------------------------------------------------------------------

rata basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
any Swingline Lender hereunder; third, to Cash Collateralize each Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in the manner described
in Section 2.09(a); fourth, as Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize each Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in the manner described in Section 2.09(a); sixth, to the payment of
any amounts owing to the Lenders, Issuing Banks or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or any Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations in respect of any LC Disbursement for which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations in
respect of any LC Disbursement that is owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or
reimbursement obligations in respect of any LC Disbursement that is owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the applicable Commitments without giving effect to
Section 2.19(a)(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.19(a)(i)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(ii)      Certain Fees.

(A)      No Defaulting Lender shall be entitled to receive any fee pursuant to
Sections 2.11(a) and (b) for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender); provided
that such Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.11(b) for any period during which that Lender is a Defaulting Lender
only to extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which such Defaulting Lender (but not the Borrower) has
provided Cash Collateral pursuant to Section 2.19(d).

 

71



--------------------------------------------------------------------------------

(B)      With respect to any fees pursuant to Section 2.11(b) not required to be
paid to any Defaulting Lender pursuant to clause (A) above, Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iii) below, (y) pay to each
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iii)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated (effective no later than one (1) Business
Day after the Administrative Agent has actual knowledge that such Lender has
become a Defaulting Lender) among the Non-Defaulting Lenders in accordance with
their respective Applicable Dollar Percentages and Applicable Multicurrency
Percentages, as the case may be (in each case calculated without regard to such
Defaulting Lender’s Commitment), but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 9.16, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(iv)      Cash Collateral; Repayment of Swingline Loans. If the reallocation
described in clause (iii) above cannot, or can only partially, be effected, the
Borrower shall not later than two (2) Business Days after demand by the
Administrative Agent (at the direction of any Issuing Bank and/or any Swingline
Lender), without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Swingline Exposure (which exposure shall be deemed equal to the
applicable Defaulting Lender’s Applicable Percentage of the total outstanding
Swingline Exposure (other than Swingline Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof)) and (y) second, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.19(d) or (z) make other arrangements
reasonably satisfactory to the Administrative Agent, the Issuing Banks and the
Swingline Lenders in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender.

(b)      Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lenders and the Issuing Banks agree in writing that a Lender is no
longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include

 

72



--------------------------------------------------------------------------------

arrangements with respect to any Cash Collateral), that such former Defaulting
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.19(a)(iii)), and if Cash Collateral has been posted
with respect to such Defaulting Lender, the Administrative Agent will promptly
return or release such Cash Collateral to the Borrower, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

(c)      New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swingline Lender shall be required to fund any
Swingline Loans unless it is satisfied that the participations therein will be
fully allocated among Non-Defaulting Lenders in a manner consistent with clause
(a)(iii) above and the Defaulting Lender shall not participate therein and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that the participations in any existing
Letters of Credit as well as the new, extended, renewed or increased Letter of
Credit has been or will be fully allocated among the Non-Defaulting Lenders in a
manner consistent with clause (a)(iii) above and such Defaulting Lender shall
not participate therein except to the extent such Defaulting Lender’s
participation has been or will be fully Cash Collateralized in accordance with
Section 2.19(d).

(d)      Cash Collateral. At any time that there shall exist a Defaulting
Lender, promptly following the written request of Administrative Agent or any
Issuing Bank (with a copy to Administrative Agent) Borrower shall Cash
Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.19(a)(iii) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.

(i)      Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of the Issuing Banks, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(ii) below. If at any time Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than Administrative Agent
and the Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, Borrower will, promptly
upon demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at SunTrust. Borrower shall pay on demand therefor from time to time all
reasonable and customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

 

73



--------------------------------------------------------------------------------

(ii)      Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.19 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii)      Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce an Issuing Bank’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.19
following (i) the elimination or reduction of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender or giving effect to Section 2.19(a)(iii)) or (ii) the determination by
Administrative Agent and the Issuing Banks that there exists excess Cash
Collateral; provided that, subject to the other provisions of this Section 2.19,
the Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure;
provided, further, that to the extent that such Cash Collateral was provided by
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents when executed and delivered by each Obligor party
thereto will constitute, a legal, valid and binding obligation of such Obligor,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

74



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to this Agreement or the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default in any material respect under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or assets,
or give rise to a right thereunder to require any payment to be made by any such
Person, and (d) except for the Liens created pursuant to this Agreement or the
Security Documents, will not result in the creation or imposition of any Lien
(other than Liens permitted by Section 6.02) on any asset of the Borrower or any
of its Subsidiaries.

SECTION 3.04. No Material Adverse Effect. Since the date of the most recent
Applicable Financial Statements, there has not been any event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

SECTION 3.05. Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

SECTION 3.06. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower or its Subsidiaries could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.07. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

SECTION 3.09. Disclosure. As of the date hereof, the Borrower has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other written information (other than projected financial
information, other forward looking information and information of a general
economic or general industry nature) furnished by or on behalf of the Borrower
to the Administrative Agent in connection with the negotiation of this Agreement
and the other Loan Documents or delivered hereunder or thereunder (as modified
or supplemented by other information so furnished) when taken as a whole (and
after giving effect to all updates, modifications and supplements) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

SECTION 3.10. Investment Company Act; Margin Regulations.

(a)      Status as Business Development Company. The Borrower has elected to be
regulated as a “business development company” within the meaning of the
Investment Company Act.

(b)      Compliance with Investment Company Act. The business and other
activities of the Borrower and its Subsidiaries, including the making of the
Loans hereunder, the application of the proceeds and repayment thereof by the
Borrower and the consummation of the Transactions contemplated by the Loan
Documents do not result in a violation or breach in any material respect of the
provisions of the Investment Company Act or any rules, regulations or orders
issued by the Securities and Exchange Commission thereunder, in each case that
are applicable to the Borrower and its Subsidiaries.

(c)      Investment Policies. The Borrower is in compliance in all respects with
the Investment Policies (after giving effect to any Permitted Policy
Amendments), except to the extent that the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.

(d)      Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.

SECTION 3.11. Material Agreements and Liens.

(a)      Material Agreements. Part A of Schedule 3.11 is a complete and correct
list, as of the date hereof, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee, letter of credit or other arrangement
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrower or any of its Subsidiaries outstanding on the date hereof, and the
aggregate principal or face amount outstanding or that is, or may become,
outstanding under each such arrangement is correctly described in Part A of
Schedule 3.11.

 

76



--------------------------------------------------------------------------------

(b)      Liens. Part B of Schedule 3.11 is a complete and correct list, as of
the date hereof, of each Lien securing Indebtedness of any Person outstanding on
the date hereof covering any property of the Borrower or any of the Subsidiary
Guarantors, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Part B of Schedule 3.11.

SECTION 3.12. Subsidiaries and Investments.

(a)      Subsidiaries. Set forth on Schedule 3.12(a) is a list of the Borrower’s
Subsidiaries as of the date hereof.

(b)      Investments. Set forth on Schedule 3.12(b) is a complete and correct
list, as of the date hereof, of all Investments (other than Investments of the
types referred to in clauses (b), (c), (d) and (g) of Section 6.04) held by the
Borrower or any of the Subsidiary Guarantors in any Person on the date hereof
and, for each such Investment, (x) the identity of the Person or Persons holding
such Investment and (y) the nature of such Investment. Except as disclosed in
Schedule 3.12, as of the date hereof, each of the Borrower and any of the
Subsidiary Guarantors owns, free and clear of all Liens (other than Liens
created pursuant to this Agreement or the Security Documents and Permitted
Liens), all such Investments.

SECTION 3.13. Properties.

(a)      Title Generally. Each of the Borrower and the Subsidiary Guarantors has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b)      Intellectual Property. Each of the Borrower and its Subsidiaries (other
than any Financing Subsidiary) owns, or is licensed to use, all trademarks,
trade names, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries (other than
any Financing Subsidiary) does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.14. Affiliate Agreements. As of the date hereof, set forth on Schedule
3.14 is a complete and correct list (and the Borrower has heretofore delivered
to the Administrative Agent true and complete copies) of each of the Affiliate
Agreements (including schedules and exhibits thereto, and any amendments,
supplements or waivers executed and delivered thereunder). As of the date of
hereof, each of the Affiliate Agreements is in full force and effect.

SECTION 3.15. Sanctions. None of the Borrower or any Subsidiary nor, to the
knowledge of the Borrower, any director or officer of the Borrower or any
Subsidiary is currently (i) the subject of any sanctions (collectively,
“Sanctions”) administered or enforced by

 

77



--------------------------------------------------------------------------------

the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”),
the U.S. Department of State, the United Nations Security Council, Her Majesty’s
Treasury or the European Union or (ii) organized or resident in a Sanctioned
Country. No Obligor will to its knowledge directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds (i) to any
Person for the purpose of financing the activities of any Person, at the time of
such financing (A) subject to, or the subject of, any Sanctions or (B) organized
or resident in a Sanctioned Country or (ii) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended and any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions
(collectively, the “Anti-Corruption Laws”). The Borrower has implemented
policies, procedures and internal controls reasonably designed to ensure
compliance with the economic sanctions and trade embargo regulations promulgated
by OFAC, the U.S. Department of State, the United Nations Security Council, Her
Majesty’s Treasury or the European Union and Anti- Corruption Laws.

SECTION 3.16. Collateral Documents. The provisions of the Security Documents are
effective to create in favor of the Collateral Agent a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 6.02) on
all right, title and interest of the Borrower and each Subsidiary Guarantor in
the Collateral described therein. Except for filings and actions completed on or
prior to the Effective Date or as contemplated hereby and by the Security
Documents, no filing or other action will be necessary to perfect such Liens.

SECTION 3.17. EEA Financial Institutions. Neither the Borrower nor any
Subsidiary is an EEA Financial Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until completion of each
of the following conditions precedent (unless a condition shall have been waived
in accordance with Section 9.02):

(a)      Documents. Administrative Agent shall have received each of the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below to each Lender) in form and substance:

(i)      Executed Counterparts. From each party hereto either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic (e.g. pdf) transmission of a signed signature page to this Agreement)
that such party has signed a counterpart of this Agreement.

 

78



--------------------------------------------------------------------------------

(ii)      Opinion of Counsel to the Borrower. Favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Dechert LLP, counsel to the Borrower, in form and substance reasonably
acceptable to the Administrative Agent (and the Borrower hereby instructs such
counsel to deliver such opinion to the Lenders and the Administrative Agent).

(iii)      Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(iv)      Officer’s Certificate. A certificate, dated the Effective Date and
signed by the President, the Chief Executive Officer, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in the lettered clauses of the first sentence of Section 4.02.

(v)      Guarantee and Security Agreement. The Guarantee and Security Agreement,
duly executed and delivered by each of the parties to the Guarantee and Security
Agreement.

(vi)      Control Agreement. A control agreement (the “Custodian Control
Agreement”), duly executed and delivered by the Borrower, the Administrative
Agent and State Street Bank and Trust Company.

(vii)      Borrowing Base Certificate. A Borrowing Base Certificate showing a
calculation of the Borrowing Base as of July 31, 2017.

(b)      Liens. The Administrative Agent shall have received results of a recent
lien search in each relevant jurisdiction with respect to the Borrower and the
Subsidiary Guarantors, confirming that each financing statement in respect of
the Liens in favor of the Collateral Agent created pursuant to the Security
Documents is otherwise prior to all other financing statements or other
interests reflected therein (other than any financing statement or interest in
respect of liens permitted under Section 6.02 or Liens to be discharged on or
prior to the Effective Date pursuant to documentation satisfactory to the
Administrative Agent). All UCC financing statements and similar documents
required to be filed in order to create in favor of the Collateral Agent, for
the benefit of the Lenders, a first priority perfected security interest in the
Collateral (to the extent that such a security interest may be perfected by a
filing under the Uniform Commercial Code) shall have been properly filed in each
jurisdiction required (or arrangements for such filings acceptable to the
Collateral Agent shall have been made).

(c)      Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of any consents, approvals,
authorizations, registrations, or filings if required to be made or obtained by
the Borrower and all Subsidiary Guarantors in connection with the Transactions
and any transaction being financed with the proceeds of the Loans, and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired
and no investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing.

 

79



--------------------------------------------------------------------------------

(d)      Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Agreement owing on the Effective Date.

(e)      Patriot Act. The Administrative Agent and the Lenders shall have
received, sufficiently in advance of the Effective Date, all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

(f)      Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent or any Lender may reasonably request
in form and substance satisfactory to the Administrative Agent.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan,
and of each Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is additionally subject to the satisfaction of the following conditions:

(a)      the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, in the case of any portion of any representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the date of such Loan or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

(b)      at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

(c)      either (i) the aggregate Covered Debt Amount (after giving effect to
such extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Investments
or payment of outstanding Loans or Other Covered Indebtedness.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence. For the avoidance of doubt, the conversion or continuation of a
Borrowing as the same or a different Type (without increase in the principal
amount thereof) shall not be considered to be the making of a Loan.

 

80



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, been terminated, Cash
Collateralized or backstopped and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information.

(a)      The Borrower will furnish to the Administrative Agent and each Lender:

(i)      within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and statement of operations, changes in net
assets and cash flows of the Borrower and its Subsidiaries as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
(except as disclosed therein) applied; provided that the requirements set forth
in this clause (a) may be fulfilled by providing to the Administrative Agent and
the Lenders the report of the Borrower to the SEC on Form 10-K for the
applicable fiscal year;

(ii)      within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the consolidated balance sheet and
statement of operations, changes in net assets and cash flows of the Borrower
and its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the statements of assets and
liabilities, operations, changes in net assets and cash flows, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Financial Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
(except as disclosed therein) applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing to the Lenders the report
of the Borrower to the SEC on Form 10-Q for the applicable quarterly period;

(iii)      concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether the Borrower has knowledge that a Default has
occurred during the applicable period and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed

 

81



--------------------------------------------------------------------------------

calculations demonstrating compliance with Sections 6.01, 6.02, 6.04 and 6.07
and (iii) stating whether any change in GAAP as applied by (or in the
application of GAAP by) the Borrower has occurred since the Effective Date and,
if any such change has occurred, specifying the effect as determined by the
Borrower of such change on the financial statements accompanying such
certificate;

(iv)      as soon as available and in any event not later than 20 days after the
end of each monthly accounting period (ending on the last day of each calendar
month) of the Borrower and its Subsidiaries, (i) a Borrowing Base Certificate as
at the last day of such accounting period and (ii) a certificate executed by a
Responsible Officer of the Borrower setting forth reasonably detailed
calculations demonstrating compliance with Section 6.07(c);

(v)      promptly but no later than five Business Days after any Responsible
Officer of the Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency, a Borrowing Base Certificate as at the date such
Person has knowledge of such Borrowing Base Deficiency indicating the amount of
the Borrowing Base Deficiency as at the date such Person obtained knowledge of
such deficiency and the amount of the Borrowing Base Deficiency as of the date
not earlier than one Business Day prior to the date the Borrowing Base
Certificate is delivered pursuant to this paragraph;

(vi)      promptly upon receipt thereof copies of all significant reports
submitted by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower;

(vii)      promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any of the Subsidiary Guarantors with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, as the
case may be; and

(viii)      promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request, including all documentation and other information
required by bank regulatory authorities under applicable “know your customer”,
anti-money laundering and anti-terrorism rules and regulations, including the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
and the Administrative Agent’s or such Lender’s policies and procedures relating
thereto.

(b)      Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.01 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another

 

82



--------------------------------------------------------------------------------

relevant website or other information platform (the “Platform”), any document or
notice that Borrower has indicated contains Non-Public Information shall not be
posted by Administrative Agent on that portion of the Platform designated for
such Public Lenders. Borrower agrees to clearly designate all information
provided to Administrative Agent by or on behalf of Borrower or any of its
Subsidiaries which is suitable to make available to Public Lenders. If Borrower
has not indicated whether a document or notice delivered pursuant to this
Section 5.01 contains Non-Public Information, the Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material Non-Public Information with
respect to Borrower, its Subsidiaries and their Securities (as such term is
defined in Section 5.13 of this Agreement).

(c)      Notwithstanding anything to the contrary herein, the requirements to
deliver documents set forth in Section 5.01(a)(i), (ii) and (vii) will be
fulfilled by filing by the Borrower of the applicable documents for public
availability on the SEC’s Electronic Data Gathering and Retrieval system;
provided, that the Borrower shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice upon any Responsible
Officer obtaining actual knowledge of the following:

(a)    the occurrence of any Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$15,000,000; and

(d)    any other development (excluding matters of a general economic, financial
or political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower or any of its Subsidiaries) that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence: Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

83



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including U.S. federal income Tax and
any other material Tax liabilities and material contractual obligations, that,
if not paid, could reasonably be expected to result in a Material Adverse Effect
on the Borrower or on the Borrower and its Subsidiaries taken as a whole before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 5.06. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
in each case, to the extent such inspection or requests for such information are
reasonable and such information can be provided or discussed without violation
of law, rule, regulation or contract; provided that (i) the Borrower or such
Obligor shall be entitled to have its representatives and advisers present
during any inspection of its books and records and (ii) unless an Event of
Default shall have occurred and be continuing, the Borrower’s obligation to
reimburse any costs and expenses incurred by the Administrative Agent and the
Lenders in connection with any such inspections shall be limited to one
inspection per calendar year.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act, and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Without limiting the generality of the foregoing, the Borrower will, and
will cause its Subsidiaries to, conduct its business and other activities in
compliance in all material respects with the provisions of the Investment
Company Act and any applicable rules, regulations or orders issued by the
Securities and Exchange Commission thereunder. The Borrower will maintain
policies, procedures and internal controls reasonably designed to ensure
compliance with the economic sanctions and trade embargo regulations promulgated
by OFAC, the U.S. Department of State, the United Nations Security Council, Her
Majesty’s Treasury or the European Union and Anti-Corruption Laws.

 

84



--------------------------------------------------------------------------------

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.

(a)      Subsidiary Guarantors. In the event that the Borrower or any Subsidiary
Guarantor shall form or acquire any new Subsidiary (other than a Financing
Subsidiary, a Foreign Subsidiary, an Immaterial Subsidiary or a Subsidiary of a
Foreign Subsidiary) the Borrower will within thirty (30) days thereof cause such
new Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an “Obligor”)
under the Guarantee and Security Agreement pursuant to a Guarantee Assumption
Agreement and to deliver such proof of corporate or other action, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by the Borrower pursuant to Section 4.01 upon the Effective Date or as
the Administrative Agent shall have reasonably requested.

(b)      Ownership of Subsidiaries. The Borrower will, and will cause each of
its Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary.

(c)      Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to, take
such action from time to time (including filing appropriate Uniform Commercial
Code financing statements and executing and delivering such assignments,
security agreements and other instruments) as shall be reasonably requested by
the Administrative Agent: (i) to create, in favor of the Collateral Agent for
the benefit of the Lenders (and any affiliate thereof that is a party to any
Hedging Agreement entered into with the Borrower) and the holders of any Secured
Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, perfected
security interests and Liens in the Collateral; provided that any such security
interest or Lien shall be subject to the relevant requirements of the Security
Documents, (ii) to cause any bank or securities intermediary (within the meaning
of the Uniform Commercial Code) to enter into such arrangements with the
Collateral Agent as shall be appropriate in order that the Collateral Agent has
“control” (within the meaning of the Uniform Commercial Code) over each bank
account or securities account of the Obligors (other than “Excluded Accounts” as
defined in the Guarantee and Security Agreement), and in that connection, the
Borrower agrees to cause all cash and other proceeds of Investments received by
any Obligor to be promptly deposited into such an account (or otherwise
delivered to, or registered in the name of, the Collateral Agent), (iii) in the
case of any Investment consisting of a Bank Loan (as defined in Section 5.13)
that does not constitute all of the credit extended to the underlying borrower
under the relevant underlying loan documents and a Financing Subsidiary holds
any interest in the loans or other extensions of credit under such loan
documents, (x) to cause such Financing Subsidiary to be party to such underlying
loan documents as a “lender” having a direct interest (or a participation not
acquired from an Obligor) in such underlying loan documents and the extensions
of credit thereunder and (y) to ensure that all amounts owing to such Obligor or
Financing Subsidiary by the underlying borrower or other obligated party are
remitted by such borrower or obligated party directly to separate accounts of
such Obligor and such Financing Subsidiary, (iv) in the event that any Obligor
is acting as an agent or administrative agent under any loan documents with
respect to any Bank Loan that does not constitute all of the credit extended to
the underlying borrower under the relevant underlying

 

85



--------------------------------------------------------------------------------

loan documents, to ensure that all funds held by such Obligor in such capacity
as agent or administrative agent is segregated from all other funds of such
Obligor and clearly identified as being held in an agency capacity and (v) if an
Event of Default has occurred and is continuing, to cause the closing sets and
all executed amendments, consents, forbearances and other modifications and
assignment agreements relating to any Investment and any other documents
relating to any Investment requested by the Collateral Agent, in each case, to
be held by the Collateral Agent or a custodian pursuant to the terms of a
custodian agreement and/or control agreement reasonably satisfactory to the
Administrative Agent (and the Administrative Agent hereby acknowledges that the
Custodian Control Agreement is satisfactory for this purpose); provided that,
for the avoidance of doubt, this clause (v) shall not apply to any item of
Collateral that is required to be Delivered (as such term is used in and to the
extent required under Section 7.01(a) of the Guarantee and Security Agreement).

SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower in the ordinary course of
business, including (x) the acquisition and funding (either directly or through
one or more wholly-owned Subsidiaries) of leveraged loans, mezzanine loans,
high-yield securities, convertible securities, preferred stock, common stock and
other Investments, (y) the payment of expenses or other liabilities, and (z) the
payment of Restricted Payments; provided that neither the Administrative Agent
nor any Lender shall have any responsibility as to the use of any of such
proceeds. No part of the proceeds of any Loan will be used in violation of
applicable law or, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any Margin Stock. Margin Stock
shall be purchased by the Obligors only with the proceeds of Indebtedness not
directly or indirectly secured by Margin Stock, or with the proceeds of equity
capital of the Borrower.

SECTION 5.10. Status of RIC and BDC. The Borrower shall at all times maintain
its status as a “business development company” under the Investment Company Act.
The Borrower will elect to be treated as a RIC commencing with its taxable year
ending December 31, 2017, and will at all times beginning in that taxable year
and thereafter continue to be treated as a RIC.

SECTION 5.11. Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies (after giving
effect to any Permitted Policy Amendments).

SECTION 5.12. Portfolio Valuation and Diversification Etc.

(a)      Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Portfolio Investment included in the Borrowing Base
to an Industry Classification Group. To the extent that any Portfolio Investment
included in the Borrowing Base is not correlated with the risks of other
Portfolio Investments in an Industry Classification Group, such Portfolio
Investment may be assigned by the Borrower to an Industry Classification Group
that is more closely correlated to such Portfolio Investment. In the absence of
any correlation, the Borrower shall be permitted, upon prior notice to the
Administrative Agent and each Lender, to create up to three additional industry
classification groups for purposes of this Agreement.

 

86



--------------------------------------------------------------------------------

(b)      Portfolio Valuation Etc.

(i)      Settlement Date Basis. For purposes of this Agreement, all
determinations of whether an investment is to be included as a Portfolio
Investment shall be determined on a settlement-date basis (meaning that any
investment that has been purchased will not be treated as a Portfolio Investment
until such purchase has settled, and any Portfolio Investment which has been
sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

(ii)    Determination of Values. For the purposes of this Agreement and not to
be required to be utilized for any other purpose (including, for the avoidance
of doubt, the Borrower’s financial statements, valuations required under the
Financial Accounting Standards Board Accounting Standards Codification Topic
820, Fair Value Measurement (ASC 820) or valuations required under the
Investment Company Act), the Borrower will conduct reviews of the value to be
assigned to each of its Portfolio Investments included in the Borrowing Base as
follows:

(A)      Quoted Investments - External Review. With respect to Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available, the Borrower shall, not less frequently than once each calendar week,
determine the market value of such Portfolio Investments which shall, in each
case, be determined in accordance with one of the following methodologies (as
selected by the Borrower):

(w)      in the case of public and 144A securities, the average of the bid
prices as determined by two Approved Dealers (as selected by the Borrower),

(x)      in the case of bank loans, the bid price as determined by one Approved
Dealer (as selected by the Borrower),

(y)      in the case of any Portfolio Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange, and

(z)      in the case of any other Portfolio Investment, the fair market value
thereof as determined by an Approved Pricing Service (as selected by the
Borrower).

(B)      Unquoted Investments- External Review. With respect to Portfolio
Investments included in the Borrowing Base for which market quotations are not
readily available, the Borrower shall request one or more Approved Third-Party
Appraiser(s) to assist the Board of Directors of the Borrower in determining the
fair market value of each such Portfolio Investment (other than any Portfolio
Investments that the Administrative Agent has most recently notified the
Borrower that it intends to have an Approved Third-Party Appraiser selected by
the Administrative Agent value), as at the last day of each fiscal quarter;
provided that:

 

87



--------------------------------------------------------------------------------

(x)      except as set forth in clause (z) below, the Value of any such
Portfolio Investment (i.e., a Portfolio Investment for which market quotations
are not readily available) acquired during a fiscal quarter shall be deemed to
be equal to the cost of such Portfolio Investment until such time as the fair
market value of such Portfolio Investment is determined in accordance with the
foregoing provisions of this subclause (B) as at the last day of such fiscal
quarter;

(y)      notwithstanding the foregoing, the Board of Directors of the Borrower
may, without the assistance of an Approved Third-Party Appraiser, determine the
fair market value of such unquoted Portfolio Investments so long as the
aggregate Value thereof so determined does not at any time exceed 10% of the
aggregate Borrowing Base, except that the fair market value of any Portfolio
Investment that has been determined without the assistance of an Approved
Third-Party Appraiser as at the last day of any fiscal quarter shall be deemed
to be zero as at the last day of the immediately succeeding fiscal quarter (but
effective upon the date upon which the Borrowing Base Certificate for such last
day is required to be delivered hereunder) if an Approved Third-Party Appraiser
has not assisted the Board of Directors of the Borrower in determining the fair
market value of such Portfolio Investments, as at such date; and

(z)      the Value, at the end of any fiscal quarter, of any such Portfolio
Investment (i.e., a Portfolio Investment for which market quotations are not
readily available) that was acquired within thirty (30) days of the end of such
fiscal quarter (collectively, the “Market Value Investments”) shall be deemed to
be equal to the cost of such Portfolio Investment.

(C)      Internal Review. The Borrower shall conduct internal reviews of all
Portfolio Investments at least once each calendar week which shall take into
account any events of which any Responsible Officer of the Borrower has
knowledge that adversely affect the value of the Portfolio Investments. If the
value of any Portfolio Investment as most recently determined by the Borrower
pursuant to this Section 5.12(b)(ii)(C) is lower than the value of such
Portfolio Investment as most recently determined pursuant to
Section 5.12(b)(ii)(A) and (B), such lower value shall be deemed to be the
“Value” of such Portfolio Investment for purposes hereof; provided that the
Value of any Portfolio Investment of the Borrower and its Subsidiaries shall be
increased by the net unrealized gain as at the date such Value is determined of
any Hedging Agreement entered into to hedge risks associated with such Portfolio
Investment and reduced by the net unrealized loss as at such date of any such
Hedging Agreement (such net unrealized gain or net unrealized loss, on any date,
to be equal to the aggregate amount receivable or payable under the related
Hedging Agreement if the same were terminated on such date).

 

88



--------------------------------------------------------------------------------

(D)      Failure to Determine Values. If the Borrower shall fail to determine
the value of any Portfolio Investment as at any date pursuant to the
requirements of the foregoing subclauses (A), (B) or (C), then the “Value” of
such Portfolio Investment as at such date shall be deemed to be zero.

(E)      Testing of Values. At least six (6) weeks prior to the end of each
fiscal quarter (the last such fiscal quarter is referred to herein as, the
“Testing Quarter”), the Administrative Agent shall select (and inform the
Borrower of) the particular Portfolio Investments included in the Borrowing Base
for which market quotations are not readily available to be valued by an
Approved Third-Party Appraiser selected by the Administrative Agent that
collectively have an aggregate Value approximately equal to the Calculation
Amount. For the avoidance of doubt, all calculations of value pursuant to this
Section 5.12(b)(ii)(E) shall be determined without application of the Advance
Rates. The Testing Quarter shall not be required to coincide with the timing of
any valuations conducted by the Board of Directors of the Borrower pursuant to
Section 5.12(b)(ii)(B).

(F)      Valuation Dispute Resolution. Notwithstanding the foregoing, the
Administrative Agent shall at any time have the right to request any Unquoted
Investment be independently valued by an Approved Third-Party Appraiser selected
by the Administrative Agent. There shall be no limit on the number of such
appraisals requested by the Administrative Agent; provided that (i) any
appraisal shall be conducted in a manner that is not disruptive to the
Borrower’s business and (ii) the values determined by any appraisal shall be
treated as confidential information by the Administrative Agent and the Lenders
and shall be deemed to be “Information” hereunder and subject to Section 9.13
hereof. The reasonable and documented out-of-pocket costs of any such valuation
shall be at the expense of the Borrower. The Administrative Agent shall notify
the Borrower of its receipt of results from an Approved Third-Party Appraiser of
any appraisal and provide a copy of the results and any related reports to the
Borrower. If the difference between the Borrower’s valuation pursuant to
Section 5.12(b)(ii)(B) and the valuation of any Approved Third-Party Appraiser
selected by the Administrative Agent pursuant to Section 5.12(b)(ii)(E) or
(F) is (1) less than 5% of the Borrower’s value thereof, then the Borrower’s
valuation shall be used, (2) between 5% and 20% of the Borrower’s value thereof,
then the valuation of such Portfolio Investment shall be the average of the
value determined by the Borrower and the value determined by the Approved
Third-Party Appraiser selected by the Administrative Agent and (3) greater than
20% of the Borrower’s value thereof, then the Borrower and the Administrative
Agent shall select an additional Approved Third-Party Appraiser and the
valuation of such Portfolio Investment shall be the average of the three
valuations (with the Administrative Agent’s Approved Third-Party Appraiser’s
valuation to be used until the third valuation is obtained).

 

89



--------------------------------------------------------------------------------

(iii)      Generally Applicable Valuation Provisions.

(A)      Each Approved Third-Party Appraiser (whether selected by the Borrower
or the Administrative Agent) shall apply a recognized valuation methodology that
is commonly accepted in the Borrower’s industry for valuing Portfolio
Investments of the type being valued and held by the Obligors. Other procedures
relating to the valuation will be reasonably agreed upon by the Administrative
Agent and the Borrower.

(B)      For the avoidance of doubt, subject to Section 5.12(b)(ii)(B)(y), the
value of any Portfolio Investments determined in accordance with any provision
of this Section 5.12 shall be the Value of such Portfolio Investment for
purposes of this Agreement until a new Value for such Portfolio Investment is
subsequently determined in good faith in accordance with this Section 5.12.

(C)      For the avoidance of doubt, such supplemental values shall be
applicable only to and used only for determining value under this Agreement and
shall not be deemed fair value of such Portfolio Investment under ASC 820 for
purposes of the Borrower’s financial statements, the Investment Company Act or
otherwise.

(D)      The Administrative Agent shall notify the Borrower of its receipt of
the final results of any such test promptly upon its receipt thereof and shall
provide a copy of such results and the related report to the Borrower promptly
upon the Borrower’s request.

(c)      RIC Diversification Requirements. The Borrower will, and will cause its
Subsidiaries (other than Financing Subsidiaries that are exempt from the
Investment Company Act) at all times to, subject to Section 851(d) of the Code
and applicable grace periods set forth in the Code, comply with the portfolio
diversification requirements set forth in the Code applicable to RIC’s, to the
extent applicable.

SECTION 5.13. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the Advance Rates of the Value of each Portfolio Investment (excluding
any Cash Collateral held by the Administrative Agent pursuant to Section 2.05(k)
or the last paragraph of Section 2.09(a)); provided that:

(a)      the Advance Rate applicable to that portion of the aggregate Value of
the Portfolio Investments in a consolidated group of corporations or other
entities (collectively, a “Consolidated Group”), in accordance with GAAP, that
exceeds 7.5% of Shareholders’ Equity of the Borrower (which, for purposes of
this calculation shall exclude the aggregate amount of investments in, and
advances to, Financing Subsidiaries) shall be 50% of the Advance Rate otherwise
applicable; provided that, with respect to the Portfolio Investments in a single
Consolidated Group designated by the Borrower to the Administrative Agent such
7.5% figure shall be increased to 10%;

 

90



--------------------------------------------------------------------------------

(b)    the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a Consolidated Group exceeding 15% of
Shareholders’ Equity of the Borrower (which, for purposes of this calculation
shall exclude the aggregate amount of investments in, and advances to, Financing
Subsidiaries) shall be 0%;

(c)    the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in any single Industry Classification Group that exceeds
20% of Shareholders’ Equity of the Borrower (which for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Financing Subsidiaries) shall be 0%; provided that, with respect to the
Portfolio Investments in a single Industry Classification Group from time to
time designated by the Borrower to the Administrative Agent such 20% figure
shall be increased to 30% and, accordingly, only to the extent that the Value
for such single Industry Classification Group exceeds 30% of the Shareholders’
Equity shall the Advance Rate applicable to such excess Value be 0%;

(d)    no Portfolio Investment may be included in the Borrowing Base unless the
Collateral Agent maintains a first priority, perfected Lien (subject to
Permitted Liens) on such Portfolio Investment and such Portfolio Investment has
been Delivered (as such term is used in and to the extent required under
Section 7.01(a) of the Guarantee and Security Agreement) to the Collateral
Agent, and then only for so long as such Portfolio Investment continues to be
Delivered as contemplated therein;

(e)    the portion of the Borrowing Base attributable to Performing Non-Cash Pay
High Yield Securities, Performing Non-Cash Pay Mezzanine Investments, Equity
Interests and Non-Performing Portfolio Investments shall not exceed 15%;

(f)    the portion of the Borrowing Base attributable to Equity Interests shall
not exceed 10% (it being understood that in no event shall Equity Interests of
Financing Subsidiaries be included in the Borrowing Base);

(g)    the portion of the Borrowing Base attributable to Non-Performing
Portfolio Investments shall not exceed 10% and the portion of the Borrowing Base
attributable to Portfolio Investments that were Non-Performing Portfolio
Investments at the time such Portfolio Investments were acquired shall not
exceed 5%; and

(h)    the portion of the Borrowing Base attributable to Portfolio Investments
invested outside the United States, Canada, the United Kingdom, Australia,
Germany, France, Belgium, the Netherlands, Luxembourg, Switzerland, Denmark,
Finland, Norway and Sweden shall not exceed 5% without the consent of the
Administrative Agent.

As used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a), (b) and (c), the following percentages with
respect to such Portfolio Investment:

 

91



--------------------------------------------------------------------------------

Portfolio Investment

   Quoted   Unquoted

Cash, Cash Equivalents and Short-Term U.S. Government Securities

   100%   N/A

Long-Term U.S. Government Securities

     95%   N/A

Performing First Lien Bank Loans

     85%   75%

Performing Unitranche Loans

     80%   70%

Performing Second Lien Bank Loans

     75%   65%

Performing Cash Pay High Yield Securities

     70%   60%

Performing Cash Pay Mezzanine Investments

     65%   55%

Performing Non-Cash Pay High Yield Securities

     60%   50%

Performing Non-Cash Pay Mezzanine Investments

     55%   45%

Non-Performing First Lien Bank Loans

     45%   45%

Non-Performing Unitranche Loans

     40%   40%

Non-Performing Second Lien Bank Loans

     40%   30%

Non-Performing High Yield Securities

     30%   30%

Non-Performing Mezzanine Investments

     30%   25%

Performing Common Equity (and zero cost or penny warrants with performing debt),
including Performing Joint Venture Investments

     30%   20%

Non-Performing Common Equity (and zero cost or penny warrants with non
performing debt), including Non-Performing Joint Venture Investments

      0%      0%

Structured Finance Obligations and Finance Leases

      0%      0%

“Bank Loans” means debt obligations (including term loans, notes, revolving
loans, debtor-in-possession financings, the funded and unfunded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans and senior subordinated loans) which are
generally under a loan or credit facility (whether or not syndicated) or note
purchase agreement.

“Capital Stock” has the meaning assigned to such term in Section 1.01.

“Cash” has the meaning assigned to such term in Section 1.01.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01.

“Finance Lease” means any transaction representing the obligation of a lessee to
pay rent or other amounts under a lease which is required to be classified and
accounted for as a capital lease on the balance sheet of such lessee under GAAP.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to Liens for
“ABL” revolvers and customary encumbrances) on a substantial portion of the
assets of the respective borrower and guarantors obligated in respect thereof.
For the avoidance of doubt, an Obligor’s investment in the “first-out” portion
(as defined in the definition of Unitranche Loan) of a First Lien Bank Loan
shall be treated as a First Lien Bank Loan for purposes of determining the
applicable Advance Rate for such portion of such Portfolio Investment.

 

92



--------------------------------------------------------------------------------

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) or other exemption to the Securities Act and
(c) that are not Cash Equivalents, Mezzanine Investments or Bank Loans.

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one year from the applicable date of determination.

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to Rule
144A under the Securities Act (or any successor provision thereunder), (d) that
are not Cash Equivalents and (e) contractually subordinated in right of payment
to other debt of the same issuer.

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

“Non-Performing Joint Venture Investment” means Joint Venture Investments other
than Performing Joint Venture Investments.

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

“Non-Performing Portfolio Investment” means Portfolio Investments for which the
issuer is, at the time of determination, in default of any payment obligations
of principal or interest in respect thereof after the expiration of any
applicable grace period.

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

“Non-Performing Unitranche Loans” means Unitranche Loans other than Performing
Unitranche Loans.

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is, at the time of determination, not in
default of any payment obligations in respect thereof after the receipt of any
notice and/or expiration of any applicable grace period and (b) with respect to
any Portfolio Investment that is Preferred Stock, the issuer of such Portfolio
Investment has not failed to meet any scheduled redemption obligations or to pay
its latest declared cash dividend, after the expiration of any applicable grace
period.

 

93



--------------------------------------------------------------------------------

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semiannual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.

“Performing Joint Venture Investments” means Joint Venture Investments which are
Performing.

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include cumulative preferred, non-cumulative preferred,
participating preferred and convertible preferred Capital Stock.

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on specified assets of the respective borrower and
guarantors obligated in respect thereof.

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

94



--------------------------------------------------------------------------------

“Securities Act” means the United States Securities Act of 1933, as amended.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one year of the applicable date of determination.

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgaged-backed securities. For the
avoidance of doubt, if an obligation satisfies the definition of “Structured
Finance Obligation”, such obligation shall not (a) qualify as any other category
of Portfolio Investment and (b) be included in the Borrowing Base.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01.

“Unitranche Loan” means the “last-out” portion of a Bank Loan that is a First
Lien Bank Loan, a portion of which is, in effect, subject to superpriority
rights (the “first-out” portion) of other lenders with respect to such lenders’
right to receive distributions of collateral proceeds following an event of
default (such portion, a “last-out” portion). An Obligor’s investment in the
last-out portion shall be treated as a Unitranche Loan for purposes of
determining the applicable Advance Rate for such Portfolio Investment under this
Agreement.

“Value” means, with respect to any Portfolio Investment, the lower of:

(i)      the most recent internal market value as determined pursuant to
Section 5.12(b)(ii)(C) and

(ii)      the most recent external market value as determined pursuant to
Section 5.12(b)(ii)(A) and (B).

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, been terminated, Cash Collateralized or
backstopped and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, create, incur, assume or permit to exist any
Indebtedness, except:

(a)    Indebtedness created under this Agreement or any other Loan Document;

 

95



--------------------------------------------------------------------------------

(b)    Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness
so long as (i) no Default exists at the time of the incurrence thereof, (ii) at
the time of incurrence thereof, the aggregate amount of such Secured Longer-Term
Indebtedness and Unsecured Longer-Term Indebtedness (determined at the time of
the incurrence thereof), taken together with other then-outstanding Indebtedness
that constitutes senior securities, does not exceed the amount required to
comply with the provisions of Section 6.07(b), and (iii) prior to and
immediately after giving effect to the incurrence of any Secured Longer-Term
Indebtedness, the Covered Debt Amount does not or would not exceed the Borrowing
Base then in effect (for clarity, with respect to revolving loan facilities or
staged advance loan facilities, “incurrence” shall be deemed to take place only
at the time such facility is entered into or the aggregate commitments
thereunder are increased or extended);

(c)    Other Permitted Indebtedness;

(d)    Guarantees of Indebtedness otherwise permitted hereunder;

(e)    Indebtedness of any Obligor owing to any other Obligor or, if such
Indebtedness is subject to subordination terms and conditions that are
satisfactory to the Administrative Agent, any other Subsidiary of the Borrower;

(f)    Indebtedness of Financing Subsidiaries;

(g)    repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(h)    obligations payable or payments of margin or posting of margin collateral
to clearing agencies, brokers, dealers or others in connection with the purchase
or sale of securities or other Investments, credit default swaps or other
derivative transactions, in each case in the ordinary course of business;

(i)    Secured Shorter-Term Indebtedness and Unsecured Shorter-Term Indebtedness
(other than Permitted Indebtedness and Special Permitted Indebtedness
constituting Unsecured Shorter-Term Indebtedness) so long as (i) no Default
exists at the time of the incurrence thereof, (ii) at the time of incurrence
thereof, the aggregate outstanding principal amount (determined at the time of
the incurrence of such Indebtedness) of such Indebtedness does not exceed the
greater of (A) $5,000,000 and (B) 5% of Shareholders’ Equity, (iii) the
aggregate amount of such Indebtedness (determined at the time of incurrence
thereof), taken together with other then-outstanding Indebtedness that
constitutes senior securities, does not exceed the amount required to comply
with the provisions of Sections 6.07(b), and (iv) prior to and immediately after
giving effect to the incurrence of any such Indebtedness, the Covered Debt
Amount does not or would not exceed the Borrowing Base then in effect (for
clarity, with respect to revolving loan facilities or staged advance loan
facilities, “incurrence” shall be deemed to take place only at the time such
facility is entered into or the aggregate commitments thereunder are increased
or extended);

(j)    obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

 

96



--------------------------------------------------------------------------------

(k)      Permitted SBIC Guarantees and any SBIC Equity Commitment or analogous
commitment;

(l)      Indebtedness arising under any Designated Swap so long as (i) the
aggregate amount of such Indebtedness (determined at the time of incurrence
thereof), taken together with other then-outstanding Indebtedness, does not
exceed the amount required to comply with the provisions of Sections 6.07(b),
(ii) prior to and immediately after giving effect to the incurrence of any such
Indebtedness, the Covered Debt Amount does not or would not exceed the Borrowing
Base then in effect and (iii) the aggregate amount of such Indebtedness
(determined at the time of incurrence thereof) does not exceed $65,000,000;

(m)      Permitted Indebtedness (other than Special Permitted Indebtedness)
constituting Unsecured Shorter-Term Indebtedness so long as (i) no Default
exists at the time of the incurrence thereof, (ii) the aggregate amount
(determined at the time of the incurrence of such Indebtedness) of such
Indebtedness does not exceed $40,000,000, (iii) at the time of incurrence
thereof, the aggregate amount of such Indebtedness, taken together with other
then-outstanding Indebtedness that constitutes senior securities, does not
exceed the amount required to comply with the Asset Coverage Ratio, (iv) prior
to and immediately after giving effect to the incurrence of any such
Indebtedness, the Covered Debt Amount does not or would not exceed the Borrowing
Base then in effect (for clarity, with respect to revolving loan facilities or
staged advance loan facilities, “incurrence” shall be deemed to take place only
at the time of each borrowing thereunder and not at any time such facility is
entered into, the aggregate commitments thereunder are increased or the facility
is otherwise modified) and (v) at the time of incurrence thereof, the aggregate
amount of such Indebtedness, taken together with other then-outstanding Special
Permitted Indebtedness constituting Unsecured Shorter-Term Indebtedness, does
not exceed $90,000,000;

(n)      Special Permitted Indebtedness constituting Unsecured Shorter-Term
Indebtedness so long as (i) no Default exists at the time of the incurrence
thereof, (ii) the aggregate amount (determined at the time of the incurrence of
such Indebtedness) of such Indebtedness does not exceed $90,000,000, (iii) at
the time of incurrence thereof, the aggregate amount of such Indebtedness, taken
together with other then-outstanding Indebtedness that constitutes senior
securities, does not exceed the amount required to comply with the Asset
Coverage Ratio, (iv) prior to and immediately after giving effect to the
incurrence of any such Indebtedness, the Covered Debt Amount does not or would
not exceed the Borrowing Base then in effect (for clarity, with respect to
revolving loan facilities or staged advance loan facilities, “incurrence” shall
be deemed to take place only at the time of each borrowing thereunder and not at
any time such facility is entered into, the aggregate commitments thereunder are
increased or the facility is otherwise modified) and (v) at the time of
incurrence thereof, the aggregate amount of such Indebtedness, taken together
with other then-outstanding Permitted Indebtedness constituting Unsecured
Shorter-Term Indebtedness, does not exceed $90,000,000; and

(o)      other Indebtedness in an aggregate principal amount outstanding not to
exceed $5,000,000 at any time.

 

97



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof except:

(a)      any Lien on any property or asset of the Borrower or any Subsidiary
Guarantor existing on the date hereof and set forth in Part B of Schedule 3.11;
provided that (i) no such Lien shall extend to any other property or asset of
the Borrower or any of the Subsidiary Guarantors, and (ii) any such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(b)      Liens created pursuant to this Agreement (including Section 2.19) or
any of the Security Documents (including Liens in favor of the Designated
Indebtedness Holders (as defined in the Guarantee and Security Agreement));

(c)      for the avoidance of doubt, Liens on the assets of a Financing
Subsidiary securing obligations of such Financing Subsidiary;

(d)      Liens on Special Equity Interests included in the Investments of the
Borrower but only to the extent securing obligations in the manner provided in
the definition of “Special Equity Interests” in Section 1.01;

(e)      Liens securing Indebtedness or other obligations in an aggregate
principal amount not exceeding $10,000,000 at any one time outstanding (which
may cover Portfolio Investments, but only to the extent released from the Lien
in favor of the Collateral Agent pursuant to Section 10.03 of the Guarantee and
Security Agreement), so long as at the time of incurrence of such Indebtedness
or other obligations, the Covered Debt Amount does not exceed the Borrowing Base
and the incurrence of such aggregate outstanding principal amount of
Indebtedness (to the extent constituting a “senior security” for purposes of the
Investment Company Act) does not result in a violation of Section 6.07(b);

(f)      Permitted Liens;

(g)      Liens on Equity Interests in any SBIC Subsidiary created in favor of
the SBA or its designee;

(h)      Liens securing Hedging Agreements permitted under Section 6.04(c) and
not otherwise permitted under clause (b) above in an aggregate amount (i.e.,
value of collateral posted) not to exceed $15,000,000 at any time (it being
understood that any Cash, Cash Equivalents or other collateral subject to such
Liens shall not be required to be subject to any account control agreement
hereunder and shall not be included in the Borrowing Base);

(i)      Liens securing repurchase obligations arising in the ordinary course of
business with respect to U.S. Government Securities; and

(j)      Liens securing collateral posted as margin to secure obligations under
any Indebtedness permitted under Section 6.01(l) so long as (i) either (x) the
amount by which the Borrowing Base exceeds the Covered Debt Amount immediately
prior to the granting of any such Lien under this clause (j) is not diminished
as a result of the granting of such Lien or (y) the

 

98



--------------------------------------------------------------------------------

Borrowing Base immediately after giving effect to the granting of any such Lien
under this clause (j) is at least 110% of the Covered Debt Amount and (ii) the
value of the assets subject to such Liens in the aggregate does not exceed
$45,000,000 (it being understood that any Cash, Cash Equivalents or other
collateral subject to such Liens shall not be required to be subject to any
account control agreement hereunder and shall not be included in the Borrowing
Base).

SECTION 6.03. Fundamental Changes. The Borrower will not, nor will it permit any
of the Subsidiary Guarantors to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). The Borrower will not, nor will it
permit any of the Subsidiary Guarantors to, acquire any business or property
from, or Capital Stock of, or be a party to any acquisition of, any Person,
except for purchases or acquisitions of Investments and other assets in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries and not in violation of the terms and conditions of this Agreement
or any other Loan Document. The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, convey, sell, lease, transfer or otherwise dispose of,
in one transaction or a series of transactions, any part of its assets, whether
now owned or hereafter acquired, but excluding (x) assets (other than
Investments) sold or disposed of in the ordinary course of business (including
to make expenditures of cash in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries) and (y) subject to the
provisions of clauses (d) and (e) below, Investments.

Notwithstanding the foregoing provisions of this Section:

(a)      any Subsidiary Guarantor of the Borrower may be merged or consolidated
with or into the Borrower or any other Subsidiary Guarantor; provided that if
any such transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving corporation;

(b)      any Subsidiary Guarantor of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower;

(c)      the Capital Stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;

(d)      the Obligors may sell, transfer or otherwise Dispose of Investments
(other than to a Financing Subsidiary) so long as after giving effect to such
sale, transfer or other disposition (and any concurrent acquisitions of
Investments or payment of outstanding Loans or Other Covered Indebtedness)
either (x) the Covered Debt Amount does not exceed the Borrowing Base or (y) if
the Administrative Agent consents in writing, the amount by which the Covered
Debt Amount exceeds the Borrowing Base is reduced thereby;

(e)      the Obligors may sell, transfer or otherwise Dispose of Investments to
a Financing Subsidiary so long as (i) after giving effect to such sale, transfer
or other disposition (and any concurrent acquisitions of Investments or payment
of outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Borrowing Base and the

 

99



--------------------------------------------------------------------------------

Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect and (ii) either (x) the amount by which the Borrowing
Base exceeds the Covered Debt Amount immediately prior to such release is not
diminished as a result of such release or (y) the Borrowing Base immediately
after giving effect to such release is at least 110% of the Covered Debt Amount;

(f)      the Borrower may merge or consolidate with any other Person so long as
(i) after giving effect thereto, the Borrower is (x) the continuing or surviving
entity in such transaction and (y) organized under the laws of any State in the
United States or the District of Columbia and (ii) at the time thereof and after
giving effect thereto, no Default shall have occurred or be continuing;

(g)      the Borrower and each of the Subsidiary Guarantors may sell, lease,
transfer or otherwise dispose of equipment or other property or assets that do
not consist of Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $5,000,000 in any fiscal year;
and

(h)      the Obligors may transfer assets to a Financing Subsidiary for the sole
purpose of facilitating the transfer of assets from one Financing Subsidiary (or
a Subsidiary that was a Financing Subsidiary immediately prior to such
disposition) to another Financing Subsidiary, directly or indirectly through
such Obligor (such assets, the “Transferred Assets”), provided that (i) no
Default exists or is continuing at such time, (ii) the Covered Debt Amount shall
not exceed the Borrowing Base at such time and (iii) the Transferred Assets were
transferred to such Obligor by the transferor Financing Subsidiary on the same
Business Day that such assets are transferred by such Obligor to the transferee
Financing Subsidiary.

SECTION 6.04. Investments. The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, acquire, make or enter into, or hold, any Investments
except:

(a)      operating deposit accounts with banks;

(b)      Investments by the Borrower and the Subsidiary Guarantors in the
Borrower and the Subsidiary Guarantors;

(c)      Hedging Agreements entered into in the ordinary course of the
Borrower’s financial planning and not for speculative purposes;

(d)      Investments by the Borrower and its Subsidiaries to the extent such
Investments are permitted under the Investment Company Act (if applicable) and
in compliance in all material respects with the Borrower’s Investment Policies,
in each case as in effect as of the date such Investments are acquired; provided
that no Obligor shall be permitted to make an Investment in a Joint Venture
Investment that is a Non-Performing Joint Venture Investment under this
Section 6.04 unless, after giving effect to such Investment, the Covered Debt
Amount does not exceed the Borrowing Base.

(e)      Investments in Financing Subsidiaries and Investments in the form of
Designated Swaps, determined at the time any such Investment is made (or, if
earlier, committed to be made), so long as, (i) after giving effect to such
Investment, the Covered Debt Amount

 

100



--------------------------------------------------------------------------------

does not exceed the Borrowing Base and (ii) the sum of (x) all Investments under
this clause (e) that occur after the Commitment Termination Date and (y) all
Investments under clause (f) below that occur after the Commitment Termination
Date, shall not exceed $10,000,000 in the aggregate;

(f)      additional Investments, determined at the time any such Investment is
made (or, if earlier, committed to be made), up to but not exceeding $15,000,000
in the aggregate; provided that the sum of (x) all Investments under this clause
(f) that occur after the Commitment Termination Date and (y) all Investments
under clause (e) above that occur after the Commitment Termination Date, shall
not exceed $10,000,000 in the aggregate;

(g)      Investments in Cash and Cash Equivalents;

(h)      Investments described on Schedule 3.12(b);

(i)      for the avoidance of doubt, Investments by a Financing Subsidiary; and

(j)      Investments in the form of Guarantees permitted pursuant to
Section 6.01.

For purposes of clauses (e) and (f) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced (including posted as margin under any Designated Swap), contributed,
transferred or otherwise invested that gives rise to such Investment minus
(B) the aggregate amount of the Return of Capital and dividends, distributions
or other payments received in cash in respect of such Investment and the values
(valued in accordance with Section 5.12(b)) of other Investments received in
respect of such Investment; provided that in no event shall the aggregate amount
of such Investment be deemed to be less than zero; the amount of an Investment
shall not in any event be reduced by reason of any write-off of such Investment
nor increased by any increase in the amount of earnings retained in the Person
in which such Investment is made that have not been dividended, distributed or
otherwise paid out.

SECTION 6.05. Restricted Payments. The Borrower will not, nor will it permit any
of the Subsidiary Guarantors to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that the Borrower may
declare and pay:

(a)      dividends with respect to the Capital Stock of the Borrower payable
solely in additional shares of the Borrower’s common stock;

(b)      dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is determined in good
faith by the Borrower to be required to (i) maintain the status of the Borrower
as a RIC, or (ii) avoid federal income and excise taxes imposed by Section 4982
of the Code in any case for such taxable year or other relevant period;

 

101



--------------------------------------------------------------------------------

(c)      dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:

(i)      no Default shall have occurred and be continuing or would result
therefrom; and

(ii)      the aggregate amount of Restricted Payments made (after the Effective
Date) during any taxable year of the Borrower ending after the Effective Date
under this clause (c) shall not exceed the amount (not less than zero) equal to
(x) an amount equal to 15% of the taxable income of the Borrower for such
taxable year determined under section 852(b)(2) of the Code, but without regard
to subparagraphs (A), (B) or (D) thereof, minus (y) the amount, if any, by which
dividends and distributions made during such taxable year pursuant to the
foregoing clause (b) (whether in respect of such taxable year or the previous
taxable year) based upon the Borrower’s estimate of taxable income exceeded the
actual amounts specified in subclauses (i) and (ii) of such foregoing clause
(b) for such taxable year; and

(d)      other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
does not exceed 90% of the Borrowing Base and (y) no Default shall have occurred
and be continuing or would result therefrom and (ii) on the date of such other
Restricted Payment the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating compliance
with subclause (x) after giving effect to such Restricted Payment. For purposes
of preparing such Borrowing Base Certificate, (A) the fair market value of
Portfolio Investments for which market quotations are readily available shall be
the most recent quotation available for such Portfolio Investment and (B) the
fair market value of Portfolio Investments for which market quotations are not
readily available shall be the Value set forth in the Borrowing Base Certificate
most recently delivered by the Borrower to the Administrative Agent and the
Lenders pursuant to Section 5.01(a)(iv); provided that the Borrower shall reduce
the Value of any Portfolio Investment referred to in this subclause (B) to the
extent necessary to take into account any events of which the Borrower has
knowledge that adversely affect the value of such Portfolio Investment.

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.

SECTION 6.06. Certain Restrictions on Subsidiaries. The Borrower will not permit
any of its Subsidiaries (other than Financing Subsidiaries) to enter into or
suffer to exist any indenture, agreement, instrument or other arrangement (other
than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the declaration or payment of dividends, the making
of loans, advances, guarantees or Investments or the sale, assignment, transfer
or other disposition of property to the Borrower by any Subsidiary; provided
that the foregoing shall not apply to (i) indentures, agreements, instruments or
other arrangements pertaining to other Indebtedness permitted hereby (provided
that such restrictions would not adversely affect the exercise of rights or
remedies of the Administrative Agent or the Lenders hereunder or under the
Security Documents or restrict any Subsidiary in any manner from

 

102



--------------------------------------------------------------------------------

performing its obligations under the Loan Documents) and (ii) indentures,
agreements, instruments or other arrangements pertaining to any lease, sale or
other disposition of any asset permitted by this Agreement or any Lien permitted
by this Agreement on such asset so long as the applicable restrictions only
apply to the assets subject to such lease, sale, other disposition or Lien.

SECTION 6.07. Certain Financial Covenants.

(a)      Minimum Shareholders’ Equity. The Borrower will not permit
Shareholders’ Equity at the last day of any fiscal quarter of the Borrower to be
less than the greatest of (a) $80 million, (b) 40% of the total Assets, less all
liabilities and Indebtedness of the Obligors on a consolidated basis and (c) (i)
75% of the net proceeds from the Borrower’s initial public offering plus (ii)
50% of the net proceeds from the sale of Equity Interests by the Borrower and
its Subsidiaries after the Effective Date, other than proceeds of sales of
Equity Interests by and among the Borrower and its Subsidiaries.

(b)      Asset Coverage Ratio. The Borrower will not permit the Asset Coverage
Ratio at the last day of any fiscal quarter to be less than 2.00 to 1 at any
time.

(c)      Liquidity Test. The Borrower will calculate and report to the
Administrative Agent no less frequently than with the monthly Borrowing Base
Certificate and will not permit the aggregate Value of the Portfolio Investments
that are Cash (excluding Cash Collateral for outstanding Letters of Credit) or
that can be converted to Cash in fewer than 10 Business Days without more than a
5% change in price, to be less than 15% of the Covered Debt Amount, for more
than 30 consecutive Business Days during any period when the Adjusted Covered
Debt Balance is greater than 85% of the Adjusted Borrowing Base.

SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except

(a)      transactions at prices and on terms and conditions, taken as a whole,
not materially less favorable to the Borrower or such Subsidiary (other than a
SBIC Subsidiary) than in good faith is believed could be obtained on an
arm’s-length basis from unrelated third parties,

(b)      transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate,

(c)      Restricted Payments permitted by Section 6.05,

(d)      the transactions provided in the Affiliate Agreements (as amended,
supplemented, restated or otherwise modified so long as (x) in the aggregate,
payments by the Borrower and its Subsidiaries are not materially increased, or
(y) such amendment, supplement, restatement or other modification is not
materially adverse to the Lenders),

(e)      transactions described on Schedule 6.08 (as amended, supplemented,
restated or otherwise modified by notice from the Borrower to the Administrative
Agent so long as (x) in the aggregate, payments by the Borrower and its
Subsidiaries are not materially increased, or (y) such amendment, supplement,
restatement or other modification is not materially adverse to the Lenders),

 

103



--------------------------------------------------------------------------------

(f)      any Investment that results in the creation of an Affiliate,

(g)      transactions between or among the Obligors and any SBIC Subsidiary or
any “downstream affiliate” (as such term is used under the rules promulgated
under the Investment Company Act) company of an Obligor at prices and on terms
and conditions, taken as a whole, not materially less favorable to the Obligors
than in good faith is believed could be obtained on an arm’s-length basis from
unrelated third parties,

(h)      the payment of reasonable fees to, and indemnities and director’s and
officer’s insurance provided for the benefit of, directors, managers and
officers of the Investment Adviser, the Borrower or any Subsidiary in the
ordinary course of business,

(i)      the Borrower may issue and sell Equity Interests to its Affiliates, and

(j)      transactions with Goldman, Sachs & Co. or its Affiliates in accordance
with clause (a) above whereby Goldman, Sachs & Co. or its Affiliates may act as
a placement agent or an underwriter in any securities offering of the Borrower
or its Affiliates.

SECTION 6.09. Lines of Business. The Borrower will not, nor will it permit any
of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies. The Borrower will not, nor will it permit any of its Subsidiaries to
amend or modify the Investment Policies (other than a Permitted Policy
Amendment).

SECTION 6.10. No Further Negative Pledge. The Borrower will not, and will not
permit any of the Subsidiary Guarantors to, enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Obligor
to create, incur, assume or suffer to exist any Lien upon any of its properties,
assets or revenues, whether now owned or hereafter acquired, or which requires
the grant of any security for an obligation if security is granted for another
obligation, except the following:

(a)      this Agreement, the other Loan Documents and documents with respect to
Indebtedness permitted under Section 6.01(b) or (i);

(b)      documents creating Liens permitted by Section 6.02 (including with
respect to the Designated Indebtedness Obligations or Designated Indebtedness
Holders under (and, in each case, as defined in) the Security Documents)
prohibiting further Liens on the assets encumbered thereby;

(c)      customary restrictions contained in leases not subject to a waiver;

(d)      for the avoidance of doubt, any such document, agreement or instrument
that imposes customary restrictions on any Equity Interest; and

 

104



--------------------------------------------------------------------------------

(e)      any other document that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the “Secured Obligations” under and as defined in the Guarantee and
Security Agreement and does not require the direct or indirect granting of any
Lien securing any Indebtedness or other obligation (other than such “Secured
Obligations”) by virtue of the granting of Liens on or pledge of property of any
Obligor to secure the Loans or any Hedging Agreement.

SECTION 6.11. Modifications of Longer-Term Indebtedness Documents. The Borrower
will not consent to any modification, supplement or waiver of:

(a)      any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness that would result in such Indebtedness not meeting the
requirements of the definition of “Secured Longer-Term Secured Indebtedness” and
“Unsecured Longer-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless (i) in the case of Secured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Secured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Secured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Secured Shorter-Term Indebtedness” for all purposes of this Agreement) and
(ii) in the case of Unsecured Longer-Term Indebtedness, such Indebtedness would
have been permitted to be incurred as Unsecured Shorter-Term Indebtedness at the
time of such modification, supplement or waiver and the Borrower so designates
such Indebtedness as “Unsecured Shorter-Term Indebtedness” (whereupon such
Indebtedness shall be deemed to constitute “Unsecured Shorter-Term Indebtedness”
for all purposes of this Agreement); or

(b)      any of the Affiliate Agreements, unless such modification, supplement
or waiver is not materially less favorable to the Borrower than could be
obtained on an arm’s-length basis from unrelated third parties, in each case,
without the prior consent of the Administrative Agent (with the approval of the
Required Lenders) or permitted pursuant to Section 6.08.

SECTION 6.12. Payments of Longer-Term Indebtedness. The Borrower will not, nor
will it permit any of the Subsidiary Guarantors to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness (other than the refinancing
of Secured Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness with
Indebtedness permitted under Section 6.01), except for:

(a)      regularly scheduled payments, prepayments or redemptions of principal
and interest in respect thereof required pursuant to the instruments evidencing
such Indebtedness and the payment when due of the types of fees and expenses
that are customarily paid in connection with such Indebtedness (it being
understood that: (w) the conversion features into Permitted Equity Interests
under Permitted Convertible Indebtedness; (x) the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests; and (y) any
cash payment on account of interest or expenses on such Permitted Convertible
Indebtedness (or any

 

105



--------------------------------------------------------------------------------

cash payment on account of fractional shares issued upon conversion provisions
of such Permitted Convertible Indebtedness) made by the Borrower or any of its
Subsidiaries in respect of such triggering and/or settlement thereof shall be
permitted under this clause (a));

(b)      so long as no Default shall exist or be continuing, any payment that,
if treated as a Restricted Payment for purposes of Section 6.05(d), would be
permitted to be made pursuant to the provisions set forth in Section 6.05(d);
and

(c)      voluntary payments or prepayments of Secured Longer-Term Indebtedness
and/or Permitted Indebtedness, so long as both before and after giving effect to
such voluntary payment or prepayment (i) the Borrower is in pro forma compliance
with the financial covenants set forth in Section 6.07 and (ii) no Default or
Event of Default shall exist or be continuing.

SECTION 6.13. Accounting Changes. The Borrower will not, nor will it permit any
of its Subsidiaries to, make any change in (a) accounting policies or reporting
practices, except as permitted under GAAP or required by law or rule or
regulation of any Governmental Authority, or (b) its fiscal year.

SECTION 6.14. SBIC Guarantee. The Borrower will not, nor will it permit any of
its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.

SECTION 6.15. Sanctions. No Obligor will, to its knowledge, use any of the funds
advanced under this Agreement directly or indirectly in any way (including but
not limited to engaging in prohibited business activities with Persons named on
any sanctions lists issued by any of the following bodies) that would breach or
contravene any Anti-Corruption Laws, Sanctions, restrictions or embargoes
imposed by (a) the United States Department of State, the United Nations, the
European Union, or Her Majesty’s Treasury and/or (b) any other Governmental
Authority notified in writing by the Administrative Agent (acting on behalf of
any Lender) to the Borrower from time to time, in each case under this clause
(b) if and to the extent that (i) any such Governmental Authority has
jurisdiction over such Obligor and/or such Sanctions, restrictions or embargoes
of any Governmental Authority referred to under this clause (b) are binding on
such Obligor or (ii) upon prior written notice to the Obligors from the
Administrative Agent or any Lender, such Sanctions, restrictions or embargoes of
any Governmental Authority referred to under this clause (b) are binding on any
Lender or Letter of Credit Issuer.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a)      the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or

 

106



--------------------------------------------------------------------------------

otherwise (including, for the avoidance of doubt, any failure to pay all
principal on the Loans in full on the Final Maturity Date) or (ii) fail to
deposit any amount into the Letter of Credit Collateral Account as required by
Section 2.09(a) on the Commitment Termination Date;

(b)      the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

(c)      any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect;

(d)      the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence), Sections 5.08(a) and (b), Section 5.09 or in Article VI or any
Obligor shall default in the performance of any of its obligations contained in
Sections 3 (subject to the cure period specified in clause (b) above) and 7 of
the Guarantee and Security Agreement (other than Section 7.01 thereof) or
(ii) Sections 5.01(a)(v), (vi) and (viii) or 5.02 and such failure in the case
of this clause (ii) shall continue unremedied for a period of five or more
Business Days after notice thereof by the Administrative Agent (given at the
request of any Lender) to the Borrower; it being acknowledged and agreed that a
failure of an Obligor to “Deliver” (as defined in the Guarantee and Security
Agreement) any particular Investment to the extent required by Section 7.01 of
the Guarantee and Security Agreement shall result in such Investment not being
included in the Borrowing Base but shall not (in and of itself) be, or result
in, a Default or an Event of Default;

(e)      a Borrowing Base Deficiency shall occur and continue unremedied for a
period of five or more Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency pursuant to
Section 5.01(a)(v); provided that it shall not be an Event of Default hereunder
if the Borrower shall present the Administrative Agent with a reasonably
feasible plan acceptable to the Required Lenders in their sole discretion to
enable such Borrowing Base Deficiency to be cured within 30 Business Days (which
30-Business Day period shall include the five Business Days permitted for
delivery of such plan), so long as such Borrowing Base Deficiency is cured
within such 30-Business Day period;

(f)      the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b), (d), (e) or (r) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

(g)      the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any applicable grace period;

 

107



--------------------------------------------------------------------------------

(h)      any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or shall continue unremedied for
any applicable period of time sufficient to enable or permit the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (for the avoidance of doubt, after giving effect to any applicable
grace period); provided that this clause (h) shall not apply to (1) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (2) convertible debt that
becomes due as a result of a conversion or redemption event, other than to the
extent it becomes due or is paid in cash (other than interest, expenses or
fractional shares, which may be paid in cash in accordance with conversion
provisions of convertible indebtedness) as a result of an “event of default” (as
defined in the documents governing such convertible Material Indebtedness); or
(3) for the avoidance of doubt, Other Covered Indebtedness to the extent of
required prepayment, repurchase, redemption or defeasance triggered by required
prepayment of less than all of the Loans and other amounts under this Agreement
or other Loan Documents.

(i)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered;

(j)      the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action to authorize or effectuate
any of the foregoing;

(k)      the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

108



--------------------------------------------------------------------------------

(l)      one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any of its Subsidiaries (other than Immaterial Subsidiaries) to enforce any
such judgment;

(m)      an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(n)      a Change in Control shall occur;

(o)      the Borrower shall cease to be managed by the Investment Adviser or an
Affiliate thereof;

(p)      the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments having an aggregate Value in excess of 5% of
the aggregate Value of all Portfolio Investments, not be valid and perfected (to
the extent perfection by filing, registration, recordation, possession or
control is required herein or in any Security Document) in favor of the
Administrative Agent, free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents) except
to the extent that any such loss of perfection results from the failure of the
Collateral Agent to maintain possession of the certificates representing the
securities pledged under the Loan Documents;

(q)      except for expiration in accordance with its terms, any of the Loan
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by the Borrower or any other Obligor;

(r)      the Obligors shall at any time, without the consent of the Required
Lenders fail to comply with the covenant contained in Section 5.11, and such
failure shall continue unremedied for a period of 30 or more days after the
earlier of notice thereof by the Administrative Agent (given at the request of
any Lender) to the Borrower or knowledge thereof by a Financial Officer; or

(s)      the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued

 

109



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (i) or (j) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Loan in which it shall participate as of
such date, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Designated Obligations under each of the Loans and
(b) simultaneously with the deemed exchange of interests pursuant to clause
(a) above, the interests in the Designated Obligations to be received in such
deemed exchange shall, automatically and with no further action required, be
converted into the Dollar Equivalent of such amount (as of the Business Day
immediately prior to the CAM Exchange Date) and on and after such date all
amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder. Each Lender, each Person acquiring a participation from
any Lender as contemplated by Section 9.04 and the Borrower hereby consents and
agrees to the CAM Exchange. The Borrower and the Lenders agree from time to time
to execute and deliver to the Administrative Agent all such promissory notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes so executed and delivered; provided that the failure of the Borrower to
execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange. As a result of the CAM Exchange, on and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of the Designated Obligations shall (except as otherwise expressly
stated in this Agreement with respect to fees or Defaulting Lenders) be
distributed to the Lenders pro rata in accordance with their respective CAM
Percentages (to be redetermined as of each such date of payment).

 

110



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Appointment of the Administrative Agent. Each of the Lenders and
the Issuing Banks hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Collateral Agent as its agent hereunder and under the other Loan Documents
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

SECTION 8.02. Capacity as Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

SECTION 8.03. Limitation of Duties; Exculpation. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the other Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to any Lender or the Issuing Banks for
any action taken or not taken by it with the consent or at the request of the
Required Lenders or in the absence of its own fraud, gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

111



--------------------------------------------------------------------------------

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it and in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.05. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a count of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with fraud, gross negligence or willful misconduct in
the selection of such sub-agents.

SECTION 8.06. Resignation; Successor Administrative Agent. The Administrative
Agent may resign by providing not less than thirty (30) days advance written
notice to the Lenders, the Issuing Banks and the Borrower. Upon any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower not to be unreasonably withheld (or, if an Event of Default has
occurred and is continuing in consultation with the Borrower), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent’s resignation shall nonetheless become effective at the end
of such thirty (30) days period and (1) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such

 

112



--------------------------------------------------------------------------------

successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

Any resignation by SunTrust as Administrative Agent pursuant to this Section
shall also constitute its resignation as an Issuing Bank and a Swingline Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (b) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.

SECTION 8.07. Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. The Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall have no responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

Each Lender, by delivering its signature page to this Agreement or any
Assignment and Assumption and funding any Loan shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent,
Required Lenders or Lenders.

SECTION 8.08. Modifications to Loan Documents. Except as otherwise provided in
Section 9.02(b) or (c) of this Agreement or the Security Documents with respect
to this Agreement, the Administrative Agent may, with the prior consent of the
Required Lenders (but not otherwise), consent to any modification, supplement or
waiver under any of the Loan Documents; provided that, without the prior consent
of each Lender, the Administrative Agent shall not (except as provided herein or
in the Security Documents) release all or substantially all of the Collateral or
otherwise terminate all or substantially all of the Liens under any Security
Document providing for collateral security, agree to additional obligations
being secured by all or substantially all of such collateral security, or alter
the relative priorities of the obligations entitled to the benefits of the Liens
created under the Security Documents with respect to all or substantially all of
the Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, (v) to release any Subsidiary
Guarantor from its

 

113



--------------------------------------------------------------------------------

guarantee obligations to the extent it may be released in accordance with
Section 10.03 of the Guarantee and Security Agreement, (w) to release any Lien
covering property that is the subject of either a Disposition of property
permitted hereunder or a Disposition to which the Required Lenders have
consented, (x) for the avoidance of doubt, execute and deliver agreements,
instruments and other documents reasonably requested by the Borrower to
implement collateral sharing with respect to Secured Longer-Term Indebtedness
and Secured Shorter-Term Indebtedness, (y) following the (i) cancellation,
expiration or termination of any commitment to extend credit or issue Letters of
Credit under this Agreement or any other Loan Document, (ii) final payment in
full of all principal of and interest on each Loan, any LC Disbursements, any
fees and any other amounts then due and owing under this Agreement or any other
Loan Document and (iii) termination of this Agreement, to release all Liens and
guarantees by Obligors, and (z) to allocate the Liens created under the Security
Documents to any Designated Indebtedness Obligations or Hedging Agreement
Obligations (as such terms are defined in the Guarantee and Security Agreement)
in accordance with the Guarantee and Security Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices; Electronic Communications.

(a)      Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)      if to the Borrower, to it at:

200 West Street

New York, New York 10282

Attention: Jonathan Lamm

Telecopy Number: (212) 428-3889

(ii)      if to the Administrative Agent or SunTrust, in its capacity as a
Swingline Lender, to it at:

SunTrust Bank

3333 Peachtree Road, 7th Floor

Atlanta, Georgia 30326

Attention: Doug Kennedy

Telecopy Number: (404) 739-7390

with a copy to:

SunTrust Bank

Agency Services

3333 Peachtree Road, 7th Floor

 

114



--------------------------------------------------------------------------------

Atlanta, Georgia 30326

Attention: Wanda Gregory

Telecopy Number: (404) 658-4906

(iii)      if to SunTrust, in its capacity as an Issuing Bank, to it at:

SunTrust Bank

3333 Peachtree Road, 7th Floor

Atlanta, Georgia 30326

Attention: Wanda Gregory

Telecopy Number: (404) 658-4906

(iv)      if to BANA, in its capacity as a Swingline Lender, to it at:

Bank of America CSR

CSR Servicing

Telephone: 312-453-6948

Email: Bank_of_America_As_Lender_3@baml.com

(v)      if to BANA, in its capacity as an Issuing Bank, to it at:

Bank of America Merrill Lynch

MC: P06-580-02-30

One Fleet Way

Scranton, PA 18507-1999

Attention: Charles P. Herron

Telephone: 1-800-370-7519

Telecopy Number: 1-800-755-8743

(vi)      any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b)      Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Section 2.06 if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

115



--------------------------------------------------------------------------------

(i)      Notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

Each party hereto understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the fraud, willful misconduct or gross negligence of Administrative Agent,
any Lender or their respective Related Parties, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Platform and
any electronic communications media approved by the Administrative Agent as
provided herein are provided “as is” and “as available”. None of the
Administrative Agent or its Related Parties warrant the accuracy, adequacy, or
completeness of such media or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and such media. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects is made by the
Administrative Agent and any of its Related Parties in connection with the
Platform or the electronic communications media approved by the Administrative
Agent as provided for herein.

(c)      Private Side Information Contacts. Each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrower, its Subsidiaries or their Securities
for purposes of United States federal or state securities laws. In the event
that any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Loan Documents.

 

116



--------------------------------------------------------------------------------

(d)      Documents to be Delivered under Sections 5.01. For so long as an
Intralinks™ or equivalent website is available to each of the Lenders hereunder,
the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 by delivering one hard
copy thereof to the Administrative Agent and either an electronic copy or a
notice identifying the website where such information is located for posting by
the Administrative Agent on Intralinks™ or such equivalent website; provided
that the Administrative Agent shall have no responsibility to maintain access to
Intralinks™ or an equivalent website.

SECTION 9.02. Waivers; Amendments.

(a)      No Deemed Waivers Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan,
Swingline Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Swingline Lender, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)      Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

(i)      increase the Commitment of any Lender without the written consent of
such Lender,

(ii)      reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon (other than with respect to the election of or the
failure to elect the default rate in accordance with Section 2.12(c) or as
specifically contemplated herein), or reduce any fees payable hereunder, without
the written consent of each Lender directly affected thereby,

(iii)      postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,

 

117



--------------------------------------------------------------------------------

(iv)      change Section 2.17(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby, or

(v)      change any of the provisions of this Section or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Banks or
the Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Issuing Banks or the Swingline Lenders, as the case
may be, and (y) the consent of Lenders (other than Defaulting Lenders) holding
not less than two-thirds of the Revolving Credit Exposure and unused Commitments
(other than of Defaulting Lenders) will be required (A) for any adverse change
(from the Lenders’ perspective) affecting the provisions of this Agreement
relating to the determination of the Borrowing Base (excluding changes to the
provisions of Section 5.12(b)(ii)(E) and (F), but including changes to the
provisions of Sections 5.12(b)(i), (ii)(A), (ii)(B), (ii)(C) and (ii)(D) and the
definitions set forth in Section 5.13), and (B) for any release of any material
portion of the Collateral other than for fair value or as otherwise permitted
hereunder or under the other Loan Documents.

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification.

(c)      Amendments to Security Documents. No Security Document nor any
provision thereof may be waived, amended or modified, nor may the Liens thereof
be spread to secure any additional obligations (including any increase in Loans
hereunder, but excluding (x) any such increase pursuant to a Commitment Increase
under Section 2.08(e) or (y) any Secured Longer-Term Indebtedness or Secured
Shorter-Term Indebtedness) except pursuant to an agreement or agreements in
writing entered into by the Borrower, and by the Collateral Agent with the
consent of the Required Lenders; provided that, (i) without the written consent
of each Lender, no such agreement shall release all or substantially all of the
Obligors from their respective obligations under the Security Documents and
(ii) without the written consent of each Lender, no such agreement shall release
all or substantially all of the collateral security or otherwise terminate all
or substantially all of the Liens under the Security Documents, alter the
relative priorities of the obligations entitled to the Liens created under the
Security Documents (except in connection with securing additional obligations
equally and ratably with the Loans and other obligations hereunder, including
any Secured Longer-Term Indebtedness or Secured Shorter-Term Indebtedness) with
respect to all or substantially all of the collateral security provided thereby,
or release all or substantially all of the guarantors under the Guarantee and
Security Agreement from their guarantee obligations thereunder, except that no
such consent shall be required, and the Administrative Agent is hereby
authorized (and so agrees with the

 

118



--------------------------------------------------------------------------------

Borrower) to direct the Collateral Agent under the Guarantee and Security
Agreement, (x) to release any Lien covering property (and to release any such
guarantor) that is the subject of either a Disposition of property permitted
hereunder or a Disposition to which the Required Lenders have consented, (y) to
release any Lien and/or guarantee obligation in accordance with Section 10.03 of
the Guarantee and Security Agreement and (z) to release (and to acknowledge the
release of) all Liens and guarantees of Obligors upon the termination of this
Agreement (including in connection with a complete refinancing).

(d)      Replacement of Non-Consenting Lender. If, in connection with any
proposed change, waiver, discharge or termination to any of the provisions of
this Agreement as contemplated by this Section 9.02, the consent of the Required
Lenders shall have been obtained but the consent of one or more Lenders (each a
“Non-Consenting Lender”) whose consent is required for such proposed change,
waiver, discharge or termination is not obtained, then (so long as no Event of
Default has occurred and is continuing) the Borrower shall have the right, at
its sole cost and expense, to replace each such Non-Consenting Lender or Lenders
with one or more replacement Lenders pursuant to Section 2.18(b) so long as at
the time of such replacement, each such replacement Lender consents to the
proposed change, waiver, discharge or termination.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a)      Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative
Agent, the Collateral Agent and their Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent and the Collateral Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit by
such Issuing Bank or any demand for payment thereunder, (iii) all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative
Agent, any Issuing Bank, any Swingline Lender or any Lender, including the
reasonable and documented fees, charges and disbursements of one outside counsel
for the Administrative Agent, each Issuing Bank and each Swingline Lender as
well as one outside counsel for the Lenders and additional counsel should any
conflict of interest arise, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
thereof and (iv) and all documented costs, expenses, taxes, assessments and
other charges reasonably incurred in connection with any filing, registration,
recording or perfection of any security interest contemplated by any Security
Document or any other document referred to therein.

(b)      Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Joint Lead Arrangers, each Issuing Bank, each
Swingline Lender and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being

 

119



--------------------------------------------------------------------------------

called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented out-of-pocket fees and disbursements of one outside
counsel for all Indemnitees (and, if reasonably necessary, of one local counsel
in any relevant jurisdiction for all Indemnitees) unless, in the reasonable
opinion of an Indemnitee, representation of all Indemnitees by such counsel
would be inappropriate due to the existence of an actual or potential conflict
of interest) (collectively, “Losses”) in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and laws, statutes, rules or regulations relating
to environmental, occupational safety and health or land use matters), on common
law or equitable cause or on contract or otherwise and related expenses or
disbursements of any kind (other than Taxes or Other Taxes which shall only be
indemnified by the Borrower to the extent provided in Section 2.16), including
the fees, charges and disbursements of counsel for any Indemnitee as specified
above, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any
Loan, Swingline Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
brought by the Borrower or a third party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such Losses are (A) determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the fraud, willful misconduct or gross negligence of such
Indemnitee or its Related Parties, (B) result from the settlement of any such
claim, investigation, litigation or other proceedings described in clause
(iii) above unless the Borrower has consented to such settlement (which consent
shall not be unreasonably withheld or delayed (provided that nothing in this
clause (B) shall restrict the right of any person to settle any claim for which
it has waived its right of indemnity by the Borrower) or (C) result from
disputes solely among Indemnitees and not involving any act or omission of an
Obligor or any of Affiliate thereof (other than any dispute against the
Administrative Agent, in its capacity as such, or either of the Joint Lead
Arrangers, in its capacity as such). Notwithstanding the foregoing, it is
understood and agreed that indemnification for Taxes is subject to the
provisions of Section 2.16.

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive Losses arising out of, in connection with, or as a
result of this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of proceeds thereof,
asserted by an Indemnitee against the Borrower or any other Obligor; provided
that the foregoing limitation shall not be deemed to impair or affect the
obligations of the Borrower under the preceding provisions of this subsection
with respect to Losses not expressly described in the foregoing limitation.

 

120



--------------------------------------------------------------------------------

(c)      Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent, any Issuing
Bank or any Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the applicable
Issuing Bank or the applicable Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed Loss was incurred by or asserted against the
Administrative Agent, the applicable Issuing Bank or the applicable Swingline
Lender in its capacity as such.

(d)      Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent caused by the fraud, willful misconduct or gross
negligence of such Indemnitee or its Related Parties, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

(e)      Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a)      Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)      Assignments by Lenders.

(i)      Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees (other than natural
persons, any Defaulting Lender or any Disqualified Lender) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans and LC Exposure at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

121



--------------------------------------------------------------------------------

(A)      the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender with credit
ratings at least as good as the assigning Lender, or, if an Event of Default has
occurred and is continuing, any other assignee; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
ten Business Days after having received notice thereof; and

(B)      the Administrative Agent and each Issuing Bank; provided that no
consent of the Administrative Agent or the Issuing Banks shall be required for
an assignment by a Lender to an Affiliate of such Lender.

(ii)      Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A)      except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B)      each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments, Loans and LC Exposure;

(C)      the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated;

(D)      the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to (x) the Administrative Agent, an Administrative
Questionnaire, and (y) to the Administrative Agent and the Borrower, any tax
forms or certifications required by Section 2.16; and

(E)      any assignment by a Multicurrency Lender shall (unless the Borrower
otherwise consents in writing) be made only to an assignee that has agreed to
make Loans pursuant to its Multicurrency Commitment and receive payments in the
Agreed Foreign Currencies for which Loans may be made at the time of such
proposed assignment.

 

122



--------------------------------------------------------------------------------

(iii)      Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section. Notwithstanding anything to the contrary herein, in connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions set forth in Section 9.04(b)(ii) or otherwise, the
parties to the assignment shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the Applicable
Percentage of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, each Issuing Bank, each
Swingline Lender and each Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full Applicable Percentage of all
Loans and participations in Letters of Credit and Swingline Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c)      Maintenance of Registers by Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Registers” and each individually, a “Register”).
The entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Registers pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Registers shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

123



--------------------------------------------------------------------------------

(d)      Acceptance of Assignments by Administrative Agent. Upon its receipt of
a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e)      Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.14 (or any other increased costs protection provision),
2.15 or 2.16. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Lenders and the Borrower, and each of the Administrative Agent, the Lenders and
the Obligors shall be entitled to rely upon and deal solely with the Granting
Lender with respect to Loans made by or through its SPC. The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender.

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any Losses arising out of their inability
to institute any such proceeding against its SPC. In addition, notwithstanding
anything to the contrary contained in this Section, any SPC may (i) without the
prior written consent of the Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to its Granting Lender or to any financial institutions providing
liquidity and/or credit facilities to or for the account of such SPC to fund the
Loans made by such SPC or to support the securities (if any) issued by such SPC
to fund such Loans (but nothing contained herein shall be construed in
derogation of the obligation of the Granting Lender to make Loans hereunder);
provided that neither the

 

124



--------------------------------------------------------------------------------

consent of the SPC or of any such assignee shall be required for amendments or
waivers hereunder except for those amendments or waivers for which the consent
of participants is required under paragraph (f) below, and (ii) disclose on a
confidential basis (in the same manner described in Section 9.13(b)) any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.

(f)      Participations. Any Lender may, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided that (i) the consent of the Borrower shall
not be required so long as an Event of Default has occurred and is continuing,
(ii) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (iii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iv) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents and
(v) no Disqualified Lender may be a Participant. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly affects such Participant. Subject
to paragraph (g) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that (A) such Participant
agrees to be subject to the provisions of Sections 2.18 as if it were an
assignee under paragraph (b) of this Section and (B) such Participant shall not
be entitled to receive any greater payment under Sections 2.14, 2.15 or 2.16,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation; provided, further, that no Participant shall be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation granted to such Participant and such Participant shall have
complied with the requirements of Section 2.16 as if such Participant is a
Lender. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.17(d) as though it were a Lender
hereunder. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any other
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
person except to the extent that such disclosures are necessary to establish
that such commitment, loan, letter of credit or other

 

125



--------------------------------------------------------------------------------

obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(g)      Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with paragraphs (f) and (h) of Section 2.16
as though it were a Lender and in the case of a Participant claiming exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, the
applicable Lender shall provide the Borrower with satisfactory evidence that the
participation is in registered form and shall permit the Borrower to review such
register as reasonably needed for the Borrower to comply with its obligations
under applicable laws and regulations.

(h)      Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

(i)      No Assignments to the Borrower or Affiliates. Anything in this Section
to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan or LC Exposure held by it hereunder to the Borrower or any
of its Affiliates or Subsidiaries without the prior consent of each Lender.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination, Cash Collateralization or backstop of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

 

126



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a)      Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy or electronically (e.g. pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b)      Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time (with the prior consent of the Administrative Agent
or the Required Lenders), to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of the Borrower against any of
and all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Sections 2.17(d) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, the Issuing

 

127



--------------------------------------------------------------------------------

Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the amounts
owing to such Defaulting Lender hereunder as to which it exercised such right of
setoff. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a)      Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)      Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c)      Waiver of Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)      Service of Process. Each party to this Agreement (i) irrevocably
consents to service of process in the manner provided for notices in
Section 9.01 and (ii) agrees that service as provided in the manner provided for
notices in Section 9.01 is sufficient to confer personal jurisdiction over such
party in any proceeding in any court and otherwise constitutes effective and
binding service in every respect. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY

 

128



--------------------------------------------------------------------------------

(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Treatment of Certain Information; No Fiduciary Duty;
Confidentiality.

(a)      Treatment of Certain Information. The Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the

 

129



--------------------------------------------------------------------------------

Borrower hereby authorizes each Lender to share any information delivered to
such Lender by the Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that any such subsidiary
or affiliate receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. Each Lender shall use all information
delivered to such Lender by the Borrower and its Subsidiaries pursuant to this
Agreement, or in connection with the decision of such Lender to enter into this
Agreement, in connection with providing services to the Borrower. The
Administrative Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower or any of its Subsidiaries, their
stockholders and/or their affiliates. The Borrower, on behalf of itself and each
of its Subsidiaries, agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Lender, on the one hand, and the Borrower or
any of its Subsidiaries, its stockholders or its affiliates, on the other. The
Borrower and each of its Subsidiaries each acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower and its
Subsidiaries, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower or any of its Subsidiaries, any of their
stockholders or affiliates with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise the Borrower or any of its Subsidiaries, their
stockholders or their affiliates on other matters) or any other obligation to
the Borrower or any of its Subsidiaries except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of the Borrower or any of its Subsidiaries,
their management, stockholders, creditors or any other Person. The Borrower and
each of its Subsidiaries each acknowledge and agree that it has consulted its
own legal and financial advisers to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower and each of its
Subsidiaries each agree that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower or any of its Subsidiaries, in connection with such transaction
or the process leading thereto.

(b)      Confidentiality. Each of the Administrative Agent, the Lenders, the
Swingline Lenders and the Issuing Banks agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisers and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan

 

130



--------------------------------------------------------------------------------

Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) other
than to any Disqualified Lender, subject to an agreement containing provisions
substantially the same as those of this Section, to (x) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisers) to any swap or derivative transaction relating to
the Borrower and its obligations, in each case in this clause (vi) so long as no
Event of Default has occurred and is continuing, with the prior written consent
of the Borrower as to the assignee, Participant, prospective assignee or
Participant or actual or prospective counterparty, (vii) with the written
consent of the Borrower, (viii) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower, (ix) to any rating agencies and market data collectors
on a confidential basis, or (x) to the CUSIP Service Bureau or any similar
agency, on a confidential basis, in connection with the issuance and monitoring
of CUSIP numbers with respect to the credit facilities provided hereunder.

For purposes of this Section, “Information” means all information received from
or on behalf of the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a non-confidential basis prior to disclosure by the Borrower
or any of its Subsidiaries; provided that, in the case of Information received
from the Borrower or any of its Subsidiaries after the date hereof, such
Information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The provisions of this Section 9.13 shall survive and
remain in full force and effect for twenty-four months following the termination
of this Agreement.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower and each other Obligor, which
information includes the name and address of the Borrower and each other Obligor
and other information that will allow such Lender to identify the Borrower and
each other Obligor in accordance with said Act.

SECTION 9.15. Lender Information Reporting. The Administrative Agent shall use
commercially reasonable efforts to deliver to the Borrower not later than one
Business Day after the last day of each calendar month, a report summarizing in
reasonable detail the amount of interest, fees and (if any) other expenses under
this Agreement or the other Loan Documents accrued for the month then ended (and
noting amounts paid / unpaid); provided that the failure of the Administrative
Agent to deliver this report shall not excuse the Borrower from paying interest,
fees and (if any) other expenses in accordance with the terms of this Agreement
or the other Loan Documents.

 

131



--------------------------------------------------------------------------------

SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[signature pages follow]

 

132



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GOLDMAN SACHS MIDDLE MARKET LENDING CORP. By:  

/s/ Jonathan Lamm

  Name: Jonathan Lamm   Title:   Chief Financial Officer and Treasurer

Revolving Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent, a Swingline Lender, an Issuing Bank and
a Lender By:  

/s/ David Fournier

  Name: David Fournier   Title:   Director

Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Swingline Lender, an Issuing Bank and a Lender By:  

/s/ Jacob Garcia

  Name: Jacob Garcia   Title:   Director

Revolving Credit Agreement



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as a Lender By:  

/s/ Janet B. Nolin

  Name: Janet B. Nolin   Title:   Vice President

Revolving Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Michael King

  Name: Michael King   Title:   Vice President

Revolving Credit Agreement



--------------------------------------------------------------------------------

HSBC Bank USA, NA, as a Lender By:  

/s/ Shubhendu Kudaisya

  Name: Shubhendu Kudaisya   Title:   SVP, Structured Finance Group

Revolving Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:  

/s/ Erik Andersen

  Name: Erik Andersen   Title:   Vice President

Revolving Credit Agreement

 



--------------------------------------------------------------------------------

Schedule 1.01(c)

Industry Classification Group List

 

1.    Energy Equipment & Services 2.    Oil, Gas & Consumable Fuels 3.   
Chemicals 4.    Construction Materials 5.    Containers & Packaging 6.   
Metals & Mining 7.    Paper & Forest Products 8.    Aerospace & Defense 9.   
Building Products 10.    Construction & Engineering 11.    Electrical Equipment
12.    Industrial Conglomerates 13.    Machinery 14.    Trading Companies &
Distributors 15.    Commercial Services & Supplies 16.    Professional Services
17.    Air Freight & Logistics 18.    Airlines 19.    Marine 20.    Road & Rail
21.    Transportation Infrastructure 22.    Auto Components 23.    Automobiles
24.    Household Durables 25.    Leisure Equipment & Products 26.    Textiles,
Apparel & Luxury Goods 27.    Hotels, Restaurants & Leisure 28.    Diversified
Consumer Services 29.    Media 30.    Distributors 31.    Internet & Catalog
Retail 32.    Multiline Retail 33.    Specialty Retail 34.    Food & Staples
Retailing 35.    Beverages 36.    Food Products 37.    Tobacco 38.    Household
Products 39.    Personal Products 40.    Health Care Equipment & Supplies 41.   
Health Care Providers & Services 42.    Health Care Technology 43.   
Biotechnology

 

Sch. 1.01(c) - 1



--------------------------------------------------------------------------------

44.    Pharmaceuticals 45.    Life Sciences Tools & Services 46.    Commercial
Banks 47.    Thrifts & Mortgage Finance 48.    Diversified Financial Services
49.    Consumer Finance 50.    Capital Markets 51.    Insurance 52.    Real
Estate Investment Trusts (REITs) 53.    Real Estate Management & Development 54.
   Internet Software & Services 55.    IT Services 56.    Software 57.   
Communications Equipment 58.    Computers & Peripherals 59.    Electronic
Equipment, Instruments & Components 60.    Office Electronics 61.   
Semiconductors & Semiconductor Equipment 62.    Diversified Telecommunication
Services 63.    Wireless Telecommunication Services 64.    Electric Utilities
65.    Gas Utilities 66.    Multi-Utilities 67.    Water Utilities 68.   
Independent Power Producers & Energy Traders

 

Sch. 1.01(c) - 2



--------------------------------------------------------------------------------

Schedule 2.05

 

  Issuing Bank   

Maximum LC
Exposure

 

     Applicable        
Percentage        

SunTrust Bank

   $10,000,000      50%

Bank of America, N.A.

 

   $10,000,000

 

     50%

 

Total

   $20,000,000      100%

 

Sch. 2.05 - 1



--------------------------------------------------------------------------------

Schedule 3.11

Material Agreements and Liens

PART A: Agreements:

None.

PART B: Liens:

None.

 

Sch. 3.11



--------------------------------------------------------------------------------

Schedule 3.12(a)

Subsidiaries

My-On MMLC Blocker, LLC

 

Sch. 3.12(a)



--------------------------------------------------------------------------------

Schedule 3.12(b)

Investments

None.

 

Sch. 3.12(b)



--------------------------------------------------------------------------------

Schedule 3.14

Affiliate Agreements

 

1.

Investment Management Agreement, dated as of January 13, 2017, by and between
Goldman Sachs Asset Management, L.P. and Goldman Sachs Middle Market Lending LLC
(now Goldman Sachs Middle Market Lending Corp.).

 

2.

License Agreement, dated as of July 1, 2016, by and between Goldman, Sachs & Co.
and Goldman Sachs Middle Market Lending LLC (now Goldman Sachs Middle Market
Lending Corp.).

 

3.

Transfer Agency Agreement, dated as of August 24, 2016, by and between Goldman,
Sachs & Co. and Goldman Sachs Middle Market Lending LLC (now Goldman Sachs
Middle Market Lending Corp.).

 

4.

Placement Agent Agreement, dated as of June 14, 2016, by and between Goldman,
Sachs & Co. and Goldman Sachs Middle Market Lending LLC (now Goldman Sachs
Middle Market Lending Corp.).

 

5.

Placement Agent Agreement, dated as of June 14, 2016, by and between Goldman
Sachs International and Goldman Sachs Middle Market Lending LLC (now Goldman
Sachs Middle Market Lending Corp.).

 

Sch. 3.14



--------------------------------------------------------------------------------

Schedule 6.08

Transactions with Affiliates

See Schedule 3.14.

 

Sch. 6.08



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex I attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below: all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) (the rights and obligations sold and assigned
above being referred to herein collectively as the “Assigned Interest”). Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1. Assignor:                                          
                                   .

 

2. Assignee:                                  
                                           .

                              [and is an Affiliate of [identify Lender]1]

 

3. Borrower:    Goldman Sachs Middle Market Lending Corp.

 

4. Administrative Agent:    SunTrust Bank, as the administrative agent under the
Credit Agreement.

 

5.

Credit Agreement: The Senior Secured Revolving Credit Agreement dated as of
September 11, 2017, among Goldman Sachs Middle Market Lending Corp., the Lenders
party thereto and SunTrust Bank, as Administrative Agent, as it may be amended,
restated, supplemented or otherwise modified from time to time.

 

 

1 Select as applicable.

 

A-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Class Assigned2   

Aggregate Amount

of

Commitment/Loans

for all Lenders

  

Amount of

Commitment/Loans Assigned

  

Percentage Assigned

of

Commitment/Loans3

     $    $    %      $    $    %      $    $    %

Effective Date:                 , 20         [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                                            
                 

Name:

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                                            
                 

Name:

Title:

 

 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Dollar
Commitment”, “Multicurrency Commitment”, etc.).

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted: SUNTRUST BANK, as Administrative Agent
By:                                                              Name: Title:
[Consented to:]5 [SUNTRUST BANK, as an Issuing Bank
By:                                                              Name: Title:
BANK OF AMERICA, N.A., as an Issuing Bank
By:                                                              Name: Title:]
[Consented to:]6

[GOLDMAN SACHS MIDDLE MARKET LENDING CORP., as Borrower

By:                                                              Name: Title:]

 

 

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 To be added only if the consent of the Issuing Banks are required by the terms
of the Credit Agreement.

6 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.      Representations and Warranties.

1.1      Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2      Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) it has experience and expertise in the making of or investing in loans
such as the applicable Loans, (iv) it makes or invests in its Loans for its own
account in the ordinary course and without a view to distribution of such Loans
within the meaning of the Securities Act or the Securities Exchange Act of 1934,
as amended (it being understood that the disposition of such Loans or any
interest therein shall at all times remain within its exclusive control), (v)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (vi) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (vii) it has appointed the
Administrative Agent and the Collateral Agent as set forth in the Credit
Agreement and (viii) attached to the Assignment and Assumption are original
copies of the Internal Revenue Service tax forms, U.S. Tax Compliance
Certificates (if applicable) or any other documentation required to be delivered
by it pursuant to Section 2.16(f) of the Credit Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be

 

A-4



--------------------------------------------------------------------------------

performed by it as a Lender, (iii) as a Lender it may receive material
non-public information and agrees to use such information in accordance with the
Credit Agreement, and (iv) if applicable, it will pay the $3,500 fee set forth
in Section 9.04(b)(ii)(C) of the Credit Agreement.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued up to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy, email or other electronic method of transmission shall be as effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

Monthly accounting period ended                             , 20        

Reference is made to that certain Senior Secured Revolving Credit Agreement,
dated as of September 11, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Goldman Sachs
Middle Market Lending Corp., a Delaware corporation (the “Borrower”), the
financial institutions party thereto as Lenders, and SunTrust Bank, as the
Administrative Agent. Capitalized terms used herein without definition are so
used as defined in the Credit Agreement.

Pursuant to Sections 4.02(c), 5.01(a)(iv), 5.01(a)(v) or 6.05(d), as applicable,
the undersigned, the                              of the Borrower, and as such a
Financial Officer of the Borrower, hereby certifies in his or her official (and
not personal) capacity, represents and warrants on behalf of the Borrower that
(a) attached hereto as Annex I is (i) a complete and correct list as of the end
of the monthly accounting period ended                             , 20        
of all Portfolio Investments included in the Collateral and (ii) a true and
correct calculation of the Borrowing Base as of the end of such monthly
accounting period determined in accordance with the requirements of the Credit
Agreement, and (b) without limiting the generality of the foregoing, all
Portfolio Investments included in the calculation of the Borrowing Base herein
have been Delivered (as defined in, and to the extent required pursuant to the
definition of “Deliver” and Section 7.01(a) of the Guarantee and Security
Agreement) to the Collateral Agent.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of the ___________ day of                             , 20        .

 

GOLDMAN SACHS MIDDLE MARKET LENDING CORP.
By:                                                                        Name:
      Title:

 

B-1



--------------------------------------------------------------------------------

ANNEX I

[Attached.]

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING REQUEST

Date:                             ,             

To: SunTrust Bank, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Senior Secured Revolving Credit Agreement,
dated as of September 11, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Goldman Sachs Middle Market Lending Corp., a Delaware corporation (the
“Borrower”), the financial institutions party thereto as Lenders, and SunTrust
Bank, as the Administrative Agent. Capitalized terms used herein without
definition are so used as defined in the Credit Agreement.

The Borrower hereby requests a Borrowing of Loans:

 

  1. On             (a Business Day).

 

  2. In the amount of                 .

 

  3. Comprised of                                        
                                        .

                                                       [Type of Borrowing
requested]

 

  4. In the following currency:                                     .

 

  5. For Eurocurrency Borrowings: with an Interest Period of             
months.

 

  6. To Borrower’s account number                         located
at                        .

 

GOLDMAN SACHS MIDDLE MARKET LENDING CORP.
By:                                                              
Name:                                                         
Title:                                                           

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INCREASING LENDER/JOINING LENDER AGREEMENT

JOINDER AGREEMENT

JOINDER AGREEMENT dated as of                ,              by [NAME OF ASSUMING
LENDER (the “Assuming Lender”)] [NAME OF INCREASING LENDER (the “Increasing
Lender”)], a [                            ], in favor of Goldman Sachs Middle
Market Lending Corp., a Delaware corporation (the “Borrower”), and SunTrust
Bank, as administrative agent under the Credit Agreement referred to below (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

The Borrower, the Lenders [(including the Increasing Lender)] from time to time
party thereto and the Administrative Agent are parties to a Senior Secured
Revolving Credit Agreement, dated as of September 11, 2017 (as amended,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”).

[Pursuant to Section 2.08(e) of the Credit Agreement, the Assuming Lender hereby
agrees to (and does hereby) become a “Lender” under and for all purposes of the
Credit Agreement with a [Multicurrency Commitment] [Dollar Commitment] equal to
$[            ]. Without limiting the foregoing, the Assuming Lender hereby
agrees to be bound by and comply with all of the terms and provisions of the
Credit Agreement applicable to it as a “Lender” thereunder.]

[Pursuant to Section 2.08(e) of the Credit Agreement, the Increasing Lender
hereby agrees to increase its [Multicurrency Commitment] [Dollar Commitment]
from $[                    ] to $[                    ].]

Sections 9.06, 9.09 and 9.10 of the Credit Agreement apply to this Joinder
Agreement mutatis mutandis.

IN WITNESS WHEREOF, the [Assuming Lender] [Increasing Lender] has caused this
Joinder Agreement to be duly executed and delivered as of the day and year first
above written.

[NAME OF ASSUMING LENDER] [NAME OF INCREASING LENDER]

 

By:                                                              Name: Title:

 

D-1



--------------------------------------------------------------------------------

Accepted and agreed: GOLDMAN SACHS MIDDLE MARKET LENDING CORP.
By:                                                                     Name:  
Title:  

SUNTRUST BANK,

as Administrative Agent

By:                                                                     Name:  
Title:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REVOLVING PROMISSORY NOTE

__________________, 20___

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[LENDER] or registered assigns (the “Lender”), in accordance with the provisions
of the Credit Agreement (as hereinafter defined), the principal amount of each
Loan from time to time made by the Lender to the Borrower under that Senior
Secured Revolving Credit Agreement, dated as of September 11, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined), by
and among the Borrower, the financial institutions party thereto as Lenders, and
SunTrust Bank, as the Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in the Loan Documents, all payments of principal
and interest shall be made to the Administrative Agent at the Administrative
Agent’s Account. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guarantee and Security Agreement and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

E-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

GOLDMAN SACHS MIDDLE MARKET LENDING CORP. By:                                  
                                            Name:       Title:

 

E-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS with respect thereto

 

Date    Type of Loan Made    Amount of Loan Made    End of Interest Period   

Amount of Principal or Interest

Paid This

Date

  

Outstanding Principal Balance

This Date

   Notation Made By                  

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Senior Secured Revolving Credit Agreement,
dated as of September 11, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Goldman Sachs
Middle Market Lending Corp., a Delaware corporation (the “Borrower”), the
financial institutions party thereto as Lenders, and SunTrust Bank, as the
Administrative Agent. Each capitalized term used but not defined herein has the
meaning ascribed to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Note evidencing such Loans) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]    By:___________________________________    Date:
_____________, ____      Name:         Title:   

 

F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to that certain Senior Secured Revolving Credit Agreement,
dated as of September 11, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Goldman Sachs
Middle Market Lending Corp., a Delaware corporation (the “Borrower”), the
financial institutions party thereto as Lenders, and SunTrust Bank, as the
Administrative Agent. Each capitalized term used but not defined herein has the
meaning ascribed to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]    By:___________________________________    Date:
_____________, ____      Name:         Title:   

 

F-2-1



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Senior Secured Revolving Credit Agreement,
dated as of September 11, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Goldman Sachs
Middle Market Lending Corp., a Delaware corporation (the “Borrower”), the
financial institutions party thereto as Lenders, and SunTrust Bank, as the
Administrative Agent. Each capitalized term used but not defined herein has the
meaning ascribed to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]    By:___________________________________    Date:
_____________, ____      Name:         Title:   

 

F-3-1



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Senior Secured Revolving Credit Agreement,
dated as of September 11, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Goldman Sachs
Middle Market Lending Corp., a Delaware corporation (the “Borrower”), the
financial institutions party thereto as Lenders, and SunTrust Bank, as the
Administrative Agent. Each capitalized term used but not defined herein has the
meaning ascribed to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Note evidencing such Loans) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loans (as well as any Note evidencing such
Loans), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER]    By:___________________________________    Date:
_____________, ____      Name:         Title:   

 

F-4-1